Exhibit 10.1
EXECUTION COPY
PURCHASE AND SALE AGREEMENT
Dated February 27, 2009
BETWEEN
TEXTRON INC., AS U.S. SELLER
TEXTRON LIMITED, AS U.K. SELLER
WOODWARD GOVERNOR COMPANY, AS U.S. PURCHASER
AND
WOODWARD (U.K.) LIMITED, AS U.K. PURCHASER
THIS PURCHASE AND SALE AGREEMENT IS SUBJECT TO REVISION BY THE SELLER AT ANY
TIME AND MUST BE KEPT CONFIDENTIAL IN ACCORDANCE WITH THE TERMS OF THE
CONFIDENTIALITY AGREEMENT ENTERED INTO BETWEEN THE RECIPIENT OF THIS AGREEMENT
AND THE SELLER

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I Purchase and Sale
    2  
1.1. Purchase of Shares from U.S. Seller
    2  
1.2. Purchase of Assets and Assumption of Liabilities from U.K. Seller
    2  
1.3. Purchase Price
    5  
1.4. Estimated Adjustments
    5  
1.5. Post-Closing Adjustments
    7  
1.6. U.K. Value Added Tax (“VAT”)
    10  
1.7. Allocation of Purchase Price
    10  
ARTICLE II Closing Matters
    11  
2.1. The Closing
    11  
2.2. Closing Deliveries
    11  
2.3. Apportionment
    13  
2.4. Payment of Apportioned Amounts
    14  
2.5. Verification of Apportionments
    14  
ARTICLE III Actions Prior to Closing
    14  
3.1. Examinations and Investigations
    14  
3.2. Required Approvals
    15  
3.3. Actions of Company and Conduct of Business
    16  
3.4. Guarantees and Leases
    17  
3.5. Contracts Requiring Novation
    18  
3.6. Assumed Contracts and Third Party Consents
    18  
3.7. Notification
    20  
3.8. Exclusivity
    20  
3.9. Intercompany Transactions
    20  
3.10. Update of Schedules
    21  
3.11. Hiring of Company’s and U.K. Seller’s Employees
    21  
ARTICLE IV Representations and Warranties of Sellers
    21  
4.1. Organization; Qualification
    21  
4.2. Capitalization
    22  
4.3. Ownership of Shares and Purchased Assets
    23  

 

- i -



--------------------------------------------------------------------------------



 



              Page  
 
       
4.4. Subsidiaries
    23  
4.5. Corporate Action and Authority; No Conflict
    23  
4.6. Financial Statements; Books & Records
    24  
4.7. Real Property
    24  
4.8. Assets, Properties and Rights
    26  
4.9. Contracts
    26  
4.10. Litigation
    28  
4.11. Compliance with Law
    29  
4.12. Employee Benefit Plans
    29  
4.13. Intellectual Property Rights
    31  
4.14. No Material Adverse Change
    33  
4.15. Environmental Matters
    33  
4.16. Tax Returns and Payments
    35  
4.17. Labor Matters
    36  
4.18. Assets of the Business; Intercompany Services
    37  
4.19. Undisclosed Liabilities; Selling Expenses
    38  
4.20. Notes and Accounts Receivable
    38  
4.21. Product Warranties
    38  
4.22. Product Liability
    38  
4.23. Absence of Certain Changes and Events
    39  
4.24. Government Contracts and Bids
    40  
4.25. U.K. Taxation
    45  
ARTICLE V Representations and Warranties of Purchasers
    45  
5.1. Organization and Authority
    45  
5.2. Corporate Action; No Conflict
    45  
5.3. Investigation by Purchasers
    46  
5.4. Funding of Purchase Price
    46  
5.5. Securities Representations
    46  
5.6. VAT
    46  
ARTICLE VI Conditions to Obligations of Purchasers
    47  
6.1. Performance of Covenants
    47  
6.2. Accuracy of Representations
    47  
6.3. HSR Act
    47  

 

- ii -



--------------------------------------------------------------------------------



 



              Page  
 
       
6.4. No Proceedings
    48  
6.5. Authorization
    48  
6.6. Secretary’s Certificate
    48  
6.7. Resignations
    48  
6.8. Consents
    48  
6.9. Material Adverse Effect
    48  
6.10. Delivery of Financial Statements
    48  
6.11. Information and Consultation of U.K. Employees
    48  
ARTICLE VII Conditions to Obligations of Sellers
    49  
7.1. Performance of Covenants
    49  
7.2. Representations and Warranties
    49  
7.3. HSR Act
    49  
7.4. No Proceedings
    49  
7.5. Authorization
    49  
7.6. Secretary’s Certificate
    50  
7.7. Information and Consultation of U.K. Employees
    50  
ARTICLE VIII Environmental Matters
    50  
8.1. Environmental Indemnification
    50  
8.2. Other Clean Up Liability
    51  
8.3. Cooperation by Purchasers
    51  
8.4. Environmental Response Action
    52  
8.5. Subsurface Sampling
    52  
8.6. Santa Clarita Real Property
    53  
8.7. Exclusive Remedy
    53  
ARTICLE IX Employee Matters
    53  
9.1. Scope of Article
    53  
9.2. Benefits and Compensation
    53  
9.3. Pension Plans
    54  
9.4. Defined Contribution Plan
    56  
9.5. Severance and Other Liability
    57  
9.6. Workers’ Compensation and Employer’s Liability
    58  
9.7. Prior Service Credit
    58  
9.8. Flexible Spending Accounts
    58  

 

- iii -



--------------------------------------------------------------------------------



 



              Page  
 
       
9.9. Retention Payment Allocation
    59  
9.10. COBRA Coverage
    59  
9.11. Pensions Act 2004
    60  
9.12. Post-Closing Payments
    60  
9.13. U.K. Obligations
    60  
ARTICLE X Obligations After Closing
    61  
10.1. Access
    61  
10.2. Textron Name
    62  
10.3. Covenant Not to Compete
    63  
10.4. Further Assurances
    64  
10.5. Additional Covenants
    65  
10.6. Accounts Receivable
    65  
10.7. Real Property Covenant
    65  
10.8. Government Investigation
    65  
10.9. Product Liability Insurance
    66  
ARTICLE XI Notices
    66  
ARTICLE XII Announcements
    67  
ARTICLE XIII Cooperation
    67  
13.1. Cooperation by Purchasers
    67  
13.2. Cooperation by Sellers
    68  
ARTICLE XIV Indemnification
    68  
14.1. Indemnification by Sellers
    68  
14.2. Indemnification by Purchasers
    69  
14.3. Indemnification Procedures and Other Indemnification Matters
    69  
14.4. Limitations of Liability
    75  
14.5. General Limitations on Liability
    76  
ARTICLE XV Tax Matters
    77  
15.1. Tax Sharing
    77  
15.2. Payments: Sellers’ Responsibility
    77  
15.3. Payments: Purchasers’ Responsibility
    78  
15.4. Returns: Sellers’ Responsibility
    78  
15.5. Returns: Purchasers’ Responsibility
    78  
15.6. Cooperation
    79  

 

- iv -



--------------------------------------------------------------------------------



 



              Page  
 
       
15.7. Refunds
    79  
15.8. Audits and Contests
    80  
15.9. Post-Closing Actions which Affect Sellers’ Liability for Taxes
    81  
15.10. Conduct of Business
    81  
15.11. Transaction Related Taxes
    81  
15.12. Section 338 Election
    82  
15.13. Definitions
    83  
15.14. Tax Dispute Resolution Mechanism
    84  
15.15. Options and Other Equity Based Compensation
    84  
15.16. Survival of Article XV Covenants
    84  
ARTICLE XVI Miscellaneous
    84  
16.1. Broker Compensation
    84  
16.2. Expenses
    85  
16.3. Binding Agreement
    85  
16.4. Entire Agreement
    85  
16.5. Waiver and Extension
    85  
16.6. Governing Law
    85  
16.7. No Rights of Third Parties
    86  
16.8. Informal Dispute Resolution
    86  
16.9. Counterparts
    86  
16.10. Headings: Table of Contents; Construction
    86  
16.11. Termination
    86  
16.12. Meaning of Sellers’ Knowledge
    87  
16.13. Survival of Representations, Warranties, Covenants and Agreements
    87  
16.14. Specific Performance
    88  
16.15. Waiver of Jury Trial
    88  

 

- v -



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
Exhibit 1.2(e)
  Assignment of U.K. Leases
Exhibit 2.2(a)(vi)
  Form of Release
Exhibit 2.2(a)(viii)
  Transition Agreement
Exhibit 8.6
  Covenant and Environmental Restriction on Santa Clarita Real Property
Exhibit 9.6
  Claims Management Agreement
 
    LIST OF SCHEDULES
 
   
Schedule 1
  Business of Company
Schedule 1.4
  GAAP Consistently Applied
Schedule 2.2(a)(i)
  Resigning Directors
Schedule 3.3(b)
  Actions of Company and Conduct of Business
Schedule 3.3(c)
  Capital Expenditures Budget
Schedule 3.4(a)
  Guarantees
Schedule 3.4(b)
  Specified Leases
Schedule 3.11
  Hiring of Company’s and U.K. Seller’s Employees
Schedule 4.5
  Corporate Action and Authority; No Conflict
Schedule 4.6(a)
  Financial Statements
Schedule 4.7(a)
  Owned Real Property
Schedule 4.7(b)
  Other Encumbrances on Real Property
Schedule 4.7(c)
  Leased Real Property
Schedule 4.7(d)
  Encumbrances on Leased Real Property
Schedule 4.9(a), Part 1
  Material Contracts
Schedule 4.9(a), Part 2
  Affiliate Contracts
Schedule 4.9(a), Part 3
  Third Party Contracts
Schedule 4.9(a), Part 4
  Assumed Contracts
Schedule 4.9(b)
  Certain Contracts
Schedule 4.9(c)
  Contract Breaches and Defaults
Schedule 4.9(d)
  Renegotiated and Prospective Contracts
Schedule 4.9(e)
  U.K. Seller Performance of Assumed Contracts
Schedule 4.9(g)
  Affiliate Contracts
Schedule 4.10(a)
  Litigation
Schedule 4.10(b)
  Orders
Schedule 4.10(c)
  Termination Claims
Schedule 4.11(a)
  Compliance with Law
Schedule 4.12
  Employee Benefit Plans
Schedule 4.13
  Intellectual Property Rights
Schedule 4.15(b)
  Compliance with Environmental and Safety Requirements and Permits
Schedule 4.15(c)
  Actions Related to Environmental and Safety Requirements
Schedule 4.15(d)
  Governmental Notices or Approval Requirements Related to Permits
Schedule 4.16(a)
  Tax Returns and Payments
Schedule 4.17
  Labor Matters
Schedule 4.18
  Assets of the Business; Intercompany Services
Schedule 4.19
  Undisclosed Liabilities; Selling Expenses

 

- vi -



--------------------------------------------------------------------------------



 



     
Schedule 4.21
  Product Warranties
Schedule 4.22
  Product Liability
Schedule 4.23
  Absence of Certain Changes and Events
Schedule 4.24
  Government Contracts and Bids
Schedule 6.8
  Consents
Schedule 9.1
  U.K. Employees
Schedule 9.3(a)(v)
  Actuarial Assumptions and Methods
Schedule 9.3(a)(v)
  Schedule of Participants
Schedule 9.9
  Retention
Schedule 10.5
  Additional Covenants
Schedule 14.1
  Indemnification
Schedule 15.1
  Tax Sharing
Schedule 15.12(a)
  Section 338 Election
Schedule 15.12(b)
  Tax Detriment

 

- vii -



--------------------------------------------------------------------------------



 



DEFINITIONS
Definitions. The following terms which appear in this Agreement are defined in
the following Sections:

      Term   Section
 
   
AAA
  Section 1.5(b)
Accounting Arbitrator
  Section 1.5(b)
Accounts Receivable
  Section 1.2(a)(iv)
Acquired Entity
  Section 10.3(a)(ii)
Actuary Arbitrator
  Section 9.3(c)
Affiliate
  Section 1.1
Agreement
  Preamble
Allocation Arbitrator
  Section 15.12(a)
Antitrust Division
  Section 3.2(b)
Arbitration Rules
  Section 1.5(b)
Assumed Contracts
  Section 1.2(a)(v)
Assumed Liabilities
  Section 1.2(c)
Assumption Notice
  Section 14.3(a)(ii)
Business
  Recitals
CGTI
  Section 4.24(a)(ii)
Claim
  Section 14.3(a)(i)
Claim Notice
  Section 14.3(a)(i)
Claim Response
  Section 14.3(a)(ii)
Claim Threshold Amount
  Section 14.4(a)
Claims Management Agreement
  Section 9.6
Closing
  Section 2.1
Closing Date
  Section 2.1
Closing Net Indebtedness
  Section 1.5(a)(i)
Closing Net Working Capital
  Section 1.5(a)(i)
Closing Statement of Indebtedness
  Section 1.5(a)(i)
Closing Statement of Working Capital
  Section 1.5(a)(i)
Closing Statements
  Section 1.5(a)(ii)
COBRA Coverage
  Section 9.10
Code
  Section 4.12(c)
Common Stock
  Section 4.2
Company
  Recitals
Confidentiality Agreement
  Section 3.1
Contemplated Transactions
  Section 3.2(a)
Controversy
  Section 16.8
currently realizable
  Section 14.3(c)
Damages
  Section 14.1
Defense Costs
  Section 14.3(a)(iii)
Dispute Notice
  Section 1.5(b)
DOL
  Section 4.12(d)

 

 - viii -



--------------------------------------------------------------------------------



 



      Term   Section
 
   
Domain Names
  Section 4.13(b)
E&Y
  Section 1.5(a)(i)
Employee Benefit Plans
  Section 4.12(a)
Employees
  Section 9.1
Employment Liabilities
  Section 9.13
Encumbrances
  Section 4.7(a)
Environmental and Safety Requirements
  Section 4.15(b)
Environmental Damages
  Section 8.1(a)
Environmental Response Actions
  Section 8.4
ERISA
  Section 4.12(a)
Estimated Net Indebtedness
  Section 1.4(a)
Estimated Net Working Capital
  Section 1.4(a)
Estimated Statement
  Section 1.4(a)
Final Form 8883
  Section 15.12(a)
Former Employees
  Section 9.1
FSA Transition Date
  Section 9.8
FTC
  Section 3.2(b)
GAAP
  Section 1.4(b)(i)
GAAP Consistently Applied
  Section 1.4(b)(i)
Global Business
  Recitals
Global Cap
  Section 14.4(a)
Global Deductible
  Section 14.4(a)
Government Bid
  Section 4.24(a)(i)
Government Contract
  Section 4.24(a)(ii)
Governmental Body
  Section 4.24(a)(iii)
Gross Proceeds
  Section 1.1
Guaranteed Obligation
  Section 3.4
Guarantees
  Section 3.4
Hazardous Substances
  Section 4.15(a)
HMRC
  Section 1.6
HSR Act
  Section 3.2(a)
including
  Section 16.10
including, but not limited to
  Section 16.10
including without limitation
  Section 16.10
Income Tax
  Section 15.13(a)
Indebtedness
  Section 1.4(b)(ii)
Indemnified Party
  Section 14.3(a)(i)
Indemnifying Party
  Section 14.3(a)(i)
Indemnity Claim
  Section 14.3(c)
Independent Actuary Firm
  Section 9.3(c)
Injured Party
  Section 16.14
Injuring Party
  Section 16.14
Intellectual Property Rights
  Section 4.13(a)
Intercompany Claims
  Section 14.4(d)
Interest Rate
  Section 1.5(f)(i)
IRS
  Section 4.12(d)

 

- ix -



--------------------------------------------------------------------------------



 



      Term   Section
 
   
Law
  Section 4.11(a)
Leased Real Property
  Section 4.7(c)
Leases
  Section 4.7(c)
Material Adverse Effect
  Section 4.1(b)
Material Contracts
  Section 4.9(a)(iv)
Matters
  Section 3.10
Net Indebtedness
  Section 1.4(b)(iii)
Net Working Capital
  Section 1.4(b)(iv)
New Information Assumption Notice
  Section 14.3(a)(ii)(E)
New Information Notice
  Section 14.3(a)(ii)(C)(6)
New Matter
  Section 3.10
Non-Purchased Affiliate
  Section 1.5(d)
Notice
  Section 16.8
Notice of Dispute
  Section 15.14
Order
  Section 4.10(b)
Outside Date
  Section 6.1
Owned Real Property
  Section 4.7(a)
PBGC
  Section 4.12(d)
Permits
  Section 4.15(b)
Permitted Encumbrances
  Section 4.7(a)
Pre-Closing Tax Periods
  Section 15.2(a)
Pre-Existing Matter
  Section 3.10
Pro Forma Financial Statements
  Section 4.6(a)
Purchase Price
  Section 1.1
Purchased Assets
  Section 1.2(a)
Purchaser Covenantee
  Schedule 10.5
Purchaser FSAs
  Section 9.8
Purchaser’s Companion Defined Contribution Plan
  Section 9.3(a)(ii)
Purchaser’s Hourly Pension Plan
  Section 9.3(a)(iii)
Purchaser’s Salaried Pension Plan
  Section 9.3(a)(i)
Purchaser’s Trustee
  Section 9.3(a)(iv)
Purchasers
  Preamble
Real Property
  Section 4.7(e)
Reference Balance Sheet
  Section 4.6(a)
Reference Statement of Working Capital
  Section 4.6(a)
Related Documents
  Section 4.5
Release
  Section 2.2(a)(vi)
Representatives
  Section 3.1
Required Regulatory Approvals
  Section 3.2(a)
Reservation Notice
  Section 14.3(a)(ii)(C)
Reserved Claim
  Section 14.3(a)(ii)(C)
Response
  Section 16.8
Response Period
  Section 14.3(a)(ii)
Restricted Business
  Section 10.3(a)
Restricted Portion
  Section 10.3(a)(ii)
Retained Assets
  Section 1.2(b)

 

- x -



--------------------------------------------------------------------------------



 



      Term   Section
 
   
Retained Liabilities
  Section 1.2(d)
Retention Payment
  Section 9.9
Return
  Section 15.13(b)
Santa Clarita Real Property
  Section 8.1(b)(ii)
Schedule 14.1 Damages
  Schedule 14.1
Schedule Update
  Section 3.10
Schedules
  Article IV
Seller FSAs
  Section 9.8
Seller Fundamental Representations
  Section 14.4(a)
Seller Names
  Section 10.2
Seller’s Acquisition
  Section 10.3(a)(ii)
Seller’s Companion Defined Contribution Plan
  Section 9.3(a)(ii)
Seller’s FAS 87 Audit Disclosure
  Section 9.3(a)(v)
Seller’s Hourly Master Pension Benefit Plan
  Section 9.3(a)(iii)
Seller’s Pension Plans
  Section 9.3(a)(iii)
Seller’s Salaried Pension Benefit Plan
  Section 9.3(a)(i)
Seller’s Trustee
  Section 9.3(a)(iv)
Sellers
  Preamble
Sellers’ Group
  Section 15.13(e)
Selling Expenses
  Section 4.19(b)
Share Encumbrances
  Section 4.3(a)
Shares
  Section 4.2
Specified Leases
  Section 3.4
Specified Real Property Leases
  Section 3.4
Target Net Working Capital
  Section 1.4(b)(v)
Tax
  Section 15.13(c)
Tax Benefit
  Section 14.3(c)
Tax Detriment
  Section 15.12(b)
Tax Dispute Accountant
  Section 15.14
Termination Claims
  Section 4.10(c)
to Sellers’ Knowledge
  Section 16.12
Trade Materials
  Section 10.2
Transfer Taxes
  Section 15.13(d)
Transition Agreement
  Section 2.2(a)(viii)
TUPE
  Section 4.9(f)
TUPE Information Schedule
  Section 4.17(b)(i)
Twenty Day Period
  Section 15.12(a)
U.K. Business
  Recitals
U.K. Employees
  Section 9.1
U.K. Properties
  Section 1.2(e)
U.K. Purchaser
  Preamble
U.K. Seller
  Preamble
U.S. Purchaser
  Preamble
U.S. Seller
  Preamble
Unassignable Contracts
  Section 3.5
VAT
  Section 1.6
VAT Order
  Section 1.6
WARN Act
  Section 4.17(a)

 

- xi -



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT, is entered into as of February 27, 2009
(“Agreement”), by and among TEXTRON INC., a Delaware corporation having its
principal place of business at 40 Westminster Street, Providence, Rhode Island
(“U.S. Seller”), TEXTRON LIMITED, a company incorporated and registered in
England and Wales with company number 02657253, whose registered office is at 23
Bedford Row, London, England WC1R 4EB (“U.K. Seller” and, together with U.S.
Seller, the “Sellers” ), Woodward Governor Company, a Delaware corporation
having its principal place of business at 1000 East Drake Road, Fort Collins,
Colorado (“U.S. Purchaser”), and Woodward (U.K.) Limited, a company registered
in England and Wales with company number 6829573 and whose registered office is
at 19D Brighouse Court, Barnwood, Gloucester, England (“U.K. Purchaser” and
together with U.S. Purchaser, the “Purchasers”).
RECITALS
A. U.S. Seller owns all of the issued and outstanding Shares, as hereinafter
defined, of HR TEXTRON INC., a Delaware corporation (“Company”).
B. The Company’s business (the “Business”) is comprised of the following product
lines, products and related services, including in each case the design,
manufacture, sale (including aftermarket sales) and support services of such
products: (1) Weapons and Space Controls - electromechanical flight control
actuators for the defense and space industries; (2) Aircraft Controls —
electrohydraulic actuators, hydromechanical actuators and electromechanical
actuators for the military and commercial aircraft and general aviation
industries; (3) Servo Controls - servovalves for flight controls, engine fuel
and landing gear systems for the military and commercial aircraft industries;
(4) Turret Controls — hydraulic turret control systems, including software, for
the military aircraft and armored vehicle industries; and (5) Fuel and
Pneumatics - valves, actuators and reservoirs incorporated into OEM systems for
the military and commercial aircraft industries.
C. U.K. Seller’s HR Textron division is involved in the business of assembling,
repairing, maintaining and selling servovalves for use in commercial and
military aircraft controls, anti-submarine and anti-surface ship warfare and
turret controls (the “U.K. Business,” and together with the Business, the
“Global Business”).
D. U.S. Purchaser desires to purchase and U.S. Seller desires to sell the
Shares, on the terms and conditions set forth herein.
E. U.K. Purchaser desires to purchase the Purchased Assets and assume the
Assumed Liabilities, and U.K. Seller desires to sell the Purchased Assets and
assign the Assumed Liabilities on the terms and conditions set forth herein.

 

- 1 -



--------------------------------------------------------------------------------



 



AGREEMENT
In consideration of the premises and of the mutual agreements hereinafter set
forth, the parties hereto agree as follows:
ARTICLE I
Purchase and Sale
1.1. Purchase of Shares from U.S. Seller. On the terms and subject to the
conditions set forth in this Agreement, at the Closing, U.S. Seller shall sell,
transfer, convey, assign and deliver to U.S. Purchaser or Affiliates of U.S.
Purchaser (such Affiliates to be designated by U.S. Purchaser at least five
(5) business days prior to the Closing Date), free and clear of all Share
Encumbrances, as hereinafter defined, and U.S. Purchaser or such Affiliates
shall purchase, acquire and accept from U.S. Seller, all of the rights, title
and interest of U.S. Seller in and to the Shares. At the Closing, U.S. Seller
shall deliver to U.S. Purchaser a certificate evidencing the Shares duly
endorsed for transfer and with all transfer stamps attached and such other
instruments as may be reasonably requested by U.S. Purchaser to transfer full
legal and beneficial ownership of the Shares to U.S. Purchaser, free and clear
of all Share Encumbrances. The term “Affiliate”, as to any person, means any
other person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such person.
1.2. Purchase of Assets and Assumption of Liabilities from U.K. Seller.
(a) Assets to be Transferred. On the terms and subject to the conditions set
forth in this Agreement, at the Closing U.K. Seller shall sell, transfer,
convey, assign and deliver with full title guarantee (as defined in the U.K. Law
of Property (Miscellaneous Provisions) Act of 1994) to U.K. Purchaser or
Affiliates of U.K. Purchaser (such Affiliates to be designated at least five
(5) business days prior to the Closing Date by U.K. Purchaser), free and clear
of all Encumbrances other than Permitted Encumbrances, and U.K. Purchaser or
such Affiliates shall purchase, acquire and accept from U.K. Seller, all of the
rights, title and interest of U.K. Seller in and to the U.K. Business and all of
the properties, assets, claims, interests and rights of every nature, kind and
description, tangible and intangible (including, without limitation, goodwill),
whether real, personal or mixed (other than the Retained Assets) to the extent
relating to, used by or held primarily for the benefit of the U.K. Business
(collectively, the “Purchased Assets”), with a view to carrying on the U.K.
Business as a going concern, including the following assets:
(i) all machinery, equipment, tools, furniture, office equipment, computer
hardware, supplies, materials, vehicles and other items of tangible personal
property (other than inventories) of every kind owned or leased by U.K. Seller
(wherever located and whether or not carried on U.K. Seller’s books) to the
extent primarily used, or intended to be primarily used, in connection with the
U.K. Business as at the Closing Date, together with any express or implied
warranty by the manufacturers or sellers or lessors of any item or component
part thereof, and all maintenance records and other documents relating thereto;
(ii) all inventories of U.K. Seller to the extent related primarily to the U.K.
Business as at the Closing Date;
(iii) all of the intellectual property owned by U.K. Seller to the extent used
primarily in connection with the U.K. Business, excluding all intellectual
property rights in the trade mark and trade name “Textron” whether used alone or
in conjunction with “HR”;

 

- 2 -



--------------------------------------------------------------------------------



 



(iv) (A) all trade accounts receivable and other rights to payment to the extent
related primarily to the U.K. Business as at the Closing Date, and the full
benefit of all security for such accounts or rights to payment, (B) all other
accounts or notes receivable of U.K. Seller as at the Closing Date to the extent
generated or obtained in connection with the U.K. Business and the full benefit
of all security for such accounts or notes, and (C) any claim, remedy or other
right related to any of the foregoing (collectively, the “Accounts Receivable”);
(v) all of the contracts, engagements, licenses, leases, guarantees and other
commitments relating exclusively to and forming part of the U.K. Business as at
the Closing Date and all outstanding offers or solicitations made by or to U.K.
Seller as at the Closing Date to enter into any of the foregoing but not
contracts of employment or offers of employment in respect of the U.K. Business,
which shall be dealt with in accordance with Sections 9.5(b) and 9.13 (the
“Assumed Contracts”);
(vi) to the extent transferable, all approvals, consents, ratifications, waivers
and other authorizations, licenses, registrations or permits issued, granted,
given or otherwise made available by or under the authority of any governmental
body or pursuant to any legal requirement to the extent related primarily to the
U.K. Business as at the Closing Date, and all pending applications or renewals
with respect to each of the foregoing;
(vii) the books, accounts and records relating exclusively to the U.K.
Employees, lists of customers and suppliers, and all the other documents, papers
and records relating exclusively to the U.K. Business or any of the Purchased
Assets, save for those (including in relation to VAT) which U.K. Seller is
required to retain by law;
(viii) the goodwill in connection with the U.K. Business, together with the
exclusive right for the U.K. Purchaser to carry on the U.K. Business and to
represent itself as carrying on the U.K. Business in succession to U.K. Seller;
(ix) all claims of U.K. Seller as at the Closing Date against third parties to
the extent relating to the Purchased Assets or Assumed Liabilities;
(x) all rights of U.K. Seller as at the Closing Date relating to deposits and
prepaid expenses, claims for refunds and rights to offset in respect thereof to
the extent related primarily to the U.K. Business;
(xi) all insurance claims of U.K. Seller to the extent relating primarily to the
Purchased Assets or Assumed Liabilities as of the Closing Date; and
(xii) all of U.K. Seller’s telephone numbers, facsimile numbers and email
addresses and listings used exclusively in connection with the U.K. Business as
at the Closing Date; provided, however, that all email addresses containing any
form of the name “Textron” alone or in combination with other characters shall
not constitute Purchased Assets and shall be governed by the provisions of
Section 10.2.

 

- 3 -



--------------------------------------------------------------------------------



 



(b) Retained Assets. Notwithstanding anything in this Agreement to the contrary,
U.K. Seller shall retain all the assets and rights other than the Purchased
Assets (collectively, the “Retained Assets”), including the following assets,
and the U.K. Purchaser shall in no way be construed to have purchased or
acquired (or to be obligated to purchase or to acquire) any interest whatsoever
in any of the Retained Assets:
(i) all assets of U.K. Seller to the extent not relating to, used by or held
primarily for the benefit of the U.K. Business;
(ii) all cash and cash equivalents (including marketable securities) of U.K.
Seller;
(iii) U.K. Seller’s rights in the trade mark and trade name “Textron” whether
used alone or in combination with “HR”;
(iv) any rights of U.K. Seller with respect to any Tax refunds or credits;
(v) U.K. Seller’s Tax Returns;
(vi) U.K. Seller’s minute books and related records (including VAT records) of
U.K. Seller that it is required to retain pursuant to any applicable Law or for
record keeping purposes; provided that U.K. Seller shall permit U.K. Purchaser
access to such books and records as provided in Section 10.1; and
(vii) the employment records related to any employee of U.K. Seller who is not
employed by U.K. Purchaser after the Closing Date.
(c) Assumed Liabilities. Concurrently with the Closing, U.K. Purchaser shall
assume and become responsible for, and shall thereafter pay, perform and
discharge as and when due only the following liabilities of U.K. Seller
(collectively, the “Assumed Liabilities”):
(i) all accounts payable and accrued expenses of U.K. Seller to the extent
reflected on the Reference Balance Sheet (excluding Indebtedness of U.K. Seller,
Selling Expenses and Taxes) and all accounts payable and accrued expenses
(excluding any Indebtedness of U.K. Seller, Selling Expenses and Taxes) of U.K.
Seller incurred since the date of the Reference Balance Sheet in connection with
the U.K. Business and arising in the ordinary course of business;
(ii) subject to Section 3.6, all liabilities and obligations of U.K. Seller
arising under or related to the Assumed Contracts; and
(iii) all product liability claims relating to finished goods inventory and
work-in-process, whether or not in actual use by the purchaser or present owner,
but limited to claims with an occurrence date on or after Closing.
(d) Retained Liabilities. The Retained Liabilities shall remain the sole
responsibility of and shall be retained, paid, performed and discharged solely
by U.K. Seller and are not assumed by U.K. Purchaser. “Retained Liabilities”
shall mean every liability of U.K. Seller other than the Assumed Liabilities.

 

- 4 -



--------------------------------------------------------------------------------



 



(e) Assignment of U.K. Leases. The provisions of Exhibit 1.2(e) shall apply to
the transfer of the U.K. Leases and in the event of any conflict between the
provisions of Exhibit 1.2(e) and the remainder of this Agreement, Exhibit 1.2(e)
shall take precedence.
1.3. Purchase Price. In full consideration for the transfer of the Shares, the
U.K. Business and the Purchased Assets, Purchasers shall pay Sellers
U.S.$365,000,000 (the “Gross Proceeds”) subject to adjustment pursuant to
Sections 1.4 and 1.5 (such adjusted amount, the “Purchase Price”) and U.K.
Purchaser shall assume the Assumed Liabilities. At the Closing, Purchasers shall
transfer to a bank account or bank accounts designated by Sellers, an amount
equal to the Gross Proceeds plus or minus the adjustment set forth in
Section 1.4(c), minus the aggregate amount of Estimated Net Indebtedness as set
forth on the Estimated Statement.
1.4. Estimated Adjustments.
(a) Estimated Statement. Within five (5), but no fewer than three (3), business
days before the Closing Date, U.S. Seller will prepare, or cause to be prepared,
and deliver to U.S. Purchaser a statement (the “Estimated Statement”) setting
forth a good faith estimate, as of the Closing Date, of (i) the Net Working
Capital (such estimate, the “Estimated Net Working Capital”) prepared in
accordance with GAAP Consistently Applied and (ii) the aggregate amount of Net
Indebtedness (the “Estimated Net Indebtedness”). The Estimated Statement will be
subject to U.S. Purchaser’s approval, which will not be unreasonably withheld,
conditioned or delayed. If U.S. Purchaser and U.S. Seller cannot agree on the
Estimated Net Working Capital or the Estimated Net Indebtedness, then U.S.
Seller’s estimated values of such items, proposed in good faith, will be the
estimated values of such items used only for purposes of calculating the closing
payment described in Section 1.3 of this Agreement and will be subject to
post-closing adjustments as set forth in Section 1.5 of this Agreement. U.S.
Seller will promptly provide U.S. Purchaser with such documents and information
as U.S. Purchaser reasonably requests in connection with its review of the
Estimated Statement.
(b) Definitions. As used in this Agreement, the following terms will have the
following meanings:
(i) “GAAP Consistently Applied” means United States generally accepted
accounting principles (“GAAP”), except as set forth on Schedule 1.4, as
consistently applied by U.S. Seller.
(ii) “Indebtedness” means, without duplication, the Global Business’s
(A) obligations, including principal and interest, with respect to borrowed
money outstanding as of the time indicated, together with all prepayment
premiums or penalties and other amounts becoming due as a result of the
Contemplated Transactions, (B) payment obligations evidenced by a bond, note,
debenture or similar instrument (including a purchase money obligation) which
are not evidencing trade payables, (C) payment obligations of money relating to
leases that U.S. Seller or U.K. Seller have classified as a capitalized lease
obligation in accordance with GAAP Consistently Applied, (D) payment obligations
for the deferred purchase price for purchases of property outside the ordinary
course of business arising in connection with transactions occurring prior to
the Closing which are not evidencing trade payables, (E) unfunded obligations
under any employee retirement benefit plan,

 

- 5 -



--------------------------------------------------------------------------------



 



(F) off-balance sheet financing in existence immediately before the Closing,
determined in accordance with Financial Accounting Standards Board Financial
Interpretation No. 46R, Consolidation of Variable Interest Entities, and
(G) indebtedness of the type referred to in clauses (A) through (F) above of any
person other than the Global Business in existence at the time indicated which
is either guaranteed by, or secured by a security interest upon any property
owned by, the Global Business. For purposes of this Agreement, Indebtedness
includes (x) any and all accrued interest, success fees, prepayment premiums,
make-whole premiums or penalties and fees or expenses actually incurred
(including attorneys’ fees) associated with the prepayment of any indebtedness
of the Global Business, (y) bank account overdrafts of the Global Business and
(z) any and all amounts owed by the Global Business to its Affiliates. For the
avoidance of doubt, Indebtedness shall not include (i) trade or similar accounts
payable incurred in the ordinary course of business (including, without
limitation, trade or other accounts payable from or to the Global Business, on
the one hand, and U.S. Seller or U.K. Seller or a Non-Purchased Affiliate, on
the other hand), (ii) all “cut” but uncashed checks issued by the Global
Business, (iii) accrued liabilities which are not interest bearing obligations,
except as specifically set forth in clauses (A) through (E) above, (iv) all
liabilities required to be recognized in financial statements under Financial
Accounting Statement No. 106 in excess of $1,440,000 and (v) letters of credit
or any obligation secured by a letter of credit.
(iii) “Net Indebtedness” means, as of the time in question, all Indebtedness
minus all cash and cash equivalents.
(iv) “Net Working Capital” shall mean, as of a date, an amount equal to: (a) the
combined total current assets of the Global Business less (b) the combined total
current liabilities of the Global Business, excluding Transfer Taxes and
liabilities under retention agreements, as shown on the Reference Statement of
Working Capital, in the Estimated Net Working Capital portion of the Estimated
Statement, or the Closing Statement of Working Capital, as applicable; provided,
however, that “Net Working Capital” shall be calculated in accordance with GAAP
Consistently Applied.
(v) “Target Net Working Capital” means $75,300,000.
(c) Estimated Net Working Capital Adjustment. If the Estimated Net Working
Capital is less than the Target Net Working Capital, then the payment to Sellers
provided in Section 1.3 will be reduced by the amount of such shortfall, subject
to further adjustment as provided in Section 1.5. If the Estimated Net Working
Capital is greater than the Target Net Working Capital, then the payment to
Sellers provided in Section 1.3 will be increased by the amount of such excess,
subject to further adjustment as provided in Section 1.5.

 

- 6 -



--------------------------------------------------------------------------------



 



1.5. Post-Closing Adjustments.
(a) Closing Statements.
(i) As soon as practicable, but in any event not more than ninety (90) days
after the Closing Date, unless otherwise extended by the mutual agreement of
U.S. Seller and U.S. Purchaser, U.S. Seller will cause to be prepared and
delivered to U.S. Purchaser (A) a statement (the “Closing Statement of Working
Capital”), setting forth, as of the Closing Date, the Net Working Capital (the
“Closing Net Working Capital”); and (B) a statement (the “Closing Statement of
Indebtedness”) setting forth, as of the Closing Date, the aggregate amount of
the Net Indebtedness (the “Closing Net Indebtedness”); together with an audit
report of Ernst & Young, LLP, independent accountants of Seller and Company
(“E&Y”), to the effect that the Closing Net Working Capital and the Closing Net
Indebtedness have been calculated in accordance with this Agreement and the
Closing Statement of Working Capital has been prepared in accordance with GAAP
Consistently Applied.
(ii) For purposes of U.S. Seller’s preparation of the Closing Statement of
Working Capital and the Closing Statement of Indebtedness (collectively, the
“Closing Statements”), U.S. Purchaser (A) shall cause the Vice President of
Finance (or comparable officer) of Company to provide or cause to be provided to
U.S. Seller, within ten (10) days after the Closing Date, a balance sheet as of
the Closing Date, along with a copy of all data and supporting documentation
reasonably necessary for preparation of the Closing Statements, including
financial information normally submitted by Company to U.S. Seller using its
Hyperion Financial Management System; and (B) shall not prevent the appropriate
members of management of Company from providing (and shall request that they
provide), within five (5) days after the request of U.S. Seller therefor,
customary management representation letters to E&Y for purposes of E&Y’s audit
report on the Closing Statement of Working Capital. All costs and expenses
incurred by U.S. Seller in connection with the preparation, delivery and audit
of the Closing Statements shall be borne by Sellers. Purchasers shall make
available all reasonable books, records and personnel for U.S. Seller to prepare
the Closing Statements.
(b) Acceptance or Dispute; Resolution. U.S. Purchaser may dispute any amount
reflected on the Closing Statement of Working Capital or the Closing Statement
of Indebtedness; provided, however, that any dispute of any amounts reflected on
the Closing Statement of Working Capital must involve a proposed adjustment
(i) of $100,000 or more with respect to any single item or series of items
arising from the same or substantially the same facts and (ii) of $1,000,000 or
more in the aggregate (not taking into account those single items or series of
items arising from the same or substantially the same facts determined to be
less than $100,000); provided, further, that U.S. Purchaser shall notify U.S.
Seller in writing (the “Dispute Notice”) of each disputed item within forty-five
(45) days of U.S. Purchaser’s receipt of the Closing Statements, specifying the
amount thereof in dispute and setting forth, in reasonable detail, the
following: (i) (A) with respect to each disputed item in the Closing Statement
of Working Capital, why U.S. Purchaser believes such amount was not prepared on
a basis consistent with GAAP Consistently Applied and (B) with respect to each
item disputed in the Closing Statement of Indebtedness, why U.S. Purchaser
believes the amount of Net Indebtedness reflected therein was not prepared on a
basis consistent with this Agreement, and (ii) the amount of each such disputed
item as determined by the U.S. Purchaser. U.S. Purchaser shall submit only one
(1) Dispute Notice with respect to the Closing Statements containing all
disputed items with respect thereto. If U.S. Purchaser does not deliver a
Dispute Notice within forty-five (45) days after the date of receipt by U.S.
Purchaser of the Closing Statements, the Closing Statements delivered by U.S.
Seller to U.S. Purchaser shall be deemed to be final, conclusive and binding on
the parties. In the event U.S. Purchaser delivers to U.S. Seller a Dispute
Notice within the required time, U.S. Purchaser and U.S. Seller shall attempt to
reconcile their differences, and any resolution by them as to any disputed
amounts shall be final, binding and conclusive. If U.S.

 

- 7 -



--------------------------------------------------------------------------------



 



Purchaser and U.S. Seller are unable to reach a resolution with such effect
within fifteen (15) days of the receipt by U.S. Seller of the Dispute Notice, on
the written demand of U.S. Purchaser or U.S. Seller, the items remaining in
dispute shall be submitted for resolution to a senior partner of
PricewaterhouseCoopers agreed to by U.S. Seller and U.S. Purchaser (the
“Accounting Arbitrator”) who shall arbitrate any such disputes. The Accounting
Arbitrator shall determine whether, with respect to the disputed items, the
Closing Statements were prepared (I) with regard to the Closing Statement of
Working Capital, on a basis consistent with GAAP Consistently Applied, and
(II) with regard to the Closing Statement of Net Indebtedness, on a basis
consistent with this Agreement. Within sixty (60) days after his or her
appointment, the Accounting Arbitrator shall make a final written determination
and award, upon such remaining disputed items (provided, however, that the
Accounting Arbitrator shall not make an award that includes an adjustment for a
disputed item in an amount in excess of the amount actually claimed by U.S.
Purchaser in respect of such item in the Dispute Notice or that is inconsistent
with this Section 1.5), and such determination and award shall be final, binding
and conclusive on the parties hereto, and may be entered and enforced in any
court having jurisdiction. All fees and expenses of the Accounting Arbitrator in
resolving the dispute shall be allocated between U.S. Purchaser and U.S. Seller
such that the amount paid by U.S. Purchaser bears the same proportion that the
aggregate dollar amount unsuccessfully disputed by U.S. Purchaser bears to the
total dollar amount of the disputed items that were submitted for resolution to
the Accounting Arbitrator, and U.S. Seller shall pay the balance. The
arbitration shall be held in accordance with the Expedited Procedures of the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
then in effect (the “Arbitration Rules”), except as modified herein. If U.S.
Seller and U.S. Purchaser fail to agree on an Accounting Arbitrator within
fifteen (15) days of receipt by either party of a demand for arbitration under
this Section 1.5(b), on the request of either party, such arbitration shall be
submitted to the AAA, which shall appoint an Accounting Arbitrator in accordance
with the following: (i) if PricewaterhouseCoopers is not the auditor of U.S.
Seller, U.K. Seller, U.S. Purchaser, U.K. Purchaser or Company, the AAA shall
select a senior partner of PricewaterhouseCoopers resident in the New York or
Chicago offices of PricewaterhouseCoopers as the Accounting Arbitrator; and
(ii) if PricewaterhouseCoopers is the auditor of U.S. Seller, U.K. Seller, U.S.
Purchaser, U.K. Purchaser or Company, the AAA shall select the Accounting
Arbitrator using the listing, striking and ranking method in the Arbitration
Rules; provided, however, that the AAA may only select the Accounting Arbitrator
from its New York City and Chicago rosters. Any time period contained in this
section or in the Arbitration Rules may be extended by mutual agreement of the
parties or by the Accounting Arbitrator for good cause shown. The arbitration
shall be held, and the award shall be issued, in New York City, New York.
(c) Items Not in Dispute. Notwithstanding any dispute pursuant to Section 1.5(b)
of any amounts payable pursuant to Section 1.5, the applicable party shall pay
that portion of the amounts payable by it pursuant to this Section 1.5 that are
not subject at the time of such payment to any dispute immediately upon the
delivery of a Dispute Notice. Any amount payable following resolution of a
matter specified in a Dispute Notice shall be paid, together with interest
thereon as provided in Section 1.5(f), within ten (10) business days following
the resolution thereof by wire transfer of immediately available funds to an
account designated in writing by recipient party.

 

- 8 -



--------------------------------------------------------------------------------



 



(d) Access. For purposes of complying with the terms set forth in this Section
1.5, each party will cooperate with and make available to the other party and
its respective Representatives, during normal business hours and without undue
disruption to their day-to-day business, all non-privileged information,
records, data and working papers, and will permit access during normal business
hours and upon reasonable advance notice to its facilities and personnel as may
be reasonably required in connection with the preparation and analysis of the
Closing Statements and the resolution of any disputes thereunder; provided,
however, that with respect to consolidated, combined, unitary, affiliated or
similar Tax Returns which include U.S. Seller and any of its Affiliates other
than the Company (a “Non-Purchased Affiliate”), U.S. Purchaser shall only have
access to portions of such Tax Returns relevant to Company.
(e) Adjustment. The Purchase Price will be:
(i) adjusted downward by the amount, if any, by which the Estimated Net Working
Capital exceeds the Closing Net Working Capital, as agreed to by the parties or
determined pursuant to this Section 1.5;
(ii) adjusted upward by the amount, if any, by which the Estimated Net Working
Capital is less than the Closing Net Working Capital, as agreed to by the
parties or determined pursuant to this Section 1.5;
(iii) adjusted downward by the amount, if any, by which Closing Net
Indebtedness, as agreed to by the parties or determined pursuant to this
Section 1.5, exceeds the Estimated Net Indebtedness; and
(iv) adjusted upward by the amount, if any, by which Closing Net Indebtedness,
as agreed to by the parties or determined pursuant to this Section 1.5, is less
than the Estimated Net Indebtedness.
No adjustment to the Purchase Price shall be made pursuant to this
Section 1.5(e) in respect of a successfully disputed item on the Closing
Statement of Working Capital unless the aggregate amount of successfully
disputed items (excluding claims for any single item or series of items arising
from the same or substantially the same facts determined to be less than
$100,000) is determined to exceed $1,000,000, in which case all such amounts
shall be payable.
(f) Payment.
(i) Net Decrease; Payment by Seller. If there is a net decrease in the Purchase
Price pursuant to Section 1.5(e), then within five (5) business days of the date
when the Closing Statements become final under Section 1.5(b), Sellers will pay
to Purchasers an amount of cash equal to the amount of such reduction, together
with interest thereon from the Closing Date until paid at the Interest Rate, by
wire transfer of immediately available funds to an account designated in writing
by Purchasers. “Interest Rate” shall mean the Bloomberg Prime Rate on the
Closing Date as quoted by the Bloomberg Terminal screen PRIMBB INDEX, calculated
on the basis of a 365 day year and charged for the actual number of days
elapsed.
(ii) Net Increase; Payment by Purchaser. If there is a net increase in the
Purchase Price pursuant to Section 1.5(e), then within five (5) business days of
the date when the Closing Statements become final under Section 1.5(b),
Purchasers will pay an amount in cash equal to such increase to Sellers,
together with interest thereon from the Closing Date until paid at the Interest
Rate by wire transfer of immediately available funds to an account designated in
writing by Sellers.

 

- 9 -



--------------------------------------------------------------------------------



 



1.6. U.K. Value Added Tax (“VAT”).. The U.K. Seller and the U.K. Purchaser
consider that the sale by the U.K. Seller of the Purchased Assets to the U.K.
Purchaser with a view to the U.K. Purchaser carrying on the U.K. Business is one
to which the provisions of paragraph 5 of the Value Added Tax (Special
Provisions) Order 1995 (the “VAT Order”) applies, and accordingly:
(a) the U.K. Seller and the U.K. Purchaser will each use its reasonable
endeavours to ensure that the transfer to the U.K. Purchaser of the Purchased
Assets under this Agreement is treated as neither a supply of goods nor a supply
of services for the purposes of VAT;
(b) no amount in respect of VAT will be paid by the U.S. Purchaser or the U.K.
Purchaser upon payment of the Purchase Price for the Purchased Assets, but if
the U.K. Seller is notified by H.M. Revenue & Customs or any other relevant UK
taxation authority (“HMRC”) that it considers that paragraph 5 of the VAT Order
does not apply, the U.K. Seller will (on being indemnified against all costs
reasonably and properly incurred) take such reasonable action as the U.K.
Purchaser may request to ensure that HMRC agrees that the sale is one to which
paragraph 5 of the VAT Order applies. If HMRC determines that VAT is chargeable
on the sale of the Purchased Assets under this Agreement or the U.K. Purchaser
decides not to protest any demand by HMRC for VAT, then the Purchaser shall pay,
in addition to the Purchase Price, VAT (including any interest and/or penalties
for late payment, save to the extent that such interest and/or penalties arise
as a result of the breach by the Sellers of the representations and warranties
provided under this Agreement) on the sale of the Purchased Assets against the
delivery by the U.K. Seller to the U.K. Purchaser of a valid VAT invoice in
respect thereof, by payment to the U.K. Seller within five (5) days of the
receipt of such invoice; and
(c) unless HMRC has otherwise directed, for a period of not less than six
(6) years from the Closing the U.K. Seller will preserve the VAT Records as
required by law. On being given reasonable notice by the U.K. Purchaser, the
U.K. Seller will make those VAT Records available to the U.K. Purchaser or its
agents for inspection and copying as required by law.
1.7. Allocation of Purchase Price. The parties will allocate the Purchase Price
and the Assumed Liabilities among the Shares and Purchased Assets in accordance
with the principles set forth on Schedule 15.12(a) — (Allocation). Sellers and
Purchasers shall: (a) prepare and file, and cause their respective Affiliates to
prepare and file, their Tax returns on a basis consistent with such allocation
schedule and (b) not take any position, or cause or permit their respective
Affiliates to take any position for tax purposes inconsistent with such
allocation schedule.

 

- 10 -



--------------------------------------------------------------------------------



 



ARTICLE II
Closing Matters
2.1. The Closing. The purchase and sale (the “Closing”) contemplated under this
Agreement shall take place at the offices of Nixon Peabody LLP, located at 100
Summer Street, Boston, Massachusetts, or at such other place as the parties
shall mutually agree upon, on the later of (a) April 2, 2009 and (b) the second
business day after the satisfaction or waiver of the last to be satisfied or
waived of the conditions to the parties’ respective obligations to close set
forth in Articles VI and VII (other than those conditions that by their nature
are to be satisfied at the Closing, but subject to the satisfaction or waiver of
such conditions). The date the Closing takes place is herein referred to as the
“Closing Date.” For purposes of allocation of expenses, adjustments and other
financial effects of the transactions contemplated hereby, the Closing shall be
deemed to have occurred at 12:01 a.m. Pacific Time on the Closing Date, except
as provided in Article XV. For all other purposes, including passage of title
and risk of loss, the effective time shall be at the Closing except as provided
in Article XV, unless otherwise agreed by the parties in writing.
2.2. Closing Deliveries.
(a) In addition to any other documents to be delivered under other provisions of
this Agreement, at the Closing, U.S. Seller will deliver or cause to be
delivered to U.S. Purchaser:
(i) letters of resignation, effective as of the Closing Date, executed by those
members of the board of directors and officers of Company set forth on
Schedule 2.2(a)(i);
(ii) all of the consents listed on Schedule 6.8 to the extent obtained;
(iii) the original books of account, corporate records, stock record books and
ledgers of Company;
(iv) a non-foreign person affidavit that complies with the requirements of
Section 1445 of the Code and Treasury Regulation Section 1.1445-2(b), executed
by U.S. Seller and reasonably satisfactory to U.S. Purchaser;
(v) a good standing certificate (or equivalent document) dated within five
(5) business days of the Closing for Company issued by the Secretary of State of
the State of Delaware and in each state in which Company is qualified to do
business as a foreign corporation;
(vi) a release in the form attached as Exhibit 2.2(a)(vi) executed by U.S.
Seller (the “Release”);
(vii) certificates of an officer of U.S. Seller certifying, as complete and
accurate as of the Closing, attached copies of U.S. Seller’s organizational
documents, certifying and attaching requisite resolutions or actions of the
board of directors of U.S. Seller approving the execution and delivery of this
Agreement and the consummation of the Contemplated Transactions and certifying
the incumbency and signatures of the officers or representatives of U.S. Seller
executing this Agreement and the Release;

 

- 11 -



--------------------------------------------------------------------------------



 



(viii) a duly executed Transition Agreement substantially in the form attached
hereto as Exhibit 2.2(a)(viii) (the “Transition Agreement”);
(ix) a duly executed Claims Management Agreement;
(x) a duly executed Form 8023, as required by Section 15.12(a); and
(xi) such other documents and instruments as U.S. Purchaser shall reasonably
request to consummate the Contemplated Transactions.
(b) In addition to any other documents to be delivered under other provisions of
this Agreement, at the Closing, U.K. Seller will deliver or cause to be
delivered to U.K. Purchaser all deeds, bills of sale, assignments, novations,
certificates of title, documents and other instruments of transfer and
conveyance as may reasonably be requested by the U.K. Purchaser and as may be
necessary to vest in the U.K. Purchaser title to the Purchased Assets, each in
form and substance reasonably satisfactory to the U.K. Purchaser and executed by
the U.K. Seller, including:
(i) assignments and novations in respect of the Assumed Contracts duly executed
by the U.K. Seller and each relevant third party (to the extent the same have
been received from the relevant third party prior to Closing);
(ii) all property agreed to be transferred under this Agreement which is capable
of transfer by delivery (which delivery shall, unless otherwise agreed, take
place at the U.K. Properties (as defined in Exhibit 1.2(e));
(iii) a copy of the minutes of the meeting of the directors of the U.K. Seller
approving the execution by the U.K. Seller of this Agreement (and all other
documents ancillary to it) and the consummation of the Contemplated
Transactions; and
(iv) such other duly executed documents in the form agreed between the U.K.
Seller and the U.K. Purchaser as are reasonably required by the U.K. Purchaser
to complete the sale and purchase of the other Purchased Assets and to vest
title thereto in the U.K. Purchaser (to the extent that the U.K. Seller is able
(acting reasonably) to provide the same).
(c) In addition to any other documents to be delivered under other provisions of
this Agreement, at the Closing, Purchasers will deliver or cause to be delivered
to Sellers:
(i) a certificate of U.S. Purchaser certifying, as complete and accurate as of
the Closing, U.S. Purchaser’s organizational documents, attaching all requisite
resolutions or actions of U.S. Purchaser’s board of directors approving the
execution and delivery of this Agreement and the consummation of the
Contemplated Transactions and certifying the incumbency and signatures of the
officers executing this Agreement;

 

- 12 -



--------------------------------------------------------------------------------



 



(ii) a copy of the minutes of the meeting of the directors of the U.K. Purchaser
approving the execution by the U.K. Purchaser of this Agreement (and all other
documents ancillary to it) and the consummation of the Contemplated
Transactions;
(iii) the letters of credit, if any, required by Sections 3.4 and/or 3.6;
(iv) a duly executed Claims Management Agreement;
(v) a duly executed Transition Agreement;
(vi) such other documents and instruments as Sellers shall reasonably request to
consummate the Contemplated Transactions;
(vii) a duly executed Form 8023, as required by Section 15.12(a); and
(viii) the payments provided in Sections 1.3 and 15.12(b) by wire transfer of
immediately available funds to one or more accounts designated by Sellers in
writing to Purchasers (such accounts to be designated at least five (5) business
days prior to the Closing Date).
2.3. Apportionment. All rents, rates and other periodic outgoings and charges in
respect of the U.K. Business including without limitation those in relation to:
(a) the U.K. Properties (as defined in Exhibit 1.2(e)), including all rents,
rates, gas, water, electricity and telephone charges and other outgoings
relating to or payable in respect of such properties;
(b) the U.K. Employees, including all wages, salaries, PAYE liabilities, tax
deductions and National Insurance contributions, payment of fees and all other
periodic outgoings and other normal employment costs in respect of the U.K.
Employees including accrued holiday remuneration and bonuses (deferred or
otherwise), compensation for overtime and contributions to retirement benefits;
(c) the Purchased Assets and the Assumed Contracts (including, but without
limitation, rebates and discounts falling due after the Closing to customers of
the U.K. Business in respect of the supply of goods or services by the U.K.
Seller to customers on or before the Closing);
(d) all pre-payments made by or to the U.K. Seller under the Assumed Contracts
and all deposits received;
(e) all rents, royalties and other periodical payments receivable in respect of
the U.K. Business; and
(f) all insurance premiums or proceeds in respect of the Purchased Assets or
U.K. Business;

 

- 13 -



--------------------------------------------------------------------------------



 



shall for periods of time before the Closing (save to the extent that the same
are Assumed Liabilities) be borne by the U.K. Seller and for periods of time on
and after the Closing be borne by the U.K. Purchaser and all periodic payments
receivable in respect of the foregoing for periods of time before the Closing
shall belong to and be payable to the U.K. Seller and for periods of time on and
after the Closing shall belong to and be payable to the U.K. Purchaser. Such
outgoings payable and payments receivable in respect of periods starting before
the Closing and ending on or after it shall be apportioned accordingly, provided
that any such outgoings or payments receivable which are referable to the extent
of the use of any asset or right shall as far as practicable be apportioned
according to the extent of such use.
2.4. Payment of Apportioned Amounts. Where any amounts are to be apportioned
under Section 2.3 the U.K. Seller or the U.K. Purchaser (as the case may be)
shall provide the other with full details of the apportionments together with
supporting vouchers or similar documentation and in the absence of dispute the
appropriate payment shall be made by the relevant party within seven (7) days of
demand. Any amount payable under this Section 2.4 shall carry interest from the
date seven (7) days after the date of demand or, if the amount of any demand is
disputed and the amount agreed is different from the amount demanded, from the
date seven (7) days after such agreement, until the date of actual payment, at
the Interest Rate.
2.5. Verification of Apportionments. Each of the U.K. Seller and the U.K.
Purchaser shall keep accounting records sufficient to enable verification of the
apportionments and shall allow the other, its auditors or other duly authorized
representatives access to such accounting records at any time during normal
business hours on reasonable notice to examine and take copies, notes or
extracts from such records for the purpose of such verification.
ARTICLE III
Actions Prior to Closing
3.1. Examinations and Investigations. From and after the date hereof until the
earlier of the Closing Date or the termination of this Agreement, Sellers, upon
reasonable advance notice, shall provide and shall cause the Global Business to
provide Purchasers, their employees, consultants and representatives, including,
its attorneys, accountants and financial advisors, reasonable access to the
facilities of the Global Business to make such investigations of the property
and plant and such examination of the books (including Tax returns filed and
those in preparation, but not Tax returns of Sellers’ Group or U.K. Seller),
personnel and additional financial and operating data and other information
relating to the Global Business (including, all documents, or copies thereof,
listed in the schedules, and all files, records and papers of any and all
proceedings and matters listed in the schedules) as Purchasers may reasonably
request, and cause their respective officers, employees, consultants, agents,
accountants and attorneys to cooperate fully with Purchasers and their
respective Representatives in connection with such review and examination;
provided that: (a) such access shall be during normal business hours and shall
not unreasonably interfere with or be unduly disruptive to the operations of the
Global Business; (b) in the reasonable opinion of each of the Sellers, the
furnishing of such information shall not cause such Seller to be in violation of
any Law or regulation or breach or violation of any contract or, in such
Seller’s good faith judgment, any ability to successfully assert a claim of
privilege; (c) Purchasers shall treat all information so obtained in accordance
with the terms of the Confidentiality Agreement, dated as of December 19, 2008,

 

- 14 -



--------------------------------------------------------------------------------



 



between U.S. Seller and U.S. Purchaser (the “Confidentiality Agreement”) and
(d) with respect to consolidated, combined, unitary, affiliated or similar Tax
Returns which include U.S. Seller and any of its Affiliates other than Company,
Purchasers shall only have access to portions of such Tax Returns relevant to
the Global Business. Notwithstanding anything to the contrary set forth in this
Agreement, neither Sellers nor any of their respective Affiliates, shall be
required to disclose to Purchasers or their authorized agents and
representatives (the authorized agents and representatives of either Seller or
Purchaser herein referred to as the “Representatives”) any (i) information
relating to any sale or divestiture process conducted by Sellers or any of its
Affiliates with respect to the Global Business (or any portion thereof),
(ii) information relating to any evaluation of the Global Business (or any
portion thereof) prepared in connection with any such sale or divestiture
process, or (iii) investigative or internal memoranda or reports prepared in
connection with any dispute between Sellers and Purchasers. Purchasers agree
that they will, and will cause their Representatives to, use any information
obtained pursuant to this Section 3.1 only in connection with the evaluation of
the Contemplated Transactions.
3.2. Required Approvals.
(a) Prior to the Closing Date, each party shall and shall cause its Affiliates
to cooperate with the other to make all filings required by Law to be made by
them to consummate the transactions contemplated by this Agreement (the
“Required Regulatory Approvals”) and the Related Documents, as hereinafter
defined (the “Contemplated Transactions”) (including all filings under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”)). Prior to
the Closing Date, Sellers shall, and Sellers shall cause Company and their
respective Affiliates to: (i) cooperate with Purchasers with respect to all
filings that Purchasers are required by Law to make in connection with the
transactions contemplated by this Agreement; and (ii) cooperate with Purchasers
in obtaining all third party consents identified on Schedule 4.5.
(b) U.S. Seller and U.S. Purchaser shall, as promptly as practicable but in any
event not more than one (1) business day after the date hereof, file, or cause
to be filed all required notification and report forms under the HSR Act with
the United States Federal Trade Commission (“FTC”) and the Antitrust Division of
the United States Department of Justice (the “Antitrust Division”) in connection
with the Contemplated Transactions, and will use their respective commercially
reasonable efforts to respond as promptly as practicable to all inquiries
received from the FTC or the Antitrust Division for additional information or
documentation and to cause the waiting periods under the HSR Act to terminate or
expire at the earliest possible date.
(c) U.S. Seller and U.S. Purchaser shall as promptly as practicable but in any
event not more than one (1) business day after the date hereof, file, or cause
to be filed all necessary Directorate of Defense Trade Controls of the United
States Department of State notifications required in connection with the Global
Business, and will use their respective commercially reasonable efforts to
respond as promptly as practicable to all inquiries relating thereto and make
such additional filings as may be required promptly upon Closing.
(d) The parties shall promptly furnish to each other copies of all filings and
correspondence relating to the Contemplated Transactions with any governmental
authority specified in this Section 3.2.

 

- 15 -



--------------------------------------------------------------------------------



 



3.3. Actions of Company and Conduct of Business.
(a) Sellers shall use commercially reasonable efforts to perform and satisfy all
conditions to Closing to be performed or satisfied by Sellers under this
Agreement by the Closing Date and to preserve intact in all material respects
the Global Business’ current operations, physical facilities, working
conditions, and relationships with lessors, lessees, licensors, licensees,
suppliers, customers and employees.
(b) From the date hereof through the Closing Date, unless otherwise agreed in
writing (which shall include electronic mail) by U.S. Purchaser, and except as
otherwise contemplated by the Transition Agreement, Sellers shall not, and U.S.
Seller shall not permit Company, except as required or expressly permitted
pursuant to the terms hereof or as otherwise set forth on Schedule 3.3(b), to:
(i) make any material change in the conduct of its portion of the Global
Business; or (ii) enter into any material transaction, in either case other than
in the ordinary course of business; and U.K. Seller shall, and U.S. Seller shall
cause Company to, continue to conduct its portion of the Global Business in the
ordinary course of business. Prior to the Closing, U.S. Seller shall cause
Company to, and U.K. Seller shall, confer with U.S. Purchaser, to the extent
legally permissible, on a regular basis as U.S. Purchaser may request (upon
reasonable prior notice), and report on significant operational matters and
material decisions affecting the Global Business; provided, however, that
nothing contained in this sentence shall require U.S. Seller, U.K. Seller or
Company to confer with U.S. Purchaser (1) other than during normal business
hours or (2) in a manner that is unduly disruptive to the operations of the
Global Business.
(c) Without limiting the generality of the foregoing, from the date hereof
through the Closing Date, unless otherwise agreed in writing by U.S. Purchaser,
U.S. Seller shall neither cause nor permit Company to, and (with respect only to
the U.K. Business or the Purchased Assets, as applicable) U.K. Seller shall not:
(i) make any general wage or salary increases or any increases in any bonus,
insurance, pension, retirement or other employee benefit plan or change any
other material terms and conditions affecting employees of Company or the U.K.
Employees generally except as is consistent with past practice or as required by
a collective bargaining agreement as in effect on the date hereof;
(ii) except as set forth on Schedule 3.3(c) and except as is consistent with
past practice and in the ordinary course of business, employ or engage employees
or contract employees of the Company or the U.K. Seller as at the date hereof or
transfer any such person out of or away from performing services to the Global
Business;
(iii) mortgage, pledge or subject any of its assets (other than the Retained
Assets), tangible or intangible to any Encumbrance other than Permitted
Encumbrances;
(iv) except in the ordinary course of business, sell or transfer any of its
material fixed assets (other than the Retained Assets) or sell, transfer, or
grant any license with respect to any Intellectual Property Rights (other than
the Retained Assets);

 

- 16 -



--------------------------------------------------------------------------------



 



(v) enter into any agreements or contracts which require the delivery by it of a
performance bond in an amount material to the Global Business except in the
ordinary course of business;
(vi) make or commit to make any capital expenditures relating to the Global
Business in excess of $500,000 relating to a single project or $1,000,000 in the
aggregate, except as set forth in the capital budget set forth on
Schedule 3.3(c);
(vii) except in the ordinary course of business, enter into any contract or
agreement which, if in existence on the date hereof, would be required to be
listed on Schedule 4.9(a), Part 1 or Schedule 4.9(a), Part 2 hereto (other than
a purchase order or a sale order) or amend, modify or terminate, or waive any
material right with respect to, any such contract or agreement;
(viii) take any action, engage in any practice or enter into any transactions of
the type described in Section 4.23 except as required by a collective bargaining
agreement as in effect on the date hereof; or
(ix) authorize or agree or otherwise become committed to do any of the
foregoing.
(d) From the date hereof through the Closing Date, Company and U.K. Seller may
follow their customary practices and procedures with respect to cash management,
including the utilization of payroll accounts, concentration accounts, lockbox
accounts, controlled disbursement accounts, electronic receipt accounts and any
other miscellaneous bank accounts that Company or U.K. Seller may have.
(e) Notwithstanding anything to the contrary contained in this Agreement,
(i) nothing in this Agreement shall prohibit or restrict U.S. Seller, U.K.
Seller or Company, in their sole discretion, from complying in all respects with
the terms of any applicable Order; (ii) Company and/ or U.K. Seller may at any
time declare or pay any dividend or distribute or otherwise transfer cash and
cash equivalents out of the Global Business; and (iii) Company shall transfer
all of its right, title and interest in and to the Termination Claims to U.S.
Seller prior to the Closing.
3.4. Guarantees and Leases. The parties shall use all commercially reasonable
efforts (a) to terminate the guarantees, letters of credit, indemnity or
contribution agreements, support agreements, insurance surety bonds or other
similar agreements identified on Schedule 3.4(a) entered into by one or more of
U.S. Seller, U.K. Seller or a Non-Purchased Affiliate in favor of any third
party guaranteeing or assuring such third party the payment of any actual or
potential liability or the performance of any actual or potential obligation of
Company or (to the extent relating to the U.K. Business) of U.K. Seller (the
“Guarantees”), (b) to cause U.S. Seller or U.K. Seller, as applicable, and any
of the Non-Purchased Affiliates to be released from all liability under or in
respect of the leases of Real Property identified on Schedule 3.4(b) (the
“Specified Real Property Leases”) and the personal property leases specified on
Schedule 3.4(b) (together with the Specified Real Property Leases, the
“Specified

 

- 17 -



--------------------------------------------------------------------------------



 



Leases”), and (c) to arrange for U.S. Purchaser or its Affiliates to assume the
obligations of U.S. Seller and U.K. Seller and any of the Non-Purchased
Affiliates under the Guarantees and Specified Leases as of the Closing Date. If
any obligation of U.S. Seller, (with respect to the U.K. Business) U.K. Seller
or any of the Non-Purchased Affiliates under any Guarantee relating to
indebtedness has not been terminated as of the Closing Date, U.S. Purchaser
shall, concurrently with the Closing, pay or cause to be paid all such
indebtedness or other obligations covered by such Guarantee in a manner which
will permit U.S. Seller, U.K. Seller or such Non-Purchased Affiliate, as
applicable, to promptly thereafter terminate such Guarantee. If any other
Guarantee or the obligations of U.S. Seller, U.K. Seller or any of the
Non-Purchased Affiliates under or in respect of any Specified Lease shall not be
released by Closing, U.S. Purchaser (i) shall obtain and deliver to U.S. Seller,
U.K. Seller or a Non-Purchased Affiliate, as applicable, at the Closing letters
of credit in favor of U.S. Seller, U.K. Seller or such Non-Purchased Affiliate,
as applicable, on terms and conditions and from financial institutions, which in
each case are reasonably satisfactory to U.S. Seller, U.K. Seller or such
Non-Purchased Affiliate, as applicable, with respect to the obligations of U.S.
Seller, U.K. Seller or such Non-Purchased Affiliate, as applicable, under each
such Guarantee and Specified Lease, (ii) shall pay or cause to be paid all
amounts covered by such Guarantee or due under such Specified Lease as the same
shall become due and payable, and shall indemnify, defend and hold U.S. Seller,
U.K. Seller or such Non-Purchased Affiliate harmless with respect to any
payments made or losses incurred on or after the Closing Date by U.S. Seller,
U.K. Seller or such Non-Purchased Affiliate under or in respect of such
Guarantee or Specified Lease and (iii) shall not, and shall cause its Affiliates
(including Company) not to, amend, modify or assign, or extend or renew the term
of, such Specified Lease or of any actual or potential liability or obligation
that is the subject of such Guarantee (a “Guaranteed Obligation”), or permit
such Guaranteed Obligation or Specified Lease to be modified, amended or
assigned or the term of any such Guaranteed Obligation or Specified Lease to be
extended or renewed, unless Sellers and their Non-Purchased Affiliates have been
prior to such time, or concurrently therewith are, expressly released from any
and all further obligation in respect thereof.
3.5. Contracts Requiring Novation. U.S. Seller covenants that, prior to Closing,
it will cause the Company to use commercially reasonable efforts to seek
novation in accordance with 48 C.F.R. Subpart 42.12 of any and all of the
Company’s Government Contracts that require such novation.
3.6. Assumed Contracts and Third Party Consents.
(a) Subject to Section 3.6(b), the U.K. Purchaser undertakes to the U.K. Seller
that it shall from Closing carry out, perform and discharge all the obligations
and liabilities created by or arising under the Assumed Contracts.
(b) If any consent or approval of any third party is required for the transfer
to the U.K. Purchaser of the benefit of any of the Assumed Contracts pursuant to
this Agreement and any such consent or approval has not been received on or
before the Closing, then:
(i) this Agreement will not constitute an assignment or attempted assignment of
any such Assumed Contracts whose terms would be breached by an assignment or
attempted assignment;

 

- 18 -



--------------------------------------------------------------------------------



 



(ii) the assignment of each Assumed Contract will be conditional upon such
consent being obtained and the U.K. Seller will use all reasonable endeavours to
obtain such consent as soon as reasonably possible after the Closing;
(iii) until such time as such consent or approval is received (A) the U.K.
Seller will be deemed to hold such Assumed Contracts in trust for the benefit of
the U.K. Purchaser and will use all reasonable endeavours to make available to
the U.K. Purchaser as soon as reasonably practicable after receipt the benefits
accruing or arising thereunder; (B) the U.K. Purchaser shall perform, in place
of the U.K. Seller, any such Assumed Contract as subcontractor, licensee or
sublicensee (as appropriate) of the U.K. Seller to the extent that such
performance is permitted by such Assumed Contract and to the extent
subcontracting or sublicensing is not permissible, the U.K. Purchaser shall
perform the obligations under any Assumed Contract as agent for the U.K. Seller;
and (C) the U.K. Seller will (so far as it lawfully may do) act under the
reasonable direction of the U.K. Purchaser and give all such assistance as the
U.K. Purchaser may reasonably require in all matters relating to the Assumed
Contracts for so long as the U.K. Seller is required and authorised so to do by
the U.K. Purchaser and will not without the U.K. Purchaser’s express prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed) make or effect any compromise, release or waiver or settlement of or
otherwise take any action in relation to any such Assumed Contracts or any other
rights arising under the same; and
(iv) in any case where (A) the consent of a third party is required in
connection with the novation or assignment of an Assumed Contract and such
consent is not forthcoming or is refused, or (B) under the terms of any
particular Assumed Contract, the U.K. Purchaser is not permitted to perform the
U.K. Seller’s obligations as subcontractor, licensee or sublicensee (as
appropriate) or agent, the U.K. Seller and the U.K. Purchaser shall use all
reasonable endeavours to make such arrangements as may be reasonably acceptable
to the U.K. Purchaser and the U.K. Seller for assuring to the U.K. Purchaser the
benefit and the associated obligations of such Assumed Contract including with
the consent of both parties, by terminating such Assumed Contract (provided that
liability for any payment made or loss suffered or incurred by the U.K. Seller
or the U.K. Purchaser for such purpose shall be borne in equal shares by the
U.K. Seller and the U.K. Purchaser).
(c) Notwithstanding anything to the contrary contained herein, such cooperation
shall not include any requirement on the part of U.K. Seller to expend money,
commence or participate in any litigation or offer or grant any accommodations
(financial or otherwise) to any third party. In the event that U.S. Seller or
U.K. Seller is required to guarantee, or otherwise remain liable for, the
performance by U.K. Purchaser or Company of any such Assumed Contract following
the Closing, (i) U.K. Purchaser agrees to perform, at no cost to such Sellers,
the obligations of such Seller under or in connection with any such guarantee or
Assumed Contract; (ii) on or before the Closing Date, Sellers shall deliver to
Purchasers a list of such Assumed Contracts to the extent then known by either
Seller; (iii) U.K. Purchaser shall, if reasonably requested by the U.S. Seller,
obtain and deliver to U.S. Seller or U.K. Seller, as applicable, at the Closing,
letters of credit in favor of such Seller, on terms and conditions and from
financial institutions which in each case are satisfactory to such Seller, with
respect to the obligations of such Seller under or in connection with any such
guarantee or Assumed Contract; (iv) the Purchasers shall jointly and severally
indemnify, defend and hold harmless Sellers from and against and in respect of
any and all Damages incurred by Sellers to the extent relating to or arising out
of any such guarantee or Assumed Contract and (v) U.K. Purchaser shall not and
shall not permit its Affiliates to amend, modify or assign, or extend or renew
the term of, any such Assumed Contract, or permit any such Assumed Contract to
be modified, amended or assigned or the term of any such Assumed Contract to be
extended or renewed, unless concurrently therewith Sellers are expressly
released from any and all further obligation in respect of such guarantee or
Assumed Contract.

 

- 19 -



--------------------------------------------------------------------------------



 



3.7. Notification. Without affecting any party’s rights under this Agreement,
between the date of this Agreement and the Closing Date, each party shall
promptly notify each other party in writing if such party becomes aware of any
fact or condition that causes any of such party’s representations and warranties
to be inaccurate in any material respect or in the case of any Seller
Fundamental Representation, in any respect, as of the date of this Agreement, or
if such party becomes aware of the occurrence after the date of this Agreement
of any fact or condition that would (except as expressly contemplated by this
Agreement) cause any such representation or warranty to be inaccurate in any
material respect or in the case of any Seller Fundamental Representation, in any
respect.
3.8. Exclusivity. U.S. Seller shall not and shall cause Company not to, and U.K.
Seller shall not: (a) solicit, initiate, or encourage the submission of any
proposal or offer from any person relating to the acquisition of any capital
stock or other voting securities, or any substantial portion of the assets, of
the Global Business or Company (including any acquisition structured as a
merger, consolidation, or share exchange); or (b) participate in any discussions
or negotiations regarding, furnish any information with respect to, assist or
participate in, or facilitate in any other manner any effort or attempt by any
person to do or seek any of the foregoing.
3.9. Intercompany Transactions. Except for those expenses of the Global Business
which will be paid by U.S. Seller or any of its Affiliates (including U.K.
Seller) on behalf of the Global Business and billed to Purchasers in accordance
with the Transition Agreement, intercompany accounts which represent trade
payables or trade receivables, or as otherwise provided herein or in the
Transition Agreement, intercompany accounts outstanding immediately prior to the
Closing shall be treated as follows:
(a) Outstanding non-operating (non-trade) intercompany accounts which represent
funds owed by Company or U.K. Business to U.S. Seller, U.K. Seller or a Non-
Purchased Affiliate will be capitalized or otherwise satisfied in full as of the
Closing.
(b) Outstanding non-operating (non-trade) intercompany accounts which represent
funds owed by U.S. Seller, U.K. Seller or a Non-Purchased Affiliate to the
Company or U.K. Business shall be distributed, transferred or otherwise
satisfied in full as of the Closing.

 

- 20 -



--------------------------------------------------------------------------------



 



3.10. Update of Schedules. Sellers will from time to time prior to the Closing
Date, by notice in accordance with this Agreement, supplement or amend the
Schedules hereto (each a “Schedule Update”) in respect of any event, occurrence,
fact, condition or development which had occurred or arisen prior to the
execution of this Agreement (each a “Pre-Existing Matter”) or shall occur or
arise after the execution of this Agreement (each a “New Matter” and sometimes
together with Pre-Existing Matters, “Matters”), that constitutes a breach of any
representation or warranty contained herein; provided, however, that (a) any
Schedule Update with respect to a Pre-Existing Matter will be disregarded for
purposes of determining whether the Sellers’ representations and warranties are
true and correct (or materially true and correct, as the case may be); (b) any
Schedule Update with respect to a New Matter will be disregarded for purposes of
determining whether the Sellers’ representations and warranties are true and
correct (or materially true and correct, as the case may be) for purposes of
Section 6.2; and (c) Sections 14.5(a) and 14.5(b) shall apply to the Sellers’
indemnification obligations for Matters disclosed in any Schedule Update.
3.11. Hiring of Company’s and U.K. Seller’s Employees. Except as set forth on
Schedule 3.11, prior to the Closing, neither U.S. Seller nor U.K. Seller will,
and U.S. Seller and U.K. Seller will cause their respective Affiliates and
Representatives not to, directly or indirectly, (a) hire or attempt to hire any
director, officer or employee of the Company or the U.K. Seller who holds such
position as of the date hereof, or (b) encourage any such person to leave the
employment of the Company or the U.K. Seller, as applicable.
ARTICLE IV
Representations and Warranties of Sellers
Sellers hereby jointly and severally represent and warrant to Purchasers,
subject to the exceptions set forth in the disclosure schedules hereto (the
“Schedules”) (it being understood and agreed that each such exception shall be
deemed to be disclosed only under the Section of this Article IV to which such
Schedule specifically refers and where applicability of such exception to other
Sections of this Article IV is reasonably apparent from such disclosure), as
follows:
4.1. Organization; Qualification.
(a) Each of U.S. Seller and Company is a corporation duly organized, validly
existing and in good standing under the laws of the state of Delaware. U.K.
Seller is a private company limited by shares duly incorporated and validly
existing under the laws of England and Wales.
(b) Company and U.K. Seller have all requisite power and authority to own, lease
and operate their respective properties and to conduct the portion of the Global
Business currently being conducted by such entity. Company and U.K. Seller are
duly qualified to transact business and in the case of the Company, in good
standing in each jurisdiction in which the character of the properties owned or
leased by each such entity or the nature of the business conducted by each such
entity makes such qualification necessary, except where any failure to be so
qualified or be in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. “Material Adverse
Effect” shall mean any adverse change in the business, financial condition or
results of operations of the Global Business, which is material to the Global
Business, taken as a whole; provided, however, that Material Adverse Effect
shall not include the following, nor shall any of the following, be taken into
account in determining whether there has been a Material Adverse Effect: any
effect, change or development

 

- 21 -



--------------------------------------------------------------------------------



 



attributable to or resulting from (i) the announcement of this Agreement or the
Contemplated Transactions or the pendency or consummation of the Contemplated
Transactions, (ii) any change in relationship with any employee, customer,
supplier, joint venture partner, third party service provider or other contract
counterparty that is attributable primarily to Purchasers, this Agreement or the
transactions contemplated hereby, including any failure to obtain the consent of
any such person to the transactions contemplated hereby, or losses of employees,
(iii) any act or omission of U.S. Seller or U.K. Seller or any of their
Affiliates carried out (or omitted to be carried out) in accordance with this
Agreement or with the prior written consent of Purchasers, or taken at the
specific written request of Purchasers, (iv) actions or omissions of U.S.
Purchaser or U.K. Purchaser, (v) the conditions of any financial, banking or
securities markets generally (including any disruption thereof and any decline
in the price of any security or any market index) that do not disproportionately
affect the Global Business relative to similarly situated companies in the
industries in which the Global Business participates, (vi) any adverse change in
general business or economic conditions or in conditions affecting the
aerospace, industrial manufacturing and defense industries generally that does
not disproportionately affect the Global Business relative to similarly situated
companies in such industries, (vii) acts of God, engagement in hostilities, or
the occurrence of any military or terrorist attack, or (viii) any change in Law,
rule, regulation or GAAP or interpretations thereof by any governmental
authority.
(c) This Agreement and the Related Documents have been duly and validly executed
and delivered by U.S. Seller and U.K. Seller and this Agreement is, and each of
the Related Documents when executed and delivered by U.S. Seller and U.K. Seller
in accordance with their respective terms shall be, the valid and binding
obligations of such Seller, enforceable against such Seller in accordance with
their respective terms.
4.2. Capitalization. The authorized capital stock of Company consists of one
thousand (1,000) authorized shares of common stock, par value $1.00 per share
(“Common Stock”), of which one thousand (1,000) shares are issued and
outstanding on the date hereof. The issued and outstanding shares of Common
Stock are referred to herein as the “Shares.” The Shares have been duly
authorized and are validly issued, fully paid, nonassessable and free of
preemptive rights. No securities of Company are held in treasury. Except for
this Agreement, there are not, and on the Closing Date there shall not be,
outstanding any: (a) options, warrants or other rights with respect to the
capital stock of Company; (b) any securities convertible into or exchangeable
for shares of such capital stock or any other debt or equity security of
Company; or (c) any other contracts or commitments of any kind for the issuance
of additional shares of capital stock or other debt or equity security of
Company or options, warrants or other rights with respect to such securities.
There are no contracts or agreements related to the issuance, voting, sale or
transfer of Company’s securities and no person or entity has the right to
acquire any of Company’s securities. No legend or other reference to any
purported Encumbrance appears on any certificate representing the Shares or in
any share or other private or public registry of or with respect to Company
except legends relating to federal and state securities laws. U.K. Seller is an
indirect, wholly-owned subsidiary of U.S. Seller.

 

- 22 -



--------------------------------------------------------------------------------



 



4.3. Ownership of Shares and Purchased Assets.
(a) The Shares are owned beneficially and of record by U.S. Seller free and
clear of any mortgages, liens, security interests or other encumbrances,
charges, voting trusts, voting agreements, other agreements, rights, covenants,
conditions, options, warrants or restrictions of any kind, nature or description
(“Share Encumbrances”), and at the Closing U.S. Seller shall have, and shall
deliver to U.S. Purchaser, good and marketable title to the Shares, free and
clear of any Share Encumbrances.
(b) U.S. Seller has the corporate power and authority to assign, transfer and
deliver the Shares.
(c) U.K. Seller has good and marketable title to the Purchased Assets, free and
clear of any Encumbrances other than Permitted Encumbrances. U.K. Seller has the
full and absolute right, power and authority to sell the Purchased Assets on the
terms of this Agreement.
4.4. Subsidiaries. Company does not have any subsidiaries. U.K. Seller does not
have any subsidiaries involved in the Global Business.
4.5. Corporate Action and Authority; No Conflict. The execution and delivery by
U.S. Seller and U.K. Seller of this Agreement and all other agreements,
instruments and documents to be delivered by U.S. Seller and U.K. Seller
hereunder (the “Related Documents”) and U.S. Seller and U.K. Seller’s
performance of the Contemplated Transactions have been duly authorized by all
requisite corporate action of such Seller. U.S. Seller and U.K. Seller have all
requisite corporate power and authority to execute and deliver this Agreement
and the Related Documents and to perform the obligations to be performed by it
hereunder and thereunder, and to consummate the Contemplated Transactions.
Except as set forth on Schedule 4.5, none of the execution, delivery or
performance by U.S. Seller or U.K. Seller of this Agreement or any of the
Related Documents, the consummation by U.S. Seller or U.K. Seller of the
transactions contemplated hereby or thereby, or compliance by U.S. Seller or
U.K. Seller with any provision hereof or thereof shall:
(a) conflict with or result in a breach of any provision of the charter or
by-laws (or other constitutional documents) of such Seller or Company or with
any resolution of the stockholders or board of such Seller or Company;
(b) subject to obtaining the Required Regulatory Approvals, violate in any
material respect any provision of law, statute, rule, regulation, or permit of
any court or other governmental or regulatory authority or of any Order;
(c) conflict with, result in a material breach of, constitute a material default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, require any notice or consent under or
result in the imposition of a security interest under, any Material Contract;
(d) contravene or give any government body the right to revoke, withdraw,
suspend or cancel any material permit or license used in the Global Business; or
(e) result in the imposition or creation of any Encumbrance in any material
respect upon or with respect to any of the material assets owned, used or held
for use by the Global Business.

 

- 23 -



--------------------------------------------------------------------------------



 



4.6. Financial Statements; Books & Records.
(a) Set forth on Schedule 4.6(a) is a true and complete copy of each of (i) the
pro forma balance sheet of the Global Business as at December 29, 2007,
January 3, 2009, and the period ending September 27, 2008 (the “Reference
Balance Sheet”) and (ii) the pro forma income statement of the Global Business
for the years ended December 30, 2006, December 29, 2007 and January 3, 2009.
Such financial statements are collectively referred to herein as the “Pro Forma
Financial Statements.” The Pro Forma Financial Statements have been derived from
the internal books and records of the Global Business. Except as set forth in
the notes to the Pro Forma Financial Statements, the Pro Forma Financial
Statements have been prepared in conformity with GAAP Consistently Applied and
present fairly in all material respects the combined financial position of the
Global Business and the results of operations of the Global Business. Also set
forth on Schedule 4.6(a) is an audited statement of the Net Working Capital of
the Global Business as at September 27, 2008 (the “Reference Statement of
Working Capital”), which has been derived from the Reference Balance Sheet and
which has been prepared in accordance with GAAP Consistently Applied.
(b) Company’s minute books contain in all material respects accurate and
complete records of all meetings held and corporate action, other than
independent actions taken by directors, or taken on behalf of Company by
Company’s equityholders, directors and directors’ committees (or, in each case,
the equivalent). At the time of the Closing, all of the foregoing minute books
and records will be in the possession of Company.
4.7. Real Property.
(a) Schedule 4.7(a) lists all the real properties owned by Company (the “Owned
Real Property”). U.K. Seller owns no real property that is used in the U.K.
Business. Company has good and marketable title to the Owned Real Property, free
and clear of Encumbrances other than Permitted Encumbrances, each as hereinafter
defined. As used in this Agreement, the term “Encumbrances” means, collectively,
all easements, pledges, options, rights of first refusal, security interests,
judgments, liens, mortgages, and encumbrances. As used in this Agreement, the
term “Permitted Encumbrances” means, collectively: (i) any mechanics or
materialmen’s liens or similar Encumbrances arising or incurred in the ordinary
course of business if the underlying obligations are not delinquent or which are
being contested in good faith by appropriate proceedings for which collection or
enforcement against the Owned Real Property is stayed; (ii) Encumbrances for
Taxes not yet due and payable or which are being contested in good faith by
appropriate proceedings for which collection or enforcement against the Owned
Real Property is stayed; (iii) imperfections of title and zoning, building and
other similar restrictions which, individually or in the aggregate, would not
materially affect the marketability or value of such property or materially
interfere with the operations of the Global Business; (iv) easements, licenses,
covenants, rights of way and similar non-monetary Encumbrances which,
individually or in the aggregate, would not have a material adverse effect on
the marketability or value of such property or materially interfere with the
operations of the Global Business; (v) any state of facts that an accurate
survey would disclose, which, individually or in the aggregate, would not have a
material adverse effect on the marketability or value of such property or
materially interfere with the operations of the Global Business; (vi) statutory
or common law liens to secure landlords, lessors or renters under leases or
rental agreements if the underlying obligations are not delinquent or are
included on the Closing Statement of Working Capital; (vii) with respect to
tangible personal property, liens in respect of consignment arrangements
securing the consigned inventory and any proceeds therefrom; (viii) with respect
to tangible personal property, purchase money liens; and (ix) the Encumbrances
set forth on Schedule 4.7(a).

 

- 24 -



--------------------------------------------------------------------------------



 



(b) Except as listed on Schedule 4.7(b):
(i) there are no leases, subleases, licenses, concessions or other agreements
granting to any party or parties the right of use or occupancy of any portion of
the Owned Real Property;
(ii) there are no outstanding options or rights of first refusal to purchase the
Owned Real Property or any portion thereof or interest therein;
(iii) there are no pending, or to Sellers’ Knowledge, threatened condemnation
proceedings, lawsuits, or administrative actions relating to any parcel of Owned
Real Property or other matters affecting materially and adversely the current
use, occupancy or value thereof; and
(iv) Company has the unrestricted right to sell, convey or otherwise transfer
its interest in the Owned Real Property.
(c) Schedule 4.7(c) lists all real property leased, licensed, subleased (the
“Leased Real Property”) (i) to Company or (ii) otherwise used in connection with
the Global Business. Sellers have delivered to Purchasers correct and complete
copies of all leases, subleases, licenses or other occupancy agreements
(collectively, the “Leases”) relating to the Leased Real Property. To Sellers’
Knowledge, each such lease is legal, valid, binding and enforceable and in full
force and effect except where the illegality, invalidity, nonbinding nature,
unenforceability or ineffectiveness would not have a Material Adverse Effect.
Neither Company or U.K. Seller, on the one hand, nor, to Sellers’ Knowledge, the
other party to each such lease, on the other hand, is in default or breach
thereunder in any material respect, and no event has occurred that with notice
or the lapse of time or both would constitute a material default by Company or
U.K. Seller, on the one hand, or to Sellers’ Knowledge, the other party thereto,
on the other hand, or which would give any party the right to terminate,
accelerate or modify any Lease.
(d) Except as listed on Schedule 4.7(d):
(i) there are no subleases, licenses, concessions or other agreements granting
to any party or parties the right of use or occupancy of any portion of the
Leased Real Property, and there are no parties who are in possession of space in
the Leased Real Property to which they are not entitled;
(ii) to Sellers’ Knowledge, there are no outstanding options or rights of first
refusal to purchase the Leased Real Property or any portion thereof or interest
therein;

 

- 25 -



--------------------------------------------------------------------------------



 



(iii) to Sellers’ Knowledge, there are no pending or threatened condemnation
proceedings, lawsuits, or administrative actions relating to any parcel of
Leased Real Property; and
(iv) no Affiliate of Company or U.S. Seller or U.K. Seller is the owner or
lessor of any Leased Real Property.
(e) The Owned Real Property and the Leased Real Property are referred to
collectively herein as the “Real Property”.
4.8. Assets, Properties and Rights.
(a) Company has good, valid and marketable title to all of its assets and
properties (other than Owned Real Properties), free and clear of all
Encumbrances other than Permitted Encumbrances. All of the Purchased Assets are
in the sole legal and beneficial ownership of, and in the exclusive possession
and control of, U.K. Seller and U.K. Seller has good, valid and marketable title
to all of the Purchased Assets, free and clear of all Encumbrances other than
Permitted Encumbrances.
(b) The Purchased Assets and Company’s assets and properties which are material
to the conduct of the Global Business are free from material defects, have been
maintained in accordance with normal industry practice, are in good operating
condition and repair, subject to normal wear and tear, and are reasonably
suitable for the purposes for which they are presently used.
4.9. Contracts.
(a) Except as listed on Schedule 4.9(a), Part 1, there are no contracts or
agreements, including loan facilities, guarantees of payment or performance,
license agreements, leases of personal property, conditional sales contracts,
letters of credit, powers of attorney (other than Tax powers of attorney
required by the consolidated return regulations under the Code or customs powers
of attorney) and confidentiality agreements to which Company or U.K. Seller
(with respect to the U.K. Business only) are party or pursuant to which the
assets of the Global Business are subject or bound, and which extend beyond the
Closing Date, other than:
(i) purchase orders entered into in the ordinary course of business which, in
each case, involve purchases having a remaining value of less than $1,000,000;
(ii) sales contracts entered into in the ordinary course of business under which
the value of remaining shipments is less than $1,000,000;
(iii) contracts which by their terms terminate or are unconditionally terminable
by Company or U.K. Seller without penalty within one (1) year after the date
hereof and which individually involve an original commitment of less than
$1,000,000; and
(iv) any other contracts which involve the remaining expenditure of less than
$500,000 or the provision of goods and services with a remaining value of less
than $500,000, except for the leases relating to the Leased Real Property. (The
contracts required to be listed on Schedule 4.9(a), Part 1 and the intellectual
property agreements identified on Schedule 4.9(a), Part 1 as the “IP Agreements”
are collectively referred to as the “Material Contracts”).

 

- 26 -



--------------------------------------------------------------------------------



 



Schedule 4.9(a), Part 2 lists all contracts by and between Company or U.K.
Seller (with respect to the U.K. Business only) and any of their respective
Affiliates (other than the Company and (solely with respect to the U.K.
Business) the U.K. Seller) involving the expenditure of $100,000 or more, or
involving the provision of goods, services or rights worth $100,000 or more.
Schedule 4.9(a), Part 3 lists all contracts between U.S. Seller or any Affiliate
of U.S. Seller (other than Company or U.K. Seller) and any third party involving
the provision to Global Business of goods, services or rights (except contracts
with respect to employee benefits required to be set forth on Schedule 4.12 and
contracts relating to or covering the types of goods, services or rights
contemplated by the Transition Agreement) worth $100,000 or more to or for the
Global Business during the year ended January 3, 2009.
Schedule 4.9(a), Part 4 lists all Assumed Contracts which, by their terms or
under applicable law, require that the consent or approval of a third party is
obtained before the benefit of such Assumed Contract can be transferred to the
U.K. Purchaser under this Agreement.
(b) (i) Except as listed on Schedule 4.9(b)(i), and other than contracts which
by their terms terminate or are unconditionally terminable by Company or U.K.
Seller without penalty within one (1) year after the date hereof, there are no
contracts containing (A) warranties outside the ordinary course of business,
(B) joint venture agreements, (C) strategic alliance agreements, (D) employment
contracts, (E) nonsolicitation agreements (other than nonsolicitation agreements
relating to solicitation of potential employees) or (F) noncompetition
agreements to which Company or U.K. Seller (with respect to the U.K. Business
only) is a party.
(ii) Except as listed on Schedule 4.9(b)(ii) and other than contracts which by
their terms terminate or are unconditionally terminable by Company or U.K.
Seller without penalty within one (1) year after the date hereof, there are no
contracts to which Company or (with respect to the U.K. Business only) U.K.
Seller is a party and that impose or purport to impose any obligation on
affiliates of the Company or of the U.K. Seller and that (A) to Sellers’
Knowledge, contain nonsolicitation agreements relating to solicitation of
potential employees or (B) contain most favored nations provisions.
(c) Except as listed on Schedule 4.9(c): (i) Company, U.K. Seller and their
respective Affiliates have in all material respects performed all the material
obligations required to be performed by such party to date under each Material
Contract; (ii) neither Company nor any of its Affiliates, on the one hand, nor
to Sellers’ Knowledge, any counterparty to any Material Contract, on the other
hand, is in material breach or default of any Material Contract; (iii) no event
has occurred or circumstance exists that (with or without notice or lapse of
time) can reasonably be expected to contravene, conflict with, or result in a
violation or breach of, or give any person the right to declare a default or
exercise of any remedy under, or to accelerate the maturity or performance of,
or to cancel, terminate or modify, any Material Contract; and (iv) Company or
U.K. Seller has provided U.S. Purchaser and U.K. Purchaser with accurate and
complete copies of all Material Contracts.

 

- 27 -



--------------------------------------------------------------------------------



 



(d) Schedule 4.9(d) lists (i) each existing Material Contract being renegotiated
by Company or U.K. Seller as of the date hereof; and (ii) each prospective
contract and agreement which if in effect as of the date hereof would have been
listed as a Material Contract and which is being negotiated by Company as of the
date hereof.
(e) U.K. Seller has in all material respects performed all material obligations
required to be performed by it to date under each Assumed Contract.
(f) To Sellers’ Knowledge, none of Company’s or U.K. Seller’s officers or
directors or key managers who are employed in the U.K. Business and whose
employment will transfer to the U.K. Purchaser pursuant to the Transfer of
Undertakings (Protection of Employment) Regulations 2006 (as amended or
replaced) (“TUPE”) or clause 9.5(b) are subject to any contract or agreement
which prohibits them from engaging in any business or which assigns to a third
party the rights to any invention or intellectual property asset for which they
were responsible, in whole or in part, for developing.
(g) The contracts set forth on Schedule 4.9(g) will provide pricing and other
material terms and conditions that are, in the aggregate, substantially similar
to the pricing and other material terms and conditions of the business
relationship of the parties thereto as of the date of the Reference Balance
Sheet.
4.10. Litigation.
(a) Except as set forth on Schedule 4.10(a),
(i) there are no claims, actions, suits, proceedings or investigations pending
against Company or U.S. Seller or U.K. Seller with respect to the Global
Business or with respect to the transactions contemplated by this Agreement, at
law or in equity or before or by any court or other governmental agency or
instrumentality, domestic or foreign, or any arbitral or tribunal body; and
(ii) to Sellers’ Knowledge, there are no material claims, actions, suits,
proceedings or investigations threatened against Company or U.S. Seller or U.K.
Seller with respect to the Global Business or with respect to the transactions
contemplated by this Agreement, at law or in equity or before or by any court or
other governmental agency or instrumentality, domestic or foreign, or any
arbitral or tribunal body.
(b) (i) there is no Order to which Company or (in relation to the U.K. Business)
U.K. Seller or any of the assets owned or used by the Global Business (including
for the avoidance of doubt the Purchased Assets) is subject; and (ii) each of
Company and (in relation to the U.K. Business or the Purchased Assets) U.K.
Seller is and has been in material compliance with all of the terms and
requirements of each Order to which it, or any of the assets owned or used by it
in relation to the Global Business), is or has been subject. “Order” means any
award, decision, injunction, writ, decree, judgment, order, ruling, subpoena, or
verdict (with the exception of permits and other routine regulatory actions)
entered, issued, made or rendered by any court, administrative agency,
government body or arbitrator.

 

- 28 -



--------------------------------------------------------------------------------



 



(c) Set forth on Schedule 4.10(c) are certain claims of Company (the
“Termination Claims”) relating to the cancellation of certain Government
Contracts.
4.11. Compliance with Law. Except as listed on Schedule 4.11(a) or as disclosed
on Schedule 4.10 or elsewhere in this Agreement and the Schedules hereto:
(a) neither U.S. Seller nor U.K. Seller has received notice that either Company
or (in relation to the U.K. Business) U.K. Seller is or may be in violation of
any applicable foreign, federal, state or local law, statute, regulation, Order
or government permit (collectively, “Law”) that has not otherwise been resolved;
(b) except with respect to Environmental and Safety Requirements, which are
subject to Section 4.15, each of Company and (in relation to the U.K. Business
only) U.K. Seller is, and at all times since January 1, 2008 has been, in
material compliance with all Laws and Permits; and
(c) no event has occurred or circumstance exists that (with or without notice or
lapse of time) may constitute or result in a violation by Company or U.K. Seller
of, or a failure on the part of Company or U.K. Seller to comply with, any Law
which violation or failure is likely to have a Material Adverse Effect.
4.12. Employee Benefit Plans.
(a) With respect to any Employee or Former Employee, except as set forth on
Schedule 4.12, neither U.S. Seller nor U.K. Seller nor Company nor any Affiliate
of U.S. Seller or Company is a party to any “employee welfare benefit plan”, as
defined in Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), any “employee pension benefit plan,” as defined in
Section 3(2) of ERISA, any occupational or personal pension scheme as defined in
Section 1(l) of the Pension Schemes Act 1993 or any bonus, incentive
compensation, profit sharing, retirement, pension, group insurance, death
benefit, cafeteria, flexible benefit, medical expense reimbursement, dependant
care, stock option, stock purchase, stock appreciation rights, savings, deferred
compensation, consulting, severance pay or termination pay, vacation pay,
welfare or other employee benefit or fringe benefit plan, program or
arrangement, and the Company does not contribute to or have any liability under
or in respect of any “multiemployer plan,” as defined in Section 3(37) of ERISA.
These plans are referred to collectively herein as the “Employee Benefit Plans.”
(b) With respect to any Employee or Former Employee, each Employee Benefit Plan
has been established, maintained and administered in all material respects in
compliance with its terms and all applicable laws or regulations.
(c) With respect to any Employee or Former Employee, Company, U.S. Seller or the
applicable plan administrator has provided, or shall have provided, to
individuals entitled thereto required notices within the applicable time periods
and required coverage pursuant to Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”) with respect to any “qualifying event” (as defined
in Section 4980B(f)(3) of the Code) occurring prior to and including the Closing
Date, and no material Tax payable on account of Section 4980B of the Code has
been incurred.

 

- 29 -



--------------------------------------------------------------------------------



 



(d) With respect to each Employee Benefit Plan: (i) neither any such Employee
Benefit Plan nor any of U.S. Seller, Company or any fiduciary of such Employee
Benefit Plan has engaged in a material “prohibited transaction” as defined in
Section 406 of ERISA or Section 4975 of the Code; (ii) all material filings and
reports as to each Employee Benefit Plan required to have been made on or before
the Closing Date to the Internal Revenue Service (the “IRS”), the Pension
Benefit Guaranty Corporation (“PBGC”), the United States Securities and Exchange
Commission or the United States Department of Labor (the “DOL”) have been or
shall be made on a timely basis on or before such date; (iii) with respect to
Employees or Former Employees, except as disclosed on Schedule 4.12, there is no
material litigation, governmental proceeding or investigation pending or to
Sellers’ Knowledge threatened with respect to any such Employee Benefit Plan,
its related trusts, insurance contracts or other funding arrangements, or any
fiduciary, administrator or sponsor of any such Employee Benefit Plan in said
capacity; and there has not been any (A) termination, or determination of the
Secretary of the Treasury of partial termination, of any such Employee Benefit
Plan, (B) commencement of any proceeding to terminate any such Employee Benefit
Plan pursuant to ERISA, or (C) written notice given to U.S. Seller, or to
Company of the intention to commence or seek the commencement of any such
proceeding with respect to any such Employee Benefit Plan, which, under
subparagraph (A), resulted or, under subparagraph (B) or (C), would result in an
insufficiency of plan assets necessary to satisfy benefits guaranteed under
Section 4022 of ERISA.
(e) With respect to each Employee Benefit Plan which is subject to Section
401(a) of the Code: (i) U.S. Seller or Company has received a favorable
determination or prototype opinion letter as to qualification of each such
Employee Benefit Plan under Code Section 401(a) and each such Employee Benefit
Plan meets in all material respects the requirements of a “qualified plan” under
Section 401(a) of the Code; (ii) each such Employee Benefit Plan has been funded
in all material respects in accordance with its governing documents, ERISA and
the Code, there has been no accumulated funding deficiency or failure to meet
the minimum funding standard to any material degree, whether or not waived, at
any time; (iii) there has been no “reportable event” within the meaning of
Section 4043 of ERISA which was required to have been reported under that
section but was not reported; and (iv) all material filings, premium payments,
reports and notices as to each such Employee Benefit Plan required to have been
made on or before the Closing Date to the PBGC have been or shall be duly made
on a timely basis on or before that date.
(f) No liability under Title IV of ERISA has been incurred by Company that has
not been satisfied in full and no condition exists that could result in Company
incurring a material amount of such liability, other than liability for premiums
due the PBGC (which premiums have been paid when due).
(g) Except as set forth on Schedule 4.12, with respect to any Employee or Former
Employee of the Company, neither U.S. Seller nor Company presently maintains,
contributes to or has any liability under any funded or unfunded medical, health
or life insurance plan or arrangement for present or future retirees or present
or future terminated employees except as required by the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended.

 

- 30 -



--------------------------------------------------------------------------------



 



(h) No amount payable to any Employee or Former Employee as a result of or in
connection with the transaction contemplated by this agreement will be an
“excess parachute payment” which is non-deductible under Section 280G of the
Code.
(i) No event has occurred with respect to which Company could be liable to a
material extent for a Tax imposed by any of Sections 4971, 4972, 4976, 4977,
4979, 4980, 4980B, 4980D or 4980F of the Code, for a civil penalty or other
liability under Section 502(c) or Section 502(1) of ERISA or a breach of
fiduciary liability damages under Section 409 of ERISA.
(j) Except as set forth on Schedule 4.23, with respect to any Employee or Former
Employee, none of U.S. Seller, U.K. Seller nor Company has promised, announced,
or has any commitment to make any benefit increases or improvements under any
Employee Benefit Plan, any amendments or restatements of any Employee Benefit
Plan, or any new Employee Benefit Plan, program or arrangement, and none of U.S.
Seller, U.K. Seller nor Company is aware of or involved in (or will, prior to
Closing, permit) any amendment or modification of an Employee Benefit Plan, or
any exercise of discretion, which may materially affect the interests of
participants and beneficiaries in such Employee Benefit Plan.
(k) With respect to each of the Employee Benefit Plans, Sellers have delivered
to Purchaser true and complete copies of (where applicable): (i) the plan
documents, including any related trust agreements, insurance contracts or other
funding arrangements, or a written summary of the terms and conditions of the
plan if there is no written plan document; (ii) the most recent determination
letter received from the IRS; (iii) the most recent IRS Form 5500; (iv) the most
recent actuarial valuation; (v) the most recent financial statement; and
(vi) the most recent summary plan description.
(l) With respect to any Employee or Former Employee, and Employee Benefit Plan
which could be deemed a “nonqualified deferred compensation plan” under
Section 409A of the Code, is in compliance with such section and applicable
regulations or governmental guidance or is exempt from the requirements of such
sections.
4.13. Intellectual Property Rights.
(a) Schedule 4.13(a) contains an accurate and complete list of: (i) all patents,
trademarks, trade names, assumed names, domain names, copyrights, and all
applications for the foregoing, owned, used or filed by Company or U.K. Seller
and used in or necessary for the conduct of the Global Business; (ii) all
licenses, permissions and other agreements relating to the items listed in
clause (i); and (iii) all agreements relating to technology, know-how, software
or processes (other than software generally commercially licensable for less
than $15,000 per copy) used in or necessary for the conduct of the Global
Business which Company or U.K. Seller is licensed or authorized to use by others
(collectively, the “Intellectual Property Rights”). The intellectual property
listed on Schedule 4.13(a) constitutes all the intellectual property necessary
for the continued operation of the Global Business after Closing in
substantially the same manner as before Closing.

 

- 31 -



--------------------------------------------------------------------------------



 



(b) Except as set forth on Schedule 4.13(b), (i) the patents, trademarks, trade
names, assumed names, domain names and copyrights and any applications therefor
listed on Schedule 4.13(a) and owned by the Company or U.K. Seller are duly
recorded in the name of Company or U.K. Seller (domain names listed on
Schedule 4.13(a) under the heading “Transferred Domain Names” are defined herein
as the “Domain Names”), (ii) to Sellers’ Knowledge, all patents, trademarks,
trade names, assumed names, Domain Names and copyrights listed on Schedule
4.13(a) are valid, subsisting and enforceable, and (iii) to Sellers’ Knowledge,
Company or U.K. Seller has the right (but not necessarily the exclusive right),
free from any Encumbrances, to use the patents, trademarks, trade names, assumed
names, Domain Names and copyrights and applications therefor listed on
Schedule 4.13(a), and has good title to and the absolute (but not necessarily
exclusive) right to use the technology, know-how and processes and all trade
secrets and proprietary information (whether patentable or not) required for or
incident to the conduct of the Global Business, in the jurisdictions in which it
conducts the Global Business or where the products of the Global Business are
distributed, or services rendered; and the consummation of the transactions
contemplated hereby will not alter or impair any such rights.
(c) Except as set forth on Schedule 4.13(c), since January 1, 2006, no claims
have been asserted in writing or, to Sellers’ Knowledge, threatened by any
person with respect to the ownership, validity, enforceability or use of any
such patents, trademarks, trade names, assumed names, Domain Names, copyrights,
applications therefor, or any technology, know-how, processes, trade secrets or
proprietary information owned or used by Company or U.K. Seller in the Global
Business or challenging or questioning the validity or effectiveness of any such
intellectual property.
(d) To Sellers’ Knowledge, neither the operation of the Global Business nor the
sale of Company’s or (with respect to the U.K. Business) U.K. Seller’s products
infringe, misappropriate or dilute the intellectual property rights of any other
person.
(e) Except as disclosed on Schedule 4.13(e), to Sellers’ Knowledge, no other
person is infringing, misappropriating or diluting the rights of Company or U.K.
Seller with respect to patents, trademarks, trade names, assumed names,
copyrights, applications therefor, or with respect to any technology, know-how,
processes, trade secrets or proprietary information owned or used in the Global
Business.
(f) Except as disclosed on Schedule 4.13(f), neither Company nor U.K. Seller has
received written notice from a third party that the operation of the Global
Business or any product or service manufactured, marketed, distributed, provided
or sold or proposed to be manufactured, marketed, distributed, provided or sold
by the Global Business violates or will violate any license or infringes or
misappropriates or will infringe or misappropriate any rights of any other
person.
(g) Except as disclosed on Schedule 4.13(g), all of the patents, patent
applications, trademarks, trademark applications and Domain Names listed on
Schedule 4.13(a) are currently in compliance with formal legal requirements
(including payment of filing, examination and maintenance fees).

 

- 32 -



--------------------------------------------------------------------------------



 



(h) Company’s policy is that all employees execute written agreements that
assign to Company all rights to any inventions, improvements, discoveries, or
information relating to the Business and that contain provisions regarding and
restricting the use and disclosure of confidential information relating to the
Business; and, to Sellers’ Knowledge, all current Employees of the Company have
executed such an agreement.
(i) Company and U.K. Seller have taken reasonable precautions to protect the
secrecy, confidentiality and value of all trade secret and/or confidential,
proprietary information used in or necessary for the conduct of the Global
Business.
(j) Each of Company and U.K. Seller has in its possession engineering drawings,
process flow documents, manufacturing procedures, bills of materials and routing
sheets used exclusively in the operation of the Global Business.
(k) Except as set forth on Schedule 4.13(k), to Sellers’ Knowledge, there are no
actions (including the payment of maintenance fees) that must be taken by
Company or U.K. Seller within 60 days after the Closing that, if not taken, will
result in the loss of any registered intellectual property listed on
Schedule 4.13(a).
4.14. No Material Adverse Change. Since the date of the Reference Balance Sheet,
there has not occurred any Material Adverse Effect and, to Sellers’ Knowledge,
the Global Business has not experienced any event or failed to take any action
which reasonably could be expected to result in a Material Adverse Effect.
4.15. Environmental Matters.
(a) For purposes of this Agreement, the term “Hazardous Substances” means:
(i) hazardous materials, hazardous substances, extremely hazardous substances or
hazardous wastes, as those terms are defined by the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the Resource
Conversation and Recovery Act, 42 U.S.C. §6901 et seq., or by any other
Environmental and Safety Requirements;
(ii) petroleum, including crude oil or any fraction thereof which is liquid at
standard conditions of temperature and pressure (60 degrees Fahrenheit and 14.7
pounds per square inch absolute);
(iii) any radioactive material, including, any source, special nuclear, or
by-product material as defined in 42 U.S.C. §2011 et seq.;
(iv) asbestos in any form or condition; and
(v) any other material, substance or waste to which liability or standards of
conduct may be imposed under any Environmental and Safety Requirements.

 

- 33 -



--------------------------------------------------------------------------------



 



(b) Except as set forth on Schedule 4.15(b), each of Company and (in relation to
the U.K. Business) U.K. Seller is in compliance with all applicable federal,
state and local laws, rules, regulations, ordinances and requirements relating
to public health and safety, and pollution and protection of the environment,
all as amended as of the Closing Date (“Environmental and Safety Requirements”)
and the Company and (in relation to the U.K. Business) U.K. Seller possess all
required permits, licenses and certificates, and have filed all notices or
applications required thereby pursuant to applicable Environmental and Safety
Requirements (the “Permits”). Except as set forth on Schedule 4.15(b), there are
no governmental notices or approval requirements related to the Permits arising
as a result of the transactions contemplated by this Agreement.
(c) Except as set forth on Schedule 4.15(c), to Sellers’ Knowledge, neither U.K.
Seller (in relation to U.K. Business) nor Company has been subject to, or
received any written notice of any private, administrative or judicial action,
or any written notice of any intended private, administrative, or judicial
action relating to the presence or alleged presence of Hazardous Substances
relating to Company, the Global Business, or the Real Property, or any written
request for information or notice of potential liability related to the presence
of Hazardous Substances at the Real Property or any other location, and there
are no pending or threatened actions or proceedings (or notices of potential
actions or proceedings) from any governmental agency or any other entity
regarding any matter relating to Environmental and Safety Requirements.
(d) Except as set forth on Schedule 4.15(d), to Sellers’ Knowledge, there are no
underground storage tanks located on the Real Property.
(e) To Sellers’ Knowledge, Sellers have made available to Purchasers a copy of
all material reports, studies, assessments or audits in the possession, custody
or control of Seller, U.K. Seller or Company relating to the environmental
condition of the Real Property or the compliance of Company and U.K. Seller with
Environmental and Safety Requirements.
(f) Each of Company and (with respect to the U.K. Business only) U.K. Seller is,
and at all times since January 1, 2008, has been, in material compliance with
all Permits.
(g) Notwithstanding any other provision in this Agreement, this Section 4.15 set
forth the sole representations and warranties in this Agreement regarding
Hazardous Substances or Environmental and Safety Requirements.

 

- 34 -



--------------------------------------------------------------------------------



 



4.16. Tax Returns and Payments. Except as set forth on Schedule 4.16(a) or as
reflected or reserved against in the Pro-Forma Financial Statements:
(a) Sellers’ Group has timely filed or caused to be timely filed all Returns
that are required to have been filed on or before the date hereof (i) in the
case of the Company, for each taxable period during which Company was a member
of Sellers’ Group and (ii) in the case of the U.K. Seller (with respect to the
U.K. Business), at all times prior to the Closing Date, and all such Returns are
accurate and complete in all material respects, (b) all material federal, state,
foreign and other Income Taxes and all other material Taxes due and payable on
or before the date hereof, relating to the business or assets of Company or
(with respect to the U.K. Business) the U.K. Seller, have been paid, (c) the
statute of limitations has expired with respect to all Income Tax Returns and
all other Returns, and neither Company nor Sellers’ Group (or any member
thereof) has consented to extend the time in which any Tax may be assessed or
collected by the IRS or any other taxing authority, (d) no claim for assessment
or collection of Taxes relating to the business or assets of the Company or
(with respect to the U.K. Business) the U.K. Seller has been asserted in writing
by the IRS or any other taxing authority (including HMRC) for taxable periods of
the Company or the U.K. Seller (as appropriate) as to which the applicable
statutes of limitations have not expired, (e) neither Company nor Sellers’ Group
(or any member thereof) has extended the time with respect to the date on which
any Return was or is to be filed, (f) Company has no liability under Treasury
Regulations Section 1.1502-6 (or any comparable or similar provision of Law), as
a transferee or successor, pursuant to any contractual obligation, or otherwise
for any Taxes of any other person other than by reason of being a member of
Sellers’ Group, (g) neither Company nor (with respect to the U.K. Business) U.K.
Seller is a party to or bound by any tax-indemnity, tax-sharing, tax-allocation,
or similar agreements, (h) neither Company nor U.K. Seller has, nor has had,
within the last five (5) years, a permanent establishment (as defined by
applicable tax treaty) in any foreign country, (i) neither U.K. Seller nor
Company is a party to any joint venture, partnership, or other arrangement or
contract that could be treated as a partnership for Tax purposes, (j) neither
Company nor (with respect to the U.K. Business) U.K. Seller has granted any
powers of attorney with respect to matters relating to Tax, other than those
required by the consolidated return regulations under the Code, (k) there is no
closing agreement, compromise, or settlement with the IRS or any other taxing
authority (including HMRC) that is binding on Company or (with respect to the
U.K. Business) U.K. Seller for any taxable period ending after the Closing Date,
(l) there are no requests for rulings or determinations relating to Company or
(with respect to the U.K. Business) U.K. Seller pending with the IRS or any
other taxing authority (including HMRC), (m) U.S. Seller has made available to
U.S. Purchaser for inspection true, correct, and complete copies of Tax Returns
filed other than those Tax Returns where the Company files as part of a
consolidated or combined group with U.S. Seller, and statements of deficiency
assessed against or agreed to by Company (or any other entity or person on
behalf of Company), for the most recent two taxable periods of Company, (n) the
Company has not engaged in any “reportable transaction” for purposes of Treasury
Regulations Section 1.6011-4(b) or any analogous provision of foreign, state or
local law, (o) U.S. Seller will file a consolidated federal Income Tax Return
with the Company for the taxable year immediately preceding the current taxable
year, (p) all material Taxes that the Company and (with respect to the U.K.
Business) U.K. Seller were required by law to withhold or collect have been duly
withheld or collected and, to the extent required, have been properly paid to
the appropriate Governmental Body, (q) Company has never been a member of an
affiliated group within the meaning of Section 1504 of the Code or a member of a
consolidated, combined or unitary group other than a group of which the U.S.
Seller was the parent, (r) Company or U.K. Seller (solely with respect to the
U.K. Business) has not received, within the last five (5) years, written notice
of any claim by a Governmental Body in a jurisdiction where Returns have not
been filed that Company or (solely with respect to the U.K. Business) U.K.
Seller is or may be subject to taxation by such jurisdiction, and (s) no Return
is currently under audit or examination and there is no proceeding now pending
or, to Sellers’ Knowledge, threatened against or with respect to the Company or
(with respect to the U.K. Business) U.K. Seller in respect of any Tax.

 

- 35 -



--------------------------------------------------------------------------------



 



4.17. Labor Matters.
(a) Except as disclosed on Schedule 4.17 or (with respect to the U.K. Business)
the TUPE Information Schedule, (i) neither Company nor, with respect to the U.K.
Business, U.K. Seller is party to or subject to any collective bargaining
agreement with any labor organization with respect to any of its operations, and
Company and (with respect to the U.K. Business) U.K. Seller are in material
compliance with all collective bargaining agreements with labor organizations
representing their respective employees; (ii) there are no agreements with or,
to Sellers’ Knowledge, demands for recognition by labor unions, work councils or
associations representing employees of the Company or the U.K. Employees;
(iii) there are no current strikes, slowdowns, picketing, work stoppages, or
other occurrences, events or conditions of a similar character in which any of
said employees are participating; (iv) all employees of the Company or the U.K.
Employees are legally eligible for employment in the United States or the
country in which such employee is employed under Law; (v) Company, U.K. Seller
and all of their Affiliates are not delinquent in payments to any current or
former Company employee or U.K. Employee for wages, salaries, commissions,
taxes, social security contributions, bonuses or other compensation for any
services performed by any current or former Company employee or U.K. Employee
and no sums are owed either by the Company, U.K. Seller or any of their
Affiliates for any other amounts required to be reimbursed by Company, U.K.
Seller or any of their Affiliates to any current or former Company employee or
U.K. Employee and no loans are outstanding to Company employees or U.K.
Employees and all such payments have been paid in accordance in all material
respects with applicable labor and employment Laws; (vi) neither Company, U.K.
Seller nor any of their Affiliates is party to any agreement pursuant to which
they shall be obligated to pay any form of compensation to any Company employee
or U.K. Employee as a result of the consummation of the transactions
contemplated by this Agreement; and (vii) to Sellers’ Knowledge, no
management-level Company employee or management level U.K. Employee has given
notice of an intent to terminate his or her employment and no such level of
person has accepted an offer of employment or engagement and has yet to commence
providing their services to the Global Business. Since January 1, 2003, Company
has not taken any action that would constitute a “mass layoff” or “plant
closing” within the meaning of the federal Worker Adjustment and Retraining
Notification Act (the “WARN Act”) or, to Sellers’ Knowledge, would otherwise
trigger notice requirements or material liability under any applicable state or
local closing notice or law, there are currently no employees on layoff with
recall rights under any collective bargaining agreement and since January 1,
2008, U.K. Seller has not taken any action which would trigger collective
consultation for collective redundancy purposes under Section 188 of the Trade
Union and Labour Relations (Consolidation) Act 1992 within the U.K. Business.
(b) In respect of the U.K. Employees:
(i) U.K. Seller has provided a schedule of information in relation to the U.K.
Employees (the “TUPE Information Schedule”). The TUPE Information Schedule sets
forth in writing all the material terms and conditions (including all material
benefits) of employment of all U.K. Employees and these are true, complete and
accurate in all material respects;

 

- 36 -



--------------------------------------------------------------------------------



 



(ii) there is not in existence any written or unwritten contract of employment
relating to a U.K. Employee which cannot be terminated by three (3) months’
notice or less without giving rise to a claim for damages or compensation (other
than a UK statutory redundancy payment or statutory compensation for unfair
dismissal);
(iii) except in relation to the pension-related measures proposed by the U.K.
Purchaser, no proposal, assurance or commitment has been communicated to any
person regarding any change to his or her terms of employment or working
conditions or regarding the increase or improvement of any benefit or any
customary or discretionary arrangement or practice and no negotiations have
commenced for any such matter;
(iv) there is no liability to pay compensation for loss of office or employment
or a redundancy payment to any person or to make any payment under any provision
of the Employment Rights Act 1996 and no such compensation or payment has been
paid or made (whether pursuant to a legal obligation or ex gratia) in the
12 months preceding the date of this Agreement; and
(v) they represent all persons employed in the U.K. Business at or immediately
before the Closing Date, and all U.K. Employees and former employees employed in
the U.K. Business are or were employed by the U.K. Seller within the period of
six months prior to the Closing Date.
4.18. Assets of the Business; Intercompany Services.
(a) As of the Closing Date, except as would not reasonably be expected to be
material, the tangible and intangible properties:
(i) owned, leased or licensed by Purchasers or Company after giving effect to
the consummation of the transactions contemplated by this Agreement and the
Related Documents (but excluding tangible and intangible properties owned,
leased or licensed by Purchaser prior to the Closing); or
(ii) available to the Purchasers or Company under the Transition Agreement
during the term thereof,
will constitute the tangible and intangible properties that prior to the Closing
Date (a) were owned, leased or licensed by the Company or U.K. Seller and used
in the Global Business, other than shared systems and services not included in
the Transition Agreement and assets purchased, sold or otherwise received or
transferred in the ordinary course of business, and (b) that are necessary to
conduct the Global Business immediately after Closing substantially as conducted
by the Company and U.K. Seller during the one hundred eighty (180) day period
prior to the date hereof. For the avoidance of doubt, no representation or
warranty is made in this Section 4.18(a) as to any effect on such tangible or
intangible properties that is attributable to Purchasers or any of their
Affiliates or to any liability or obligation of, or restriction on, Purchasers
or any of their Affiliates.

 

- 37 -



--------------------------------------------------------------------------------



 



(b) Except as set forth on Schedule 4.18, (i) there are no contracts or
agreements between Company or (in relation to the U.K. Business) U.K. Seller, on
the one hand, and U.S. Seller, on the other hand, or Company or (in relation to
the U.K. Business) U.K. Seller, on the one hand, and any of their respective
Affiliates, on the other hand, and (ii) there is no money owed by Company or
U.K. Seller (in relation to the U.K. Business only) to, or intercompany
liability or obligation of Company or (in relation to the U.K. Business) U.K.
Seller to, U.S. Seller or any of Company’s or U.K. Seller’s respective
Affiliates, or by U.S. Seller or any of Company’s or U.K. Seller’s respective
Affiliates to Company or, if so owed, such amounts will be settled as set forth
in Section 3.9 or set forth on the Estimated Statement or Closing Statement of
Working Capital, as applicable.
4.19. Undisclosed Liabilities; Selling Expenses.
(a) (i) Except as set forth on Schedule 4.19 and (ii) except for purchase orders
entered into in the ordinary course of business which, in each case, involve
purchases having a remaining value of less than $1,000,000, the Global Business
has no liabilities or obligations of any nature (whether absolute, accrued,
contingent or otherwise), which have a value of $100,000 or more individually or
$500,000 or more in the aggregate, which are (x) required by GAAP to be
recognized on a balance sheet of the Company, or (y) to Sellers’ Knowledge, in
excess of such amounts, whether or not required by GAAP to be so recognized,
except for liabilities and obligations reflected or reserved against or
disclosed in the Reference Balance Sheet or incurred in the ordinary course of
business since the date of the Reference Balance Sheet and other non-operating
intercompany liabilities and obligations.
(b) The Company is not liable for any fees or expenses in connection with the
consummation of the Contemplated Transactions (“Selling Expenses”).
4.20. Notes and Accounts Receivable. All of Global Business’s notes and accounts
receivable that are reflected on the Reference Balance Sheet represent valid
obligations of the obligor and are receivables recorded in accordance with GAAP.
4.21. Product Warranties. Except as set forth on Schedule 4.21, Global Business
has no material liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due) with
respect to products sold, manufactured, leased or delivered or for replacement
or repair thereof or other damages in connection therewith, subject only to the
reserve for product warranty claims set forth in the Reference Balance Sheet
(including any notes thereto) as adjusted for operations and transactions
through the Closing Date in accordance with the past custom and practice of the
Global Business.
4.22. Product Liability.
(a) Schedule 4.22(a) sets forth Company’s and U.K. Seller’s product liability
claim history for the last three (3) years related to the Global Business,
including the nature and amounts of all product liability claims, the identity
of the claimants, and any amounts paid by Company or U.K. Seller in connection
with such claims.

 

- 38 -



--------------------------------------------------------------------------------



 



(b) Schedule 4.22(b) sets forth all of the aviation product liability insurance
policies under which the Company and the U.K. Seller (solely with respect to the
Global Business) are insureds or additional insureds for the period from
January 1, 2006 to present (the “Aviation Policies”). All the Aviation Policies
provide coverage on an “occurrence” basis, each of the Company and the U.K.
Seller (solely with respect to the Global Business) are and have been at all
times since the inception of the Aviation Policies insureds or additional
insureds under the Aviation Policies, and to Sellers’ Knowledge, the
consummation of the transactions contemplated by this Agreement will not cause
the Company or the (solely with respect to the Global Business) U.K. Seller to
cease to be insureds or additional insureds under any of the Aviation Policies.
None of the Aviation Policies has been terminated, extinguished or commuted, and
none of the limits of liability under any Aviation Policy have been exhausted by
the payment of prior or pending claims of any insured or any additional insured
under the Aviation Policies.
4.23. Absence of Certain Changes and Events. Except as set forth on Schedule
4.23 or the other Schedules to this Agreement, since the date of the Reference
Balance Sheet, Company and U.K. Seller have conducted the Global Business only
in the ordinary course of business, and there has not been any:
(a) change in Company’s authorized or issued capital stock; acquisition by
Company of any of its securities; or declaration or payment of any dividend or
other distribution or payment in respect of shares of capital stock;
(b) amendment to Company’s charter or bylaws;
(c) entry into any transaction or contract with any Affiliate other than (i) in
the ordinary course of business, at arms’ length and for fair value consistent
with past practice, or (ii) those transactions or contracts that will terminate
prior to Closing (with no further liability of the Global Business);
(d) prepayment or acceleration of the payment of any indebtedness;
(e) payment of any kind not in the ordinary course of business which has an
aggregate value of more than $100,000;
(f) adoption or amendment (other than as required by Law) of, or increase in the
payments to or benefits or enhancement or acceleration of any rights under, any
profit sharing, bonus, deferred compensation, savings, insurance, pension,
retirement or other employee benefit plan, except as required by a collective
bargaining agreement in effect as of the date hereof;
(g) entry into, termination of, or receipt of notice of termination of any
contract or transaction outside the ordinary course of business or which
involves a total remaining commitment by or to Company or U.K. Seller of at
least $500,000;
(h) damage to or destruction or loss of any material asset of the Global
Business;
(i) material acceleration or delay in the payment of accounts payable or in the
collection of accounts receivable other than in the ordinary course of business;

 

- 39 -



--------------------------------------------------------------------------------



 



(j) sale, license, sublicense, covenant not to sue under, abandonment,
assignment, transfer, disclose, Encumbrance of or grant of any rights under any
intellectual property to any third party;
(k) wage or salary increases or any increases in any bonus, insurance, pension,
retirement or other employee benefit plan affecting employees of the Global
Business except as is consistent with past practice or entry into any
employment, severance or similar contract with any director, officer, or key
manager of the Global Business;
(l) damage to or destruction or loss of any asset or property of the Global
Business, whether or not covered by insurance, which would have a Material
Adverse Effect;
(m) sale (other than sales of inventory in the ordinary course of business),
lease, or other disposition of any material asset or property of the Global
Business or mortgage, pledge, or imposition of any Encumbrance on any material
asset or property of the Global Business, including the sale, lease, or other
disposition of any material intellectual property assets;
(n) cancellation or waiver of any claims or rights with a value to the Global
Business in excess of $500,000;
(o) material change in the accounting methods used by the Global Business;
(p) hiring or retention of, or attempt to hire or retain, any current or former
director, officer of key manager of U.K. Seller (with respect to the U.K.
Business only) or Company by U.S. Seller or any of its Affiliates (other than in
connection with the Global Business); or
(q) agreement, whether oral or written, by Company or U.K. Seller to do any of
the foregoing.
4.24. Government Contracts and Bids.
(a) For purposes of this Agreement, the following terms shall have the following
meanings:
(i) “Government Bid” means any bid, offer, proposal or response to solicitation
that, if accepted or awarded, would result in the establishment of a Government
Contract.
(ii) “Government Contract” means any contract, agreement, subcontract, teaming
agreement or arrangement, joint venture, basic ordering agreement, blanket
purchase agreement, letter agreement, purchase order, delivery order, task
order, grant, cooperative agreement, change order or other commitment or funding
vehicle with respect to the Global Business that exists between Company, U.K.
Seller or (with respect to contracts transferred to the Company pursuant to the
Purchase and Sale Agreement dated as of February 5, 2009 by and between CGTI and
the Company) Cadillac Gage Textron Inc. (“CGTI”) and (A) any Governmental Body,
(B) any prime contractor to any Governmental Body or (C) any subcontractor with
respect to any contract described in clause (A) or (B).

 

- 40 -



--------------------------------------------------------------------------------



 



(iii) “ Governmental Body” means any (A) federal, state, local or municipal
government, or (B) governmental or quasi-governmental authority of any nature,
including, (1) any governmental agency, branch, department, official, or entity,
(2) any court, judicial authority or other tribunal and (3) any arbitration body
or tribunal.
(b) Schedule 4.24(b) sets forth a current, complete and accurate list of all
Government Contracts involving payments in excess of $1,000,000 that are
currently active in performance (or have been active in performance during the
three (3) years prior to the date hereof but have not been closed after
receiving final payment) and to which Company, U.K. Seller or CGTI is a party.
Schedule 4.24(b) accurately reports for each such Government Contract the
contractor, the customer, the contract number, as well as Sellers’ best estimate
of the total value of the Government Contract. Sellers have made available to
Purchasers complete and correct copies of all Government Contracts listed on
Schedule 4.24(b), including modifications. No Government Contract listed on
Schedule 4.24(b) was awarded on the basis of any qualification as a “small
business concern,” “small disadvantaged business,” protégé status or other
preferential status (including disadvantaged-business, minority-owned business,
women-owned business or other business status based on ownership or control, or
participation in or qualification under other preferential status programs, such
as the Historically Underutilized Business Zone program or participation under
Section 8.1(a) of the Small Business Act or similar preferences).
Schedule 4.24(b) also sets forth a current, accurate and complete list of each
of the unexpired Government Bids involving quotations or bids in excess of
$650,000 that Company or (in relation to the U.K. Business) U.K. Seller has
submitted to a Governmental Body.
(c) Except as set forth on Schedule 4.24(c), with respect to any and all
Government Contracts and Government Bids to which Company, U.K. Seller or CGTI
is or has been a party, at all times since January 1, 2003:
(i) Company, U.K. Seller and CGTI are, and have been, in material compliance
with all terms and conditions of each Government Contract and Government Bid
(including all provisions and requirements incorporated expressly, by reference
or by operation of Law) and has performed all obligations required to be
performed by it thereunder;
(ii) Company, U.K. Seller and CGTI are, and have been, in compliance in all
material respects with all requirements of Law pertaining to each Government
Contract and Government Bid and all requirements of Governmental Bodies
regarding such Law with respect to each Government Contract and Government Bid;
(iii) no Government Contract has been the subject of a termination for default,
and none of Company, U.K. Seller or CGTI has received any written or, to
Sellers’ Knowledge, oral demand for cure or show cause or other similar notice
regarding performance of a Government Contract or, other than warranty claims
made in the ordinary course of business, any written (or, to Sellers’ Knowledge,
verbal) notice of or claim for or assertion of a condition of default, a breach
of contract, a violation of any Law or a violation of a contract requirement
(including all provisions and requirements incorporated expressly, by reference
or by operation of law therein) in connection with a Government Contract or
Government Bid, whether from a Governmental Body or from any prime contractor,
subcontractor, vendor or other third party, and no event, condition or omission
has occurred or exists that would constitute grounds for such action;

 

- 41 -



--------------------------------------------------------------------------------



 



(iv) other than warranty claims made in the ordinary course of business, no
event has occurred which, with the passage of time or the giving of notice or
both, would reasonably be expected to result in a condition of default or breach
of contract or a material violation of any Law with respect to a Government
Contract or Government Bid;
(v) none of Company, U.K. Seller or CGTI has, in any material respect, violated
any law or administrative or contractual restrictions concerning the employment
of (or discussions concerning possible employment with) current or former
officials or employees of a Governmental Body (regardless of the branch of
government), including the so-called “revolving door” restrictions set forth at
18 U.S.C. Section 207 or similar provisions under state or local laws;
(vi) the representations, certifications and warranties made by Company, U.K.
Seller and CGTI with respect to the Government Contracts and Government Bids
were accurate and complied with Law in all material respects as of their
effective date, and Company, U.K. Seller and (with respect to the Global
Business) each Affiliate of U.S. Seller has complied with all such
certifications in all material respects;
(vii) (A) none of Company, U.K. Seller or CGTI has received any written or to
Sellers’ Knowledge, oral notification of material cost, schedule, technical or
quality problems that could reasonably result in claims against Company, U.K.
Seller or (with respect to the Global Business) any Affiliate of U.S. Seller (or
successors in interest) by a Governmental Body, a prime contractor or a higher
tier subcontractor; (B) to Sellers’ Knowledge, there are no Government Contracts
pursuant to which Company, U.K. Seller or CGTI is likely to experience cost,
schedule, technical or quality problems that could result in claims against
Company, U.K. Seller or CGTI (or successors in interest) by a Governmental Body,
a prime contractor or a higher tier subcontractor; (C) to Sellers’ Knowledge, no
Government Contract or Government Bid has incurred or is currently projected by
Company or U.K. Seller to incur untimely performance or material losses or cost
overruns; (D) all of the Government Contracts were legally awarded, are binding
on the parties thereto and all material Government Contracts are in full force
and effect; (E) the Government Contracts are not currently the subject of bid or
award protest proceedings, and (F) none of Company, U.K. Seller or CGTI has any
pending and does not presently anticipate any claim or request for equitable
adjustment, however styled, in conjunction with a Government Contract;
(viii) with respect to Government Contracts to which Company, U.K. Seller or
CGTI is a party, no Governmental Body, prime contractor or higher tier
subcontractor under a Government Contract or any other person or entity acting
on behalf of the foregoing, has notified Company, U.K. Seller or CGTI, either in
writing or, to Sellers’ Knowledge, orally, of any actual or alleged material
violation or material breach of any law, representation, certification,
disclosure obligation, contract term, condition, clause, provision or
specification;

 

- 42 -



--------------------------------------------------------------------------------



 



(ix) no money due to Company, U.K. Seller or CGTI pertaining to any Government
Contract has been withheld or set-off nor has there been any attempt or written
or, to the Sellers’ Knowledge, oral threat to withhold or set off any money due
under any Government Contract;
(x) all invoices and claims (including requests for progress payments, payment
on public vouchers and provisional costs payments) submitted by Company, U.K.
Seller or CGTI under each Government Contract complied with law in all material
respects and were current, accurate and complete in all material respects as of
their submission date;
(xi) neither the execution, delivery nor performance of this Agreement does or
will conflict with, result in a material breach or default under or give any
counterparty any right to amend or terminate any Government Contract;
(xii) Company and U.K. Seller and each employee of Company or U.K. Seller who
holds security clearances are in material compliance with all applicable
national security obligations, including those specified in the National
Industrial Security Program Operating Manual, DOD 5220.22-M, and any
supplements, amendments or revised editions thereof;
(xiii) none of Company, U.K. Seller or CGTI is a party to any actual or
threatened litigation, investigation or proceeding involving alleged defective
pricing under the Truth In Negotiations Act, civil or criminal fraud,
improprieties or misconduct in connection with its Government Contracts and
Government Bids; and
(xiv) none of Company, U.K. Seller or CGTI has received any written or oral
notice terminating any Government Contract for convenience or written or, to
Sellers’ Knowledge, oral notice indicating an intent to terminate any of the
Government Contracts for convenience.
(d) None of Company, U.K. Seller or CGTI has engaged in any conduct, by act or
omission, which would constitute a violation of, or give rise to liability
under, the Truth in Negotiations Act, the False Claims Act, or any other
statute, regulation, rule, or provision related to civil or criminal fraud,
improprieties, or misconduct in connection with its Government Contracts and
Government Bids.
(e) Internal Controls, Audits and Investigations.
(i) Since January 1, 2003 and other than actions, lawsuits and proceedings set
forth on Schedule 4.10(a) and other than routine audits and inspections in the
ordinary course of business, (A) none of Company, U.K. Seller or CGTI has
undergone and is not undergoing any audit, inspection or investigation of
records by any Governmental Body relating to any Government Contract or
Government Bid; (B) none of Company, U.K. Seller or CGTI has received written or
oral notice of any investigation, inspection or audit relating to any Government
Contract or Government Bid; and (C) no such audit, inspection, or investigation,
of records is threatened, either in writing or, to Sellers’ Knowledge, orally.
None of Company, U.K. Seller nor CGTI has been advised in writing by any source,
or advised orally by an authorized governmental officer or authorized point of
contact of any prime contractor or higher tier subcontractor, that an audit,
inspection or investigation pertaining to any of its Government Contracts or
Government Bids will take place or is under consideration.

 

- 43 -



--------------------------------------------------------------------------------



 



(ii) Except as disclosed on Schedule 4.24(e), since January 1, 2003, none of
Company, U.K. Seller or CGTI has been under administrative, civil or criminal
indictment or criminal information, or audit by a Governmental Body with respect
to any deficient performance, mischarging, misstatement or omission or other
alleged impropriety or irregularity, arising under or relating to any Government
Contract or Government Bid.
(iii) Since January 1, 2003, Company, U.K. Seller and CGTI have at all times
maintained systems of internal controls (including cost accounting systems,
estimating systems, purchasing systems, proposal systems, billing systems and
material management systems) that are in material compliance with applicable
requirements of the Government Contracts, Government Bids and all Laws.
(iv) Except as disclosed on Schedule 4.24(e), none of Company, U.K. Seller or
CGTI has conducted or initiated any internal investigation, or made a voluntary
or mandatory disclosure to any U.S. Governmental Body, with respect to any
alleged misstatement, omission, or violation arising under or relating to any
Government Contract or Bid at any time since January 1, 2003.
(f) Debarment, Suspension and Exclusion.
(i) Since January 1, 2003, neither Company nor U.K. Seller nor their respective
Representatives have been the subject of a proposed or actual debarment,
suspension or exclusion from participation in programs funded by any
Governmental Body or in the award of any Government Contract, nor have any of
them been listed on any list of parties excluded from participation in
government-funded programs nor, to Sellers’ Knowledge, has any such debarment,
suspension or exclusion proceeding or proposed listing been initiated or
threatened (whether orally or in writing) in the past six (6) years.
(ii) Since January 1, 2003, neither Company nor U.K. Seller has received any
notice, communication or proposal that Company or U.K. Seller is or may become
nonresponsible or ineligible for award of a Government Contract.
(iii) No circumstances exist that would reasonably be expected to warrant the
institution of debarment, suspension or exclusion proceedings or any finding of
nonresponsibility or ineligibility with respect to the Global Business in the
future.
(g) Security Clearances. Schedule 4.24(g) contains a complete list of all
current United States Department of Defense security clearances of Company and
U.K. Seller, and a complete list of all employees and facilities of Company and
U.K. Seller which have United States Department of Defense security clearances,
identifying for each such employee and facility the level of clearance
(confidential, secret or top secret) and the status of such clearance as of the
date hereof (interim, active, current or expired).
(h) Government Audits. Schedule 4.24(h) sets forth true and complete copies of
all government audits including Department of Defense, Defense Contract Audit
Administration and Defense Contract Management Contract reports issued to
Company and U.K. Seller for the three (3) year period ending on the date hereof.

 

- 44 -



--------------------------------------------------------------------------------



 



4.25. U.K. Taxation.
(a) The U.K. Business constitutes a business capable of separate operation.
(b) U.K. Seller is registered for Value Added Tax.
(c) U.K. Seller has not made an election in respect of any land or buildings
located in the United Kingdom and acquired by the U.K. Purchaser pursuant to
this Agreement under paragraph 2 of Schedule 10 to the U.K. Value Added Tax Act
1994.
(d) All documents which are required to be stamped and which relate to the
Purchased Assets and in the enforcement of which the U.K. Purchaser may be
interested, have been duly stamped within the requisite period for stamping.
(e) None of the Purchased Assets are a capital item for the purpose of the U.K.
VAT Capital Goods Scheme, the input tax on which could be subject to adjustment
in accordance with the provisions of Part XV of the U.K. Value Added Tax
Regulations 1995.
ARTICLE V
Representations and Warranties of Purchasers
Purchasers hereby jointly and severally represent and warrant to Sellers as
follows:
5.1. Organization and Authority.
(a) U.S. Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. U.K. Purchaser is a private
company limited by shares duly incorporated and validly existing under the laws
of England and Wales.
(b) U.S. Purchaser and U.K. Purchaser have all requisite corporate power and
authority to own, lease and operate their respective properties and to carry on
their respective business as now being conducted, to execute and deliver this
Agreement and the Related Documents and to perform the obligations to be
performed by such entity hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby.
5.2. Corporate Action; No Conflict. The execution, delivery and performance by
Purchasers of this Agreement and the Related Documents to be delivered by
Purchasers and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action
on the part of U.S. Purchaser and U.K. Purchaser, as applicable. This Agreement
has been duly and validly executed and delivered by U.S. Purchaser and U.K.
Purchaser and is, and each of the Related Documents when executed and delivered
by U.S. Purchaser and U.K. Purchaser in accordance with its terms shall be, the
valid and binding obligation of such Purchaser. Neither the execution, delivery
or performance by Purchasers of this Agreement or any Related Document, nor the
consummation by Purchasers of the transactions contemplated hereby or thereby,
nor compliance by such Purchasers with any provision hereof or thereof shall
(a) conflict with or result in a breach of any provision of the charter or
by-laws of such Purchaser or any resolution of its stockholders or board of
directors or, (b) violate any provision of law, statute, rule or regulation or
any order, writ, injunction, permit, judgment or decree of any court or other
governmental or regulatory authority applicable to such Purchaser.

 

- 45 -



--------------------------------------------------------------------------------



 



5.3. Investigation by Purchasers. Purchasers have conducted their own
independent review and analysis of the Company, its business, operations and
prospects and acknowledges that Purchasers have been provided access to the
personnel, properties, premises and records of Sellers and the Company relating
thereto. In entering into this Agreement, Purchasers have relied solely upon the
express representations and warranties of Sellers set forth in Article IV and
the covenants of Sellers set forth in this Agreement and Purchasers’ own
investigation and analysis. Purchasers acknowledge that, except as set forth in
Article IV of this Agreement, none of U.S. Seller, U.K. Seller or any of their
Affiliates or any of their respective directors, officers, employees, agents,
advisors or representatives makes any representation or warranty, either express
or implied, as to the accuracy or completeness of any of the information
provided or made available to Purchasers or any of their Representatives.
Purchasers acknowledge that, except as expressly set forth in the
representations and warranties in Article IV of this Agreement: (a) there are no
representations or warranties of any kind, express or implied, made by Sellers
or any of Sellers’ directors, officers, employees, Affiliates, controlling
persons, advisors or Representatives in connection with the transactions
contemplated hereby, and (b) that U.S. Purchaser is purchasing the Shares “where
is,” “as is” and “with all faults”.
5.4. Funding of Purchase Price. Purchasers have sufficient cash or other
contractually committed sources of financing to consummate the purchase of the
Shares, the U.K. Business and the Purchased Assets and shall at Closing have
funds available sufficient to pay the Purchase Price.
5.5. Securities Representations.
(a) The Shares will be acquired by U.S. Purchaser for investment for the U.S.
Purchaser’s own account, not as a nominee or agent and not with a view to the
resale or distribution of any part thereof, and the U.S. Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. Neither U.S. Purchaser nor any of its Affiliates has any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations of such person or to any third person, with
respect the Shares.
(b) The U.S. Purchaser acknowledges that it is able to obtain and evaluate all
materials necessary in making its investment decisions, can bear the economic
risk of its investment, and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Shares.
(c) The U.S. Purchaser understands that the Shares are characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired in a transaction not involving a public offering and may not be
transferred except pursuant to an effective registration statement or in a
transaction exempt from the registration requirements.
5.6. VAT. The U.K. Purchaser is, or shall become before or as a result of the
acquisition of the U.K. Business under this Agreement, a taxable person for VAT
purposes.

 

- 46 -



--------------------------------------------------------------------------------



 



ARTICLE VI
Conditions to Obligations of Purchasers
The obligations of Purchasers to close the Contemplated Transactions are, at
their option, subject to the fulfillment, on or before the Closing Date, of each
of the following conditions precedent (any of which may be waived by Purchasers
in whole or in part):
6.1. Performance of Covenants. Sellers shall have, (a) in all material respects,
performed and complied with all covenants and obligations required by this
Agreement to be performed or complied with by them on or before the Closing Date
and (b) executed and delivered, or caused to be executed and delivered, all
Related Documents to be executed and delivered by Sellers, and Purchasers shall
have received at the Closing a certificate of an officer of U.S. Seller, dated
as of the Closing Date, to such effect; provided, however, that Sellers shall be
provided the opportunity to cure any failure to so perform or comply under
subsection (a) above (other than a failure to perform or comply with its
obligation under Section 3.8), if a cure is possible, on or before the earlier
of: (i) the tenth day after receiving written notice of such failure from U.S.
Purchaser or (ii) April 27, 2009 (the “Outside Date”).
6.2. Accuracy of Representations.
(a) Each of the Sellers’ representations and warranties contained in Article IV
of this Agreement shall be true and correct in all material respects, on the
date of this Agreement and on the Closing Date with the same effect as though
made on and as of the Closing Date (except that representations and warranties
which speak as of a specified date or period of time shall be true and correct
only as of such date or period of time); provided, however, that for purposes of
determining whether such representations and warranties are true and correct in
all material respects, any Schedule Update will be disregarded.
(b) Each of the Sellers’ representations and warranties containing materiality
or Material Adverse Effect qualifiers and each of the Seller Fundamental
Representations will be true and correct in all respects, in each case on the
date of this Agreement and on and as of the Closing Date as though made on and
as of the Closing Date (except that representations and warranties which speak
as of a specified date or period of time are required to be true and correct
only as of such date or period of time); provided, however, that for purposes of
determining whether such representations and warranties are true and correct,
any Schedule Update will be disregarded.
(c) The Purchasers shall have received at the Closing a certificate of an
officer of U.S. Seller, dated as of the Closing Date, confirming that the
conditions set forth in Sections 6.2(a) and (b) have been satisfied.
6.3. HSR Act. All applicable waiting periods (including any extensions thereof)
required under the HSR Act shall have expired or been terminated.

 

- 47 -



--------------------------------------------------------------------------------



 



6.4. No Proceedings. There shall not be pending or threatened any claim, suit,
action or other proceeding brought by any governmental agency before any court,
tribunal or governmental agency, prohibiting or restraining the transactions
contemplated by this Agreement, seeking material damages in connection
therewith, or that may have the effect of preventing, delaying, making illegal,
or otherwise interfering to a material degree with any of the transactions
contemplated by this Agreement, and there shall not be in effect any claim,
suit, action or other proceeding brought by any third party (other than a
governmental agency) before any court, tribunal or governmental agency, seeking
to prohibit or otherwise restrain to a material degree the transactions
contemplated by this Agreement, seeking material damages in connection
therewith, or that may have the effect of preventing, delaying, making illegal,
or otherwise interfering to a material degree with any of the transactions
contemplated by this Agreement; provided, however, that Purchasers may not
invoke this Section 6.4 if either has directly or indirectly solicited or
encouraged such claim, suit, action or other proceeding.
6.5. Authorization. All action necessary to authorize the execution, delivery
and performance by Sellers of this Agreement and each of the Related Documents
and the consummation of the transactions contemplated hereby and thereby shall
have been duly and validly taken by Sellers, and Sellers shall have full power
and right to consummate the transactions contemplated hereby and thereby.
6.6. Secretary’s Certificate. Sellers shall have delivered to Purchasers
certificates of the Secretary or Assistant Secretary of each of U.S. Seller and
U.K. Seller and Company as to the charter, by-laws, corporate resolutions and
incumbency of officers of U.S. Seller, U.K. Seller and Company in form and
substance reasonably satisfactory to Purchasers.
6.7. Resignations. Purchasers shall have received duly signed resignations,
effective immediately after the Closing, of all directors and officers of
Company other than those whom Purchasers shall have specified in writing at
least five (5) business days prior to the Closing.
6.8. Consents. Each third party consent identified on Schedule 6.8 shall have
been obtained and be in full force and effect.
6.9. Material Adverse Effect. Since the date of this Agreement, there shall not
exist any fact, event or circumstance that could reasonably be expected to give
rise to a Material Adverse Effect.
6.10. Delivery of Financial Statements. Sellers shall have delivered to U.S.
Purchaser an audited balance sheet of the Global Business as of January 3, 2009,
and the related audited, consolidated statements of income, shareholder’s equity
and cash flow, in each case (a) including the notes thereon, together with the
reports thereon of E&Y, and (b) prepared in accordance with GAAP; provided,
however, that (x) Purchasers shall use their best efforts to obtain the
necessary approval from its lenders to enable Purchasers to waive the condition
precedent set forth in this Section 6.10 and (y) if such approval shall have
been obtained, Purchasers will waive this condition.
6.11. Information and Consultation of U.K. Employees. The outcome and completion
of the consultation process with affected U.K. Employees in accordance with
Regulation 13 of TUPE.

 

- 48 -



--------------------------------------------------------------------------------



 



ARTICLE VII
Conditions to Obligations of Sellers
The obligations of Sellers to close the Contemplated Transactions are, at their
option, subject to the fulfillment, on or before the Closing Date, of each of
the following conditions precedent (any of which may be waived by Sellers in
whole or in part):
7.1. Performance of Covenants. Purchasers shall have, (a) in all material
respects, performed and complied with all covenants and obligations required by
this Agreement to be performed or complied with by it on or before the Closing
Date, and (b) executed and delivered, or caused to be executed and delivered,
all Related Documents to be executed and delivered by Purchasers, and Sellers
shall have received at the Closing a certificate of an officer of U.S.
Purchaser, dated as of the Closing Date, to such effect; provided, however, that
Purchasers shall be provided the opportunity to cure any failure to perform or
comply under subsection (a), if a cure is possible, on or before the earlier of:
(i) the tenth day after receiving written notice of such failure from Sellers or
(ii) the Outside Date.
7.2. Representations and Warranties. Each of the representations and warranties
of Purchasers contained in Article V of this Agreement shall be true and correct
in all material respects on the date of this Agreement and on the Closing Date
with the same effect as though made on and as of the Closing Date (except that
representations and warranties which speak as of a specified date or period of
time shall be true and correct only as of such date or period of time), and
Sellers shall have received at the Closing a certificate of an officer of U.S.
Purchaser, dated as of the Closing Date, to such effect.
7.3. HSR Act. All applicable waiting periods (including any extensions thereof)
required under the HSR Act shall have expired or been terminated.
7.4. No Proceedings. There shall not be in effect any claim, suit, action or
other proceeding brought by any governmental agency before any court, tribunal
or governmental agency, prohibiting or restraining the transactions contemplated
by this Agreement, or seeking material damages in connection therewith;
provided, however, that Sellers may not invoke this Section 7.4 if U.S. Seller
or U.K. Seller directly or indirectly solicited or encouraged such claim, suit,
action or other proceeding.
7.5. Authorization. All action necessary to authorize the execution, delivery
and performance of this Agreement and each of the Related Documents, and the
consummation of the transactions contemplated hereby and thereby shall have been
duly and validly taken by Purchasers, and Purchasers shall have full power and
right to consummate the transactions contemplated hereby and thereby.

 

- 49 -



--------------------------------------------------------------------------------



 



7.6. Secretary’s Certificate. Purchasers shall have delivered to Sellers a
certificate of the Secretary or Assistant Secretary of each of U.S. Purchaser
and U.K. Purchaser as to the charter, by-laws, corporate resolutions applicable
to this Agreement and the Related Documents and the transactions contemplated
hereby and thereby, and incumbency of officers of U.S. Purchaser and U.K.
Purchaser in form and substance reasonably satisfactory to Sellers.
7.7. Information and Consultation of U.K. Employees. The outcome and completion
of the consultation process with affected U.K. Employees in accordance with
Regulation 13 of TUPE.
ARTICLE VIII
Environmental Matters
8.1. Environmental Indemnification.
(a) Subject to the provisions in this Article, from and after the Closing Date,
Sellers shall jointly and severally indemnify and hold harmless Purchasers,
Company and their respective Affiliates for any Damages incurred or sustained by
Purchasers, Company and their respective Affiliates in connection with or
resulting from any investigation, reporting to a Governmental Body, remediation
or cleanup with respect to Hazardous Substances to the extent released into the
environment at the Real Property prior to the Closing Date and for which either
Sellers or the Company, prior to the Closing Date, are or were responsible under
Environmental and Safety Requirements (the “Environmental Damages”).
(b) Notwithstanding anything in this Agreement to the contrary, with respect to
Sellers’ indemnification obligations for Environmental Damages:
(i) (A) Sellers shall have no liability for the amount of reserves reflected on
the Reference Balance Sheet in respect of Environmental Damages, all of which
shall be borne by Purchasers;
(B) thereafter, Sellers shall be liable for any additional Environmental Damages
until the aggregate Environmental Damages equal two times the amount reflected
on the Reference Balance Sheet; and
(C) once Environmental Damages exceed two times the amount reflected on the
Reference Balance Sheet in the aggregate, Sellers shall be responsible for 90%
of such excess and Purchasers shall be responsible for 10% of such excess;
(ii) Sellers shall have no responsibility for remediation of the Owned Real
Property located in Santa Clarita, California (the “Santa Clarita Real
Property”) beyond the standards applicable to industrial property; and
(iii) Sellers shall have no liability to Purchasers for any legal, consulting or
other expenses incurred by Purchasers, Company or their respective Affiliates in
connection with Sellers’ performance of their obligations hereunder or for any
loss of property value or loss with respect to any real estate transaction
pertaining to the Real Property or any responsibility or obligation related to
the management, testing, transportation or disposal of Hazardous Substances
disturbed by, or on the behalf, of Purchasers in connection with the repair,
maintenance, replacement, demolition, or expansion of any facility at the Real
Property or any violations of use restrictions by or on the behalf of
Purchasers.

 

- 50 -



--------------------------------------------------------------------------------



 



(c) Except as otherwise provided in Section 8.1(b), the right of Purchasers,
Company and their respective Affiliates to indemnification under this
Article VIII shall be unlimited, provided that Purchasers must assert any
indemnification claims under this Article VIII within seven (7) years after the
Closing Date.
(d) With respect to those Environmental Damages that are Purchasers’
responsibility pursuant to Section 8.1(b)(i) and for which Sellers elect to
perform the Environmental Response Actions, Purchasers shall make payment within
30 days of receiving any invoice for the costs relating to such Environmental
Damages.
8.2. Other Clean Up Liability. Sellers shall, after Closing, forever assume all
liabilities and obligations relating to, and shall indemnify and hold harmless
Purchasers, the Company and their respective Affiliates from any Damages
incurred or sustained by Purchasers, the Company and their respective Affiliates
in connection with or arising from any actual or alleged arrangement by the
Company or U.K. Seller for disposal or treatment of Hazardous Substances prior
to the Closing Date at locations other than the Real Property.
8.3. Cooperation by Purchasers. Purchasers will, and will cause Company to,
provide reasonable cooperation to Sellers in performing their obligations
hereunder, including: (a) giving Sellers prompt written notice of any claim,
demand, or other notice with respect to which indemnity may be sought under this
Article VIII; (b) providing Sellers and Sellers’ agents, contractors and
consultants, and relevant government officials, with reasonable access (at no
charge) to the Real Property to conduct any necessary investigation or remedial
action, including sampling, monitoring, treatment, installation of equipment,
construction of facilities, removal and disposal, subject to reasonable
regulation of access to Company’s property (such as the requirement of proof of
insurance); provided that Purchasers shall not be required to provide access for
any Environmental Response Actions that require Purchasers, the Company or their
respective Affiliates to halt or suspend any material operations on the Real
Property for a period longer than 1 hour; (c) executing any orders, permits,
applications or agreements to effectuate Sellers’ obligations hereunder; (d)
providing Sellers and their agents, contractors and consultants with any
records, documents and other data in its possession and requested by Sellers
relevant to indemnification obligations, provided that such records, documents
and other data are not attorney-client privileged or attorney work-product;
(e) executing and permitting to be recorded such additional documents as any
governmental authority may require with respect to the Santa Clarita Real
Property to effectuate the restrictions provided in the environmental
restriction on property referenced in Section 8.6 (and such reasonable similar
restrictions to effectuate Sellers’ obligations hereunder with respect to the
Pacoima Real Property should U.S. Purchaser or Company or their affiliates ever
purchase the Pacoima Real Property); (f) avoiding unreasonable interference with
Sellers’ Environmental Response Actions, including with respect to equipment
installed by Sellers in connection therewith, so long as such installation does
not materially or unduly interfere with the operations of the Business;
(g) allowing Sellers use of sewer connections and utilities (provided that
Sellers reimburse Purchasers any additional changes associated with such use);
and (h) otherwise providing such assistance reasonably necessary to enable
Sellers to comply with their obligations hereunder; provided, however, that such
cooperation must only be provided upon during normal business hours, upon
advance notice and in a manner that is not unduly disruptive to the Global
Business.

 

- 51 -



--------------------------------------------------------------------------------



 



8.4. Environmental Response Action. Sellers, at their sole option, shall have
the right to control the manner and method of any investigation and remediation
of any Real Property that is subject to a claim for indemnification under
Section 8.1 (the “Environmental Response Actions”), including selection of
consultants and contractors (subject to Purchasers’ approval of such consultants
and contractors, which approval shall not be unreasonably withheld) and any
communications with government authorities (provided that Purchasers are
provided with advance copies (to the extent commercially practicable) and an
opportunity to comment on such communications with governmental authorities and
provided further, that while Sellers shall consider Purchasers’ comments in good
faith, Sellers’ decision as to the communication shall be final), so long as
such Environmental Response Action is conducted in accordance with applicable
Law and Environmental and Safety Requirements and in a manner so as to avoid
interference with Purchasers’, Company’s and their respective Affiliates’ use of
the Real Property (including access to or egress therefrom) to the extent
commercially practicable. If Sellers control the Environmental Response Actions,
then Sellers shall (a) obtain all licenses, permits, approvals and
authorizations required by Law in connection with the Environmental Response
Actions, (b) promptly repair any damage to the Real Property resulting from the
Environmental Response Actions or, if such damage cannot be repaired, restore
the Real Property as near as commercially practicable to the condition that
existed before the damage occurred, (c) assume liability for the management,
treatment, storage and disposal of any Hazardous Substances handled in
connection with the Environmental Response Actions (subject to
Section 8.1(b)(i)) and (d) comply with the relevant terms of any lease, mortgage
or other document applicable to the Real Property where the Environmental
Response Actions are conducted to the extent Sellers have actual notice of such
documents.
8.5. Subsurface Sampling.
(a) Neither U.S. Purchaser, U.K. Purchaser nor Company shall undertake any
investigation that would involve subsurface sampling or excavation unless such
investigation is (i) the result of a demand (including the assertion of legal
right to perform such investigation) or claim by a governmental authority or
other third party other than an Affiliate of U.S. Purchaser, U.K. Purchaser or
Company, or (ii) necessary to comply with the requirements of applicable
Environmental and Safety Requirements for industrial real property.
(b) Notwithstanding anything to the contrary in Section 8.5(a), U.S. Purchaser,
U.K. Purchaser or Company may conduct subsurface sampling or excavation
(i) necessary for normal maintenance of structures and improvements at the Real
Property or for the expansion of structures or construction of new structures on
the Real Property; or (ii) required by a Subsequent Purchaser of the Real
Property or by a third party in contemplation of providing financing secured by
the Real Property.
(c) Sellers shall not have any responsibility for Damages under Section 8.1 that
result from acts of Purchasers, Company or their respective Affiliates that are
prohibited by Section 8.5(a).

 

- 52 -



--------------------------------------------------------------------------------



 



8.6. Santa Clarita Real Property. U.S. Purchaser acknowledges that with respect
to the Santa Clarita Real Property, U.S. Seller will record in the land records
pertaining to such property prior to the Closing a covenant and environmental
restriction on property in form and substance as attached hereto as Exhibit 8.6.
8.7. Exclusive Remedy. Any claim for indemnification by Purchasers that may be
asserted under Sections 8.1 or 8.2 shall not be eligible for indemnification
pursuant to Section 14.1 of this Agreement. The indemnities set forth in
Articles VIII and XIV of this Agreement constitute the sole and exclusive
obligation of Sellers with respect to environmental matters, and, with respect
to the environmental condition of the Real Property, Purchasers and Sellers
mutually covenant not to bring suit against each other or the Company with
respect to Environmental and Safety Requirements (a) under any state, federal or
local statute, rule or regulation, including the Comprehensive Environmental
Response, Compensation, and Liability Act or (b) at common law or equity except
to enforce the provisions of such indemnities.
ARTICLE IX
Employee Matters
9.1. Scope of Article. This Article IX contains the covenants and agreements of
the parties with respect to (a) the employees of the Global Business whose
employment with the Global Business has not ended as of the Closing (the
“Employees”), (b) former employees of the Global Business whose employment with
the Global Business terminated before the Closing (whether by retirement or
otherwise) and who were employed by the Global Business immediately before such
termination of employment (the “Former Employees”) and (c) Employee Benefit
Plans. As used in this Agreement, “U.K. Employees” means the persons employed by
the U.K. Seller at or immediately before the Closing Date in the U.K. Business
as listed in the TUPE Information Schedule and “U.K. Employee” means any one of
them.
9.2. Benefits and Compensation. Purchasers shall provide, effective as of the
Closing Date, employee compensation and benefit plans, programs, policies and
arrangements (including fringe benefits and severance pay) that, in the
aggregate, will provide benefits and compensation to Employees of the Company
that are for a period of at least one (1) year after the Closing Date, in the
aggregate not less than those provided by the Company to its Employees
immediately prior to the Closing Date. For the avoidance of doubt, this
obligation does not apply in respect of pension or other benefits provided by
U.K. Seller to U.K. Employees under any occupational pension scheme as defined
in section 1(1) of the Pension Schemes Act 1993. Notwithstanding the foregoing,
Purchasers shall provide all compensation and benefits and otherwise perform all
obligations under any collective bargaining agreements to which the Company is a
party, which agreements are listed on Schedule 4.17, and in accordance with
applicable Law including, without limitation, TUPE in respect of the U.K.
Employees.

 

- 53 -



--------------------------------------------------------------------------------



 



9.3. Pension Plans.
(a) Transfer of U.S. Qualified Defined Benefit Pension Plan and Related Defined
Contribution Benefit Plan Assets and Liabilities.
(i) Salaried Pension Plan. U.S. Purchaser or an Affiliate of U.S. Purchaser
shall establish, or amend an existing pension plan, as of the Closing Date, or
as soon as practicable after the Closing Date, to include, a tax-qualified
defined benefit plan (a “Purchaser’s Salaried Pension Plan”) providing benefits
substantially identical to those provided for salaried Employees participating
in the Textron Master Retirement Plan Addendum A (“Seller’s Salaried Pension
Benefit Plan”); provided, however, that the foregoing shall not be construed to
limit the ability of U.S. Purchaser or such Affiliate to amend or terminate
Purchaser’s Salaried Pension Plan or the benefits provided thereunder at any
time or from time to time following the Closing in any manner, subject to
compliance with applicable Law and Section 9.2. Subject to the transfer of
assets described in Section 9.3(a)(iv), Purchaser’s Salaried Pension Plan shall
assume the liabilities as of the Closing Date for the benefits of all Employees
(and their eligible beneficiaries) participating in the Seller’s Salaried
Pension Benefit Plan.
(ii) Retirement Account Plan. With respect to the Textron, Inc. Retirement
Account Plan (“Seller’s Companion Defined Contribution Plan”), a tax-qualified
defined contribution plan of U.S. Seller linked to Seller’s Salaried Pension
Benefit Plan, U.S. Purchaser shall establish or designate a tax-qualified
defined contribution plan (“Purchaser’s Companion Defined Contribution Plan”)
providing benefits substantially identical to those provided for salaried
Employees participating in Seller’s Companion Defined Contribution Plan, which
plan shall be linked to Purchaser’s Salaried Pension Plan in the same manner as
Seller’s Companion Defined Contribution Plan is linked to Seller’s Salaried
Pension Benefit Plan; provided, however, that the foregoing shall not be
construed to limit the ability of U.S. Purchaser or such Affiliate to amend or
terminate Purchaser’s Companion Defined Contribution Plan or the benefits
provided thereunder at any time or from time to time following the Closing in
any manner, subject to compliance with applicable Law and Section 9.2. Following
the Closing, on or about the time that the asset transfer described in
Section 9.3(a)(iv) takes place, U.S. Seller shall also cause the trustee under
Seller’s Companion Defined Contribution Plan to transfer to the trustee of
Purchaser’s Companion Defined Contribution Plan assets (in cash) in an amount
equal to the account balances (whether or not vested), valued as of the day
before the actual asset transfer date, of each salaried Employee then
participating in Seller’s Companion Defined Contribution Plan. Upon such
transfer of assets, Purchaser’s Companion Defined Contribution Plan shall assume
all liabilities for benefits accrued as of the date of such transfer under
Seller’s Companion Defined Contribution Plan in respect of such individuals and
Seller’s Companion Defined Contribution Plan shall be relieved of all such
liabilities.
(iii) Hourly Pension Plan. U.S. Purchaser or an Affiliate of U.S. Purchaser
shall establish, or amend an existing pension plan, as of the Closing Date, or
as soon as practicable after the Closing Date, to include, a tax-qualified
defined benefit plan (“Purchaser’s Hourly Pension Plan”) providing benefits
substantially identical to those provided for hourly Employees participating in
the Textron Master Retirement Plan Addendum V (“Seller’s Hourly Master Pension
Benefit Plan”, and together with Seller’s Salaried Pension Benefit Plan,
“Seller’s Pension Plans”); provided, however, that the foregoing shall not be
construed to limit the ability of U.S. Purchaser or such Affiliate to amend or
terminate Purchaser’s Hourly Pension Plan or the benefits provided thereunder at
any time or from time to time following the Closing in any manner, subject to
compliance with applicable Law or collective bargaining agreements and
Section 9.2. Subject to the transfer of assets described in Section 9.3(a)(iv),
Purchaser’s Hourly Pension Plan shall assume the liabilities as of the Closing
Date for the benefits of all Employees (and their eligible beneficiaries)
participating in Seller’s Hourly Master Pension Benefit Plan.

 

- 54 -



--------------------------------------------------------------------------------



 



(iv) Transfer of Pension Assets. On a day which is within ninety (90) days after
the latest of (A) the date upon which U.S. Purchaser delivers to U.S. Seller
notice that U.S. Purchaser’s actuaries, pursuant to Section 9.3(a) of this
Agreement, have reviewed the calculations of U.S. Seller’s actuaries and are
satisfied that such calculations are in accordance with this Agreement, or
(B) the day upon which U.S. Purchaser delivers to U.S. Seller a copy of a
favorable IRS determination letter or an opinion, reasonably satisfactory to
U.S. Seller’s counsel, of U.S. Purchaser’s counsel, in either case, to the
effect that the terms of Purchaser’s Salaried Pension Plan and Purchaser’s
Hourly Pension Plan and their related trusts qualify, as to form, under Section
401(a) and Section 501(a) of the Code, or (C) the day upon which U.S. Seller
delivers to Purchaser a copy of a favorable IRS determination letter or an
opinion, reasonably satisfactory to U.S. Purchaser’s counsel, of U.S. Seller’s
counsel, in either case, to the effect that the terms of the Textron Master
Retirement Plan and related trust (as each has been amended to date) qualify, as
to form, under Section 401(a) and Section 501(a) of the Code, U.S. Seller shall
cause the trustee under Seller’s Salaried Pension Benefit Plan and the Seller’s
Hourly Master Pension Benefit Plan trust (“Seller’s Trustee”) to transfer to the
trustee of Purchaser’s Salaried Pension Plan and Purchaser’s Hourly Pension Plan
(“Purchaser’s Trustee”), respectively, assets in an amount equal to the amount
in respect of the applicable plan computed pursuant to Section 9.3(a)(v), but
not less than the amount necessary to satisfy the applicable requirements of
Sections 414(1) and 401(a)(12) of the Code, which amount will be calculated
using the actuarial assumptions and methodologies set forth in
Section 9.3(a)(v).
(v) Calculation of Transferred Amount of Asset Transfer. The assets to be
transferred from Seller’s Trustee to Purchaser’s Trustee shall be cash only and,
subject to Section 9.3(b), shall equal the present value as of the Closing Date
of the accumulated benefit obligation as of the Closing Date of the Employees
participating in Seller’s Salaried Pension Benefit Plan and Seller’s Hourly
Master Pension Benefit Plan. The calculation of the present value of the
accumulated benefit obligation will be calculated using the schedule of
participants in such plans set forth on Schedule 9.3(a)(v) (as updated by Seller
through the Closing Date) and by applying (A) a discount rate determined by
(x) taking the discount rate of 6.25% utilized in U.S. Seller’s January 3, 2009
audited disclosure prepared for purpose of Statement of Financial Accounting
Standards Number 87 published by the Financial Accounting Standards Board
(“Seller’s FAS 87 Audit Disclosure”), (y) adjusting such rate up or down to
reflect the difference in the Citigroup Pension Liability Index from
December 31, 2008 to the end of the month coincident with or immediately
preceding the Closing Date and (z) rounding such rate up, if necessary, to the
next basis point evenly divisible by five and (B) other actuarial assumptions,
methods and methodologies utilized in such Seller’s FAS 87 Audit Disclosure and
as set forth in Schedule 9.3(a)(iv).
(b) The amounts so determined in Section 9.3(a)(v) shall be adjusted for
investment earnings at the actual investment return (net of investment
management fees) of the Textron Master Retirement Plan Trust for the period
between the Closing Date and the date on which assets are transferred from the
Textron Master Retirement Plan Trust to a trust established by U.S. Purchaser to
fund Purchaser’s Pension Plans, as described in Section 9.3(a)(iv), and reduced
by the amount of any benefit payments to Employees and their beneficiaries
during such period and a proportionate share, based on asset value, of
administrative expenses (including actual expenses of any paying agent) for such
period if such administrative expenses are charged to Seller’s Pension Plans.

 

- 55 -



--------------------------------------------------------------------------------



 



(c) The assets caused to be transferred pursuant to Section 9.3(a)(iv) shall be
calculated by U.S. Seller’s actuary, and shall be subject to review by U.S.
Purchaser’s actuary for the purpose of confirming that the calculation was made
in accordance with (1) the actuarial assumptions and methods set forth in
Section 9.3(a)(v), or Section 9.3(a)(iv) if necessary, and on
Schedule 9.3(a)(iv) and (2) generally accepted actuarial practice. As soon as
practicable after the Closing Date, U.S. Seller shall provide U.S. Purchaser
with a detailed summary of the calculations described in Section 9.3(a)(v), or
Section 9.3(a)(iv) if necessary, and any back-up data reasonably requested by
U.S. Purchaser. If U.S. Purchaser or U.S. Purchaser’s actuary does not notify
U.S. Seller to the contrary within sixty (60) days after the delivery to U.S.
Purchaser of such detailed summary and data, the calculations of U.S. Seller’s
actuary pursuant to Section 9.3(a)(v), or Section 9.3(a)(iv) if necessary, shall
be deemed to be final, conclusive and binding on the parties. If, however, U.S.
Purchaser notifies U.S. Seller in writing within such period that it and its
actuaries believe that the calculations were not prepared in accordance with the
requirements of Section 9.3(a)(v), or Section 9.3(a)(iv) if necessary, and such
notice specifies (i) the precise items of the calculations challenged, (ii) the
basis of the challenge and (iii) the amount of the adjustment they propose with
respect to each such item, the parties will then attempt to resolve their
differences with respect thereto. U.S. Purchaser shall only be entitled to
dispute any individual item that involves a proposed adjustment of more than
twenty-five thousand dollars ($25,000) and only to the extent that all disputed
items exceeding twenty-five thousand dollars ($25,000) exceed, in the aggregate,
one hundred thousand dollars ($100,000). If the parties are unable to resolve
their dispute within ninety (90) days after the date U.S. Purchaser notifies
U.S. Seller of the disputed items, the disputed items shall be submitted for
resolution to a partner or senior executive of an Independent Actuary Firm (the
“Actuary Arbitrator”) who shall arbitrate any such dispute. The term
“Independent Actuary Firm” shall mean an internationally recognized benefits
consulting firm which shall have no direct interest in either of U.S. Seller or
U.S. Purchaser or the outcome of the dispute and shall not have been retained by
U.S. Seller or U.S. Purchaser for a period of at least five (5) years, or such
other benefits consulting firm mutually acceptable to U.S. Purchaser and U.S.
Seller. The Actuary Arbitrator shall be asked to resolve such disputes and
report his or her final determination thereupon in writing to U.S. Seller and
U.S. Purchaser within sixty (60) days after such referral. The written
determination of the Actuary Arbitrator shall be final, conclusive and binding
on the parties hereto, and may be entered and enforced in any court having
jurisdiction. The fees and expenses of the Actuary Arbitrator in resolving the
dispute shall be borne equally by the parties. The arbitration shall be held in
accordance with the Arbitration Rules, except as modified herein. If U.S. Seller
and U.S. Purchaser fail to agree on an Actuary Arbitrator within fifteen
(15) days of receipt by either party of a demand for arbitration under this
Section 9.3(c), on the request of any party, such arbitration shall be submitted
to the AAA, which shall appoint an Actuary Arbitrator using the listing,
striking and ranking method in the Arbitration Rules; provided, however, that
the AAA may only select the Actuary Arbitrator from its New York and Chicago
rosters. Any time period contained herein or in the Arbitration Rules may be
extended by mutual agreement of the parties or by the Actuary Arbitrator for
good cause shown. The arbitration shall be held, and the award shall be issued
in New York City, New York.
9.4. Defined Contribution Plan. The accounts under the Textron Savings Plan of
all Employees shall be nonforfeitable on the Closing Date, and shall be
distributable in accordance with the terms of that plan. To the extent
necessary, U.S. Seller shall amend the Textron Savings Plan to permit any
Employee with an outstanding loan under such plan as of the Closing Date to
continue to repay such loan after the Closing Date for the duration of its term.
U.S. Purchaser shall not assume any liability or have responsibility with
respect to the Textron Savings Plan.

 

- 56 -



--------------------------------------------------------------------------------



 



9.5. Severance and Other Liability.
(a) Sellers shall retain and be solely liable for and shall indemnify and hold
Purchasers harmless from and against all obligations, costs or expenses related
to the Employee Benefit Plans or any other employee benefit plan or arrangement
maintained or contributed to by U.K. Seller or by U.S. Seller or its Affiliates
or other entity treated as single employer with U.S. Seller or any Affiliate
under Section 414(a), (c), (m) or (o) of the Code or under which Sellers or
their affiliates have any liability, except with respect to any liabilities
under the Employee Benefit Plans expressly assumed by Purchasers under this
Agreement. Purchasers shall assume, discharge, pay and be solely liable for and
shall indemnify and hold Sellers harmless from and against all obligation, cost
or expense for (i) any earned vacation or holiday pay relating to Employees and
Former Employees to the extent reflected on the Closing Statement of Working
Capital or arising after the Closing Date; (ii) any other fringe benefits
relating to Employees and Former Employees whether or not on the Closing
Statement of Working Capital; (iii) any health, disability or life insurance
coverage and any medical and dental benefits (including retiree medical and life
insurance coverage) payable at any time to Employees and Former Employees;
(iv) severance pay, termination indemnity pay, salary continuation, special
bonuses or like compensation under Sellers’ Employee Benefit Plans, or under
applicable Law, relating to Employees and Former Employees to the extent such
liability is reflected on the Closing Statement of Working Capital or arises
after Closing Date. Purchasers shall continue to employ immediately following
the Closing all of the Employees. The provisions of this Section 9.5 shall not
be construed to limit the ability of Purchasers to terminate any Employee at any
time following the Closing for any reason, subject to compliance with applicable
Laws and contracts, including, but not limited to TUPE, the WARN Act and similar
state and local Laws. Where there is any conflict in respect of the U.K.
Employees between the provisions of this Section 9.5(a) and the provisions of
Section 9.5(b) and 9.13, the provisions of Section 9.5(b) and 9.13 (as
applicable) shall prevail.
(b) The U.K. Seller and the U.K. Purchaser acknowledge and agree that this
Agreement and the purchase of the Purchased Assets constitutes a relevant
transfer for the purposes of TUPE and that the contracts of employment of each
of the U.K. Employees will have effect from the Closing Date as if originally
made between the U.K. Purchaser and the U.K. Employees.
(c) Subject to applicable privacy Laws, U.S. Seller and its Affiliates shall use
their commercially reasonable efforts to cooperate with U.S. Purchaser in its
acquisition of stop-loss insurance covering health benefits to be provided
during any transition period under the Transition Agreement following Closing by
providing information required by insurance carriers relating to health benefits
provided to Employees and Former Employees, the cost of providing any such
information to be borne by U.S. Purchaser.

 

- 57 -



--------------------------------------------------------------------------------



 



9.6. Workers’ Compensation and Employer’s Liability. From and after the Closing,
U.S. Purchaser shall assume, discharge, pay and be solely liable for all
liabilities in respect of any suits, claims, proceedings and actions pending as
of or commenced after the Closing Date resulting from actual or alleged harm or
injury under applicable Workers’ Compensation Laws to Employees of Company or
Former Employees of Company regardless of when the incident or accident giving
rise to such liability occurred or occurs. U.S. Purchaser shall make all
necessary arrangements to assume all worker’s compensation claim files, whether
open or closed, as of the Closing Date, and will make the necessary arrangements
for assuming the continued management of such liabilities, including through
entering into a Claims Management Agreement with U.S. Seller substantially in
the form attached hereto as Exhibit 9.6 (the “Claims Management Agreement”).
9.7. Prior Service Credit. Following the Closing Date, with respect to each
Employee, for purposes of determining eligibility to participate, vesting and
entitlement to benefits under any employee benefit plan or arrangement of
Purchasers or their Affiliates, including severance benefits, paid time-off and
vacation entitlement (but not accrual of pension benefits), service prior to the
Closing with the U.S. Seller, U.K. Seller or any Affiliate of either Seller (or
predecessor employers to the extent the U.S. Seller, U.K. Seller or any
Affiliate of either Seller provided past service credit) shall be treated as
service with Purchasers or the applicable Affiliate of Purchasers; provided,
however, that such service shall not be recognized to the extent that such
recognition would result in a duplication of benefits. Such service shall also
apply for purposes of satisfying any waiting periods, evidence of insurability
requirements or the application of any pre-existing condition limitations,
provided in the case of any insured benefit to the extent not prohibited by the
insurer. Each such plan shall waive pre-existing condition limitations to the
same extent waived or inapplicable under the corresponding Global Business plan,
provided in the case of any insured benefit to the extent not prohibited by the
insurer. To the extent they provide such information to Purchasers or their
Affiliates or their applicable plans, Employees shall be given credit under the
applicable plan of Purchasers or any Affiliate thereof for amounts paid under a
corresponding Sellers’ plan during the same period for purposes of applying
deductibles, co-payments and out-of-pocket maximums as though such amounts had
been paid in accordance with the terms and conditions of the successor or
replacement plan.
9.8. Flexible Spending Accounts. With respect to the year in which Closing
occurs, or, if later (and to the extent applicable), the date on which U.S.
Seller’s provision of transition services under the Transition Agreement with
respect to flexible spending accounts for medical and dependent care expenses
ends (the later of such dates being referred to herein as the “FSA Transition
Date”), U.S. Purchaser or an Affiliate of U.S. Purchaser shall establish
flexible spending accounts for medical and dependent care expenses under a new
or existing plan established or maintained under Section 125 or Section 129 of
the Code, as applicable (“Purchaser FSAs”), effective as of the FSA Transition
Date, for each Employee who as of the FSA Transition Date, is a participant in a
flexible spending account for medical or dependent care expenses under an
Employee Benefit Plan pursuant to Section 125 or Section 129 of the Code
(“Seller FSAs”). Within sixty (60) days after the FSA Transition Date, U.S.
Seller shall provide an accounting to U.S. Purchaser of each applicable
Employee’s account balance in Seller FSAs, in each case as of the FSA Transition
Date. Upon receipt of such accounting, U.S. Purchaser shall cause each
participating Employee’s account under the Purchaser FSAs to be credited or
debited, as applicable, effective on the day after the FSA Transition Date, in
an amount equal to the applicable account balance of such Employee under the
corresponding Seller FSA as of the FSA Transition Date. As soon as
administratively practicable after the delivery of the accounting described
above, U.S. Seller shall transfer to U.S.

 

- 58 -



--------------------------------------------------------------------------------



 



Purchaser an amount equal to the total contributions made to Seller FSAs by
Employees in respect of the plan year in which the FSA Transition Date occurs,
reduced by an amount equal to the total claims already paid to Employees under
such plans in respect of such plan year; if, however, such amount is a negative
number, U.S. Purchaser shall transfer to U.S. Seller, within five (5) business
days of U.S. Seller’s request, an amount equal to the aggregate deficit balance
in such accounts. The Purchaser FSAs shall continue to provide reimbursements to
such Employees for the remainder of the year in which the FSA Transition Date
occurs in accordance with terms not less favorable than the terms of the
corresponding Seller FSAs. U.S. Purchaser and U.S. Seller intend that the
actions to be taken pursuant to this Section 9.8 be treated as an assumption by
U.S. Purchaser of the portion of Seller FSAs and the elections made thereunder
attributable to the participating Employees.
9.9. Retention Payment Allocation. U.S. Purchaser shall take all necessary and
appropriate actions so that U.S. Purchaser (or an Affiliate of U.S. Purchaser
following Closing) shall pay to each applicable Employee the portion of any
Retention Payment (and any employer payroll taxes imposed on U.S. Purchaser or
its Affiliates in connection with such payment) that becomes payable because
such Employee remains employed on a 2nd Retention Date (as defined in the
applicable agreement identified on Schedule 4.23(k)) occurring after the Closing
Date, equal to the total amount of such Retention Payment multiplied by a
fraction, the numerator of which is the number of days between the Closing Date
and the 2nd Retention Date and the denominator of which is the total number of
days from the date of the agreement providing for such Retention Payment and the
2nd Retention Date. U.S. Seller shall pay (or cause an Affiliate of U.S. Seller
to pay) the balance of each such Retention Payment and taxes and, for the
avoidance of doubt, all Retention Payments that become payable because such
Employee remains employed on a 1st Retention Date (as defined in the applicable
agreement) or a 2nd Retention Date (as defined in such agreement) that occurs on
or prior to the Closing Date. The term “Retention Payment” shall mean any
retention payment provided in any agreement identified on Schedule 4.23(k). The
provisions of this Section 9.9 shall not be construed to relieve a party of any
contractual obligation to pay any Retention Payment and U.S. Seller and U.S.
Purchaser hereby agree to coordinate in the making of such payments and to make
or cause such payment to be made in accordance with the agreement providing for
such payment; provided, however, that if U.S. Seller or U.S. Purchaser (or an
Affiliate of either party following the Closing) pays a portion of any Retention
Payment and such taxes allocated to the other party under this Section 9.9, the
paying party shall be entitled to reimbursement of such portion of the Retention
Payment and such taxes within ten (10) business days of notifying the other
party of the making of such payment.
9.10. COBRA Coverage. U.S. Purchaser shall, commencing on the Closing Date,
provide group health plan continuation coverage described in Section 4980B of
the Code and Sections 601 through 609 of ERISA (together with the regulations
promulgated thereunder “COBRA Coverage”) to (a) each Employee of the Company
(and such employee’s eligible dependents) who becomes eligible for COBRA
Coverage following the Closing and (b) to each Former Employee of the Company
(and such employee’s eligible dependents) who is receiving or timely elects
COBRA Coverage as of or following the Closing with respect to such employee’s
service with the Global Business prior to the Closing.

 

- 59 -



--------------------------------------------------------------------------------



 



9.11. Pensions Act 2004. The U.K. Purchaser agrees to comply with Sections 257
and 258 of the Pensions Act 2004 in respect of the U.K. Employees.
9.12. Post-Closing Payments. Sellers and Purchasers hereby acknowledge that
Sellers following the Closing will have ongoing obligations to make payments to
their respective Employees, including but not limited to Retention Payments.
Purchasers shall cooperate with Sellers in facilitating the making of these
payments and shall, upon the written request of a Seller, pay or shall cause an
Affiliate of Purchasers to pay to Employees any amounts requested by either of
Sellers (including providing for applicable withholding taxes). Sellers shall,
within ten (10) days of notice from U.S. Purchaser or U.K. Purchaser of the
making of any such payment, reimburse such Purchaser in full for the gross
amount of any such payment and cost incurred by a Purchaser or an Affiliate of
Purchasers, including any employer payroll taxes imposed on each Purchaser or an
Affiliate of Purchaser, in connection with such payment and shall otherwise hold
Purchasers and their Affiliates harmless with respect to liabilities associated
with any such payment.
9.13. U.K. Obligations.
(a) U.K. Seller’s Obligations. The U.K. Seller shall perform and discharge all
its obligations in respect of all the U.K. Employees for its own account up to
and including the Closing Date. The U.K. Seller shall indemnify the U.K.
Purchaser against all claims, proceedings, amounts, payments (including those
made by way of settlement), losses damages, costs (including reasonable legal
costs), demands, awards, liabilities, interest or expenses (“Employment
Liabilities”) arising from:
(i) the U.K. Seller’s failure to perform and discharge any such obligation;
(ii) the employment or dismissal of any U.K. Employee or any act or omission by
the U.K. Seller in either case on or before the Closing Date;
(iii) a claim made by or in respect of any person employed or formerly employed
by the U.K. Seller other than a U.K. Employee for which it may be alleged the
U.K. Purchaser is liable by virtue of the operation of this Agreement and/or
TUPE;
(iv) except as set forth in this Section 9.13(a)(iv), a complaint of failure to
comply with any requirement of Regulations 11, 13 and 14 of TUPE or in respect
of an award of compensation under Regulations 12 and 15 of TUPE, provided that
this indemnity shall not apply in relation to any complaint or award which
arises from or relates to a failure to commence information or consultation, or
both of them, prior to the signing of this Agreement; and
(v) provided that the U.K. Purchaser has received no later than 14 days before
the Closing Date (i) copies of terms and conditions of employment relating to
the U.K. Employees, and (ii) details of all benefits, incentive (including
share/share options) and bonus schemes, in which the U.K. Employees participate,
the U.K. Seller shall not be liable for an award of compensation under
Regulation 12 and 15 of TUPE to the extent that such complaint or award arises
from or relates to the U.K. Purchaser’s failure to comply with its obligations
under Regulation 13(4) of TUPE.

 

- 60 -



--------------------------------------------------------------------------------



 



(b) U.K. Purchaser’s Obligations.
(i) The U.K. Purchaser shall assume responsibility as the employer of the U.K.
Employees for its own account from the day following the Closing Date and the
U.K. Purchaser shall indemnify the U.K. Seller against all Employment
Liabilities arising from the employment (or any dismissal) of the U.K. Employees
or any act or omission in respect of the U.K. Employees after the Closing Date
except for Employment Liabilities which are the U.K. Seller’s responsibility as
set out in this Section 9.13; and
(ii) Subject to the U.K. Purchaser receiving no later than 14 days before the
Closing Date (A) copies of all terms and conditions of employment relating to
the U.K. Employees, and (B) details of all benefits, incentive (including
share/share options) and bonus schemes, in which the U.K. Employees participate,
the U.K. Purchaser shall provide the U.K. Seller with such information as is
required of the U.K. Purchaser by Regulation 13(4) of TUPE and shall indemnify
and keep indemnified the U.K. Seller against any Employment Liability to the
extent that it arises from any breach of this obligation by U.K. Purchaser or
any of its Affiliates.
(c) Additional U.K. Employees. If any contract of employment relating to a
person employed or formerly employed by the U.K. Seller other than a U.K.
Employee, or any collective agreement not disclosed to the U.K. Purchaser, has
effect as if originally made between the U.K. Purchaser and that person, or
between the U.K. Purchaser and the relevant party to the collective agreement,
the U.K. Purchaser may terminate the contract or collective agreement and the
U.K. Seller shall indemnify the U.K. Purchaser against any Employment
Liabilities arising out of such termination and against any sum payable to or in
respect of that person in respect of his employment following the Closing Date
and any Employment Liabilities incurred to or on behalf of the relevant party to
the collective agreement, provided, however, that the U.K. Purchaser shall
notify the U.K. Seller within 21 days of becoming aware of that contract or
collective agreement and that the U.K. Purchaser shall not terminate any such
contract before (i) providing the U.K. Seller with 7 days’ opportunity to offer
that employee a new contract of employment and (ii) undertaking a statutory
dismissal procedure (to the extent applicable) in relation to that employee.
(d) Employment Records. The U.K. Seller will on the Closing Date, deliver to the
U.K. Purchaser all employment records and associated documents relating to the
U.K. Employees which the U.K. Purchaser may reasonably require.
ARTICLE X
Obligations After Closing
10.1. Access. In connection with any financial audit of U.S. Seller or U.K.
Seller or any Tax audit or other governmental investigation of U.S. Seller or
U.K. Seller for any matter relating to the Global Business for any period prior
to the Closing, or for any other reasonable and lawful purpose, Purchasers shall
cause Company, upon request, to permit Sellers and their representatives to have
access to and to copy, at reasonable times during normal business hours and in a
manner which is not unduly disruptive to the operations of Company or the U.K.
Business, as applicable, the work papers, books and records of

 

- 61 -



--------------------------------------------------------------------------------



 



Company and the U.K. Business relating the conduct of its business prior to the
Closing which shall have been in possession of Company as of the Closing and
which remain in the possession of Company. Purchasers shall cause Company not to
dispose of such work papers, books and records during the six (6) year period
beginning with the Closing without Sellers’ consent. Following the expiration of
such six (6) year period, Company may dispose of such work papers, books and
records at any time upon giving ninety (90) days’ prior written notice to
Sellers, unless Sellers agree to take possession of such work papers, books and
records within such ninety (90) days at no expense to Purchasers.
10.2. Textron Name. Neither Purchasers nor their Affiliates shall use, and
Purchasers shall cause Company to cease using, the name, “Textron,” as all or
part of a trade name or otherwise in connection with the Global Business
operations as soon as practicably possible after the Closing Date. Within three
(3) business days after the Closing Date, U.S. Purchaser shall cause Company to
file an amendment to its Articles of Incorporation whereby “Textron” shall be
deleted from its name. Purchasers shall cause the Global Business to cease, no
later than (a) ninety (90) days after the Closing Date, to distribute any trade
literature, brochures, bulletins, labels, or stationery or other similar
materials (collectively, “Trade Materials”) or products which have the name,
“Textron,” thereon without first overprinting or stickering or otherwise
modifying the same to show U.S. Purchaser or U.K. Purchaser as the owner and
source thereof and (b) within one hundred eighty (180) days after the Closing
Date, the use of any mold or die used by the Global Business in which the name
“Textron” is embedded therein. Notwithstanding anything in this Agreement, the
Global Business shall not be required to overprint, sticker or otherwise modify
any references to the name “Textron” that appear in the books or records or
other internal corporate documents of the Global Business so long as the same
remain under the complete dominion and control of the U.S. Purchaser or the U.K.
Purchaser or their respective Affiliates or successors. Within one hundred
eighty (180) business days after the Closing Date, Purchasers shall cause the
Global Business to reprogram its programmable laser parts marker so that the
name, “Textron,” is not imprinted in this manner on Global Business’ products;
provided, however, that if customer approval is required for such change, the
Global Business may continue to imprint the parts in this manner until such
approval is obtained. Purchasers shall cause the Global Business diligently to
pursue such approval. Purchasers may until not later than two hundred seventy
(270) days following the Closing Date, permit the Global Business to continue to
sell products from the Global Business’s inventory which have been inscribed
with Sellers’ name prior to the Closing and after the Closing pursuant to this
Section 10.2. Except as provided above, all use of the name, “Textron” by U.S.
Purchaser, U.K. Purchaser or Company shall cease not later than ninety (90) days
after the Closing Date, and Purchasers shall cause the Global Business to
destroy all Trade Materials bearing the name “Textron” or change such Trade
Materials to delete such identification before such date. Purchasers agree that
from and after the Closing Date, (a) the name and mark “Textron” and all similar
related names and marks (all such names and marks referred to as the “Seller
Names”) shall be owned by Sellers or a Non-Purchased Affiliate, (b) Purchasers
may only use the Seller Names in the identical way such Seller Names were used
by the Company or the U.K. Business prior to the Closing, as otherwise set forth
herein, or as is otherwise approved in writing by U.S. Seller, (c) neither
Purchasers nor the Company shall have any rights in, and shall not after the
90th day after the Closing Date use, any Seller Name, except as specifically
provided above, (d) neither Purchasers nor the Company shall contest the
ownership or validity of any rights of Sellers or any Non-Purchased Affiliate in
or to the Seller Names, and (e) Sellers shall have no responsibility for claims
by third parties arising out of or relating to, the use by

 

- 62 -



--------------------------------------------------------------------------------



 



U.S. Purchaser, U.K. Purchaser or any Affiliate thereof of any Seller Names
after the Closing Date, and Purchasers agree, jointly and severally, to
indemnify and hold harmless Sellers and the Non-Purchased Affiliates from any
and all liability that may arise out of the use thereof by Purchasers or any
Affiliate (including the Company) thereof. Notwithstanding anything in this
Agreement to the contrary, (i) nothing shall prevent Purchasers from using the
name and mark “HRT” as all or part of a tradename or trade mark or otherwise in
connection with the Global Business and (ii) maintenance or use of historical
records of the Global Business shall not be a violation of this Section 10.2.
10.3. Covenant Not to Compete.
(a) During the period commencing on the Closing Date and ending on the third
(3rd) anniversary of the Closing Date, Sellers shall not, and shall cause all
Non-Purchased Affiliates not to, directly or indirectly conduct or engage in the
business of designing, manufacturing or selling products or services competitive
with those products or services manufactured, produced or supplied by the Global
Business as of the Closing as set forth on Schedule 1 (the “Restricted
Business”) anywhere in the world.
(i) Notwithstanding the foregoing, neither U.S. Seller or U.K. Seller nor any of
their existing respective Affiliates or any future respective Affiliates, shall
be in violation of this Section 10.3(a) (A) if it continues to operate its
existing businesses other than Company, (B) as a result of the operation of the
Combat Vehicles business of Cadillac Gage Textron Inc. and any related
operations of U.S. Seller through its Textron Marine and Land Systems Division,
including, but not limited to, the purchase and sale of products within the
Restricted Business for vehicles manufactured by Cadillac Gage Textron Inc. or
U.S. Seller’s Textron Marine and Land Systems Division, as operated as of the
date hereof, (C) if it acquires all or substantially all the assets of any
person which derive 10% or less of such person’s gross revenues from a
Restricted Business, or (D) if it owns or acquires less than 10% of the record
or beneficial interest of the equity securities of any entity that is engaged in
the Restricted Business; provided, that it shall not be deemed a breach of this
Section 10.3(a) if U.S. Seller or U.K. Seller or any of their respective
Affiliates (existing or future) acquires more than the 10% record or beneficial
interest threshold in any entity whose gross revenues derived from the
Restricted Business constitute less than 20% of the consolidated gross revenues
of such entity for the most recently completed fiscal year. In the event U.S.
Seller, U.K. Seller or any Affiliate of U.S. Seller or U.K. Seller exceeds the
thresholds set forth above, it shall not be deemed a breach of this
Section 10.3(a) if U.S. Seller or U.K. Seller or any such Affiliate thereof
promptly divests or discontinues, as the case may be (in any event within twelve
(12) months from the date it exceeds the 10% ownership or 20% revenue
threshold), that portion of its investment over the 10% ownership threshold or
that portion of the Restricted Business which exceeds the 20% consolidated
revenue limit of such entity.

 

- 63 -



--------------------------------------------------------------------------------



 



(ii) Notwithstanding Section 10.3(a)(i), if Sellers or any of their existing
Affiliates or any future Affiliates acquires 90% or more of the record or
beneficial ownership interest in any entity (the “Acquired Entity”) whose
revenues derived from the Restricted Business constitute 20% or more of the
consolidated gross revenues of the Acquired Entity for the most recently
completed fiscal year prior to the date of such acquisition (“Seller’s
Acquisition”), Sellers shall promptly after the date of Seller’s Acquisition
grant Purchasers an option to acquire the portion of such entity engaged in the
Restricted Business (the “Restricted Portion”) as provided in this
Section 10.3(a)(ii). Such option may be exercised by Purchasers at any time
during the sixth (6th) month after the date of Seller’s Acquisition by written
notice to Sellers of such exercise; thereafter, such option shall lapse and be
of no further force or effect. The exercise price for such option shall be an
amount equal to the aggregate purchase price, including liabilities assumed,
paid by Sellers or their Affiliate for its interest in the Acquired Entity
multiplied by a fraction, the numerator of which shall be the net operating
profit or other mutually acceptable measure of value of the Restricted Portion
during the most recently completed fiscal year prior to the date of Seller’s
Acquisition and the denominator of which shall be the net operating profit or
other mutually acceptable measure of value of the Acquired Entity during the
same period. The purchase by Purchasers of the Restricted Portion would be
subject to the execution by Sellers or their Affiliate and Purchasers of a
mutually satisfactory definitive agreement for such purchase and the obtaining
of all necessary governmental approvals and material third party consents (in
each case at no out of pocket cost or expense to Sellers), and to the expiration
or termination of all applicable waiting periods (including any extensions
thereof) required under the HSR Act, without the threat or initiation of legal
action by the FTC or the Antitrust Division. Sellers’ representations in the
definitive purchaser and sale agreement concerning the Restricted Portion would
be limited to reasonable assurances that Sellers had caused the Restricted
Portion to be operated in the ordinary course of business during the period of
Sellers’ ownership. The definitive purchase and sale agreement and the
transactions contemplated thereby could be terminated at the option of either
Sellers or their respective Affiliate, on the one hand, or Purchasers, on the
other if such transactions were not consummated by the end of the third (3rd)
month following the exercise of Sellers’ option therefor. If Purchasers do not
exercise the option described in this Section 10.3(a)(ii) or if the sale of the
Restricted Portion contemplated hereby is not consummated other than because of
Sellers’ default, Sellers may retain ownership of the Acquired Entity, including
the Restricted Portion, without further obligation to Purchasers hereunder.
(b) If a final judgment of a court or tribunal of competent jurisdiction
determines that any term or provision contained in Section 10.3(a) is invalid or
unenforceable, then the court or tribunal shall have the power to reduce the
scope, duration, or geographic area of the term or provision, to delete specific
words or phrases, or to replace any invalid or unenforceable term or provision
with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.
10.4. Further Assurances. From time to time after the Closing, without further
consideration, the parties shall cooperate with each other and shall execute and
deliver instruments of transfer or assignment, or such other documents to the
other party as such other party reasonably may request to evidence or perfect
U.S. Purchaser’s right, title and interest to the Shares, and U.K. Purchaser’s
right, title and interest to the Purchased Assets and otherwise carry out the
transactions contemplated by this Agreement. Without limiting the generality of
the foregoing, Sellers shall promptly after the Closing cooperate with Company
to transfer to Company title to any intellectual property listed or required to
be listed on Schedule 4.13 and the title to which is held by Sellers or any
Affiliate of Sellers other than Company. Purchasers shall cause Company and its
officers, employees, consultants, agents, accountants and attorneys to
reasonably cooperate with Sellers in connection with Termination Claims retained
by U.S. Seller. Sellers shall pay, and shall reimburse Purchasers or Company, as
the case may be, for all reasonable out-of-pocket costs and expenses (including
third party claims) incurred in connection with such claims.

 

- 64 -



--------------------------------------------------------------------------------



 



10.5. Additional Covenants. The parties agree to be bound by the additional
covenants as set forth on Schedule 10.5.
10.6. Accounts Receivable
(a) U.K. Seller will hold any payments which it receives in respect of the
Accounts Receivable in trust for U.K. Purchaser and will account for any such
payments received and pay the same over to the U.K. Purchaser on a monthly basis
without any deduction or set off.
(b) U.K. Seller shall after the Closing provide all reasonable assistance to
U.K. Purchaser in order to notify (in terms to be agreed) all persons from whom
the Accounts Receivable are owing, instructing such persons to account in
respect of the Accounts Receivable to the U.K. Purchaser or as it may direct.
(c) U.K. Seller shall promptly forward to U.K. Purchaser all correspondence or
other communications received by U.K. Seller in connection with the Accounts
Receivable.
10.7. Real Property Covenant. Until eighteen months after the Closing Date, U.S.
Purchaser shall not obtain a survey with respect to the Owned Real Property,
other than in connection with any of the following:
(a) as required pursuant to any Law or Order;
(b) in connection with any dispute, claim, suit, action or other proceeding
involving the rights of U.S. Purchaser or its Affiliates with respect to the
Owned Real Property;
(c) in connection with any sale of the Company or the Owned Real Property;
(d) in connection with the erection, repair or improvement of any structure or
other improvement on the Owned Real Property;
(e) in connection with any financing pursued by U.S. Seller; or
(f) in connection with any environmental or remediation matter pursued by U.S.
Seller or any of its Affiliates.
10.8. Government Investigation. Following the Closing, U.S. Purchaser shall
cause Company to use its best efforts to assist Sellers in investigating the
facts underlying, and supporting the defense of, any claim brought by any
Governmental Body arising out of any fact or event that constitutes a breach of
any representation or warranty contained in Section 4.24 and for which U.S.
Seller or U.K. Seller (or both) is obligated to indemnify U.S. Purchaser or its
Affiliates. Sellers shall pay, and shall reimburse U.S. Purchaser or its
Affiliates, as the case may be, for all reasonable out-of-pocket costs and
expenses (including third party claims) incurred in connection with such
assistance.

 

- 65 -



--------------------------------------------------------------------------------



 



10.9. Product Liability Insurance. After the Closing Date, U.S. Seller will (a)
promptly upon written request provide copies of the Aviation Policies not
previously provided, applications, and related underwriting submissions to the
extent reasonably available to the Company, the U.K. Purchaser and their
respective Affiliates, (b) reasonably cooperate with and assist the Company, the
U.K. Purchaser and their respective Affiliates in providing notice of claims,
providing information necessary to perfect, preserve or prosecute claims under
the Aviation Policies, and (c) not hinder or oppose the Company or the U.K.
Purchaser from seeking recovery under any Aviation Policy for any claim for
coverage.
ARTICLE XI
Notices
All notices, consents, approvals, waivers or other notifications required of the
parties under this Agreement shall be in writing and shall be deemed properly
served if delivered personally or sent by registered or certified mail (return
receipt requested), facsimile or nationally-recognized courier or overnight
delivery service addressed to such other party at the address set forth below,
or at such other address as may hereafter be designated by either party in
writing, and shall be deemed delivered (i) five (5) business days after being
sent by mail or (ii) when actually delivered if sent by facsimile, courier or
overnight delivery service (or the next business day if delivered after regular
business hours or on a Saturday, Sunday or holiday). Any notice given to or
approval given by U.S. Purchaser shall be deemed given to or given by, as
applicable, both U.S. Purchaser and U.K. Purchaser.

  (a)  
If to Sellers:

Textron Inc.
40 Westminster Street
Providence, RI 02903
Attention: John R. Curran
Vice President — Mergers & Acquisitions
jcurran@textron.com (email)
(401) 421-2800 (telephone)
(401) 457-2385 (facsimile)
and
Textron Inc.
40 Westminster Street
Providence, RI 02903
Attention: Terrence O’Donnell
Executive Vice President and General Counsel
todonnell@textron.com (email)
(401) 421-2800 (telephone)
(401) 457-2418 (facsimile)

 

- 66 -



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice) to:
Nixon Peabody LLP
100 Summer Street
Boston, MA 02108
Attention: Jack H Fainberg, Esq.
jfainberg@nixonpeabody.com (email)
(617) 345-1000 (telephone)
(617) 345-1300 (facsimile)

  (b)  
If to Purchasers:

Woodward Governor Company
1000 East Drake Road
Ft. Collins, Colorado 80525
Attention: A. Christopher Fawzy
Vice President and General Counsel
cfawzy@woodward.com (email)
(970) 619-3713 (facsimile)
with a copy (which shall not constitute notice) to:
Jones Day
77 West Wacker Drive
Chicago, Illinois 60601
Attention: Philip S. Stamatakos
pstamatakos@jonesday.com (email)
(312) 782-8585 (facsimile)
ARTICLE XII
Announcements
From and after the date hereof, Sellers and Purchasers shall to the extent
reasonably practicable consult with each other before issuing, or causing or
permitting Company to issue, any press releases or otherwise making, or causing
or permitting Company to make, any public statements with respect to this
Agreement and the transactions contemplated hereby.
ARTICLE XIII
Cooperation
13.1. Cooperation by Purchasers. Except with respect to any claim described in
Section 14.3, in the event U.S. Seller or U.K. Seller is required to defend
against, or desires to prosecute, any action, suit or proceeding arising out of
a claim pertaining to the Global Business prior to the Closing Date, Purchasers
shall, and shall cause Company to, provide such assistance and cooperation,
including, witnesses and documentary or other evidence as may reasonably be
requested by such Seller in connection with its defense. Sellers shall reimburse
Purchasers and Company for their reasonable out-of-pocket expenses incurred in
providing such assistance and cooperation.

 

- 67 -



--------------------------------------------------------------------------------



 



13.2. Cooperation by Sellers. Except with respect to any claim described in
Section 14.3, in the event either U.S. Purchaser, U.K. Purchaser or Company is
required to defend against, or desire to prosecute, any action, suit or
proceeding arising out of a claim pertaining to the Global Business, Sellers
shall provide such assistance and cooperation, including, witnesses and
documentary or other evidence, as may reasonably be requested by such Purchaser
in connection with such defense. Purchasers shall reimburse Sellers for their
reasonable out-of-pocket expenses incurred in providing such assistance.
ARTICLE XIV
Indemnification
14.1. Indemnification by Sellers. Subject to the restrictions and limitations
otherwise set forth in this Article XIV, including Sections 14.4 and 14.5,
Sellers shall jointly and severally indemnify and hold Purchasers and their
respective Affiliates harmless against and in respect of any Damages incurred or
sustained by Purchasers or their respective Affiliates: (a) resulting from any
breach of or inaccuracies in the representations and warranties of Sellers set
forth in Article IV; provided, however, that any claim for indemnification under
this subsection (a) must be made in writing and state the basis for such claim
no later than the expiration of the applicable survival period specified in
Section 16.13; (b) resulting from any breach by U.S. Seller or U.K. Seller of
its covenants or agreements contained herein (other than breaches of obligations
contained in Article XV); (c) with respect to Selling Expenses; (d) resulting
from noncompliance by U.S. Seller’s Pension Plans with the provisions of the
Code or ERISA, including any regulations thereunder, or any adverse
determination by the IRS, DOL or PBGC with respect to U.S. Seller’s Pension
Plans; (e) resulting from the failure of the trustee for U.S. Seller’s Pension
Plans to make the transfer described in Section 9.3; (f) resulting from any
claim against Company or its Affiliates of the type described in Section 10.5;
(g) resulting from Sellers’ failure to perform or comply with any of Sellers’
obligations under Article XV; (h) with respect to Retained Liabilities;
(i) subject to Section 9.13(a)(v) resulting from a claim made by a U.K. Employee
for a right to benefit arising by reason of transfer under TUPE or the Transfer
of Undertakings (Protection of Employment) Regulations 1981 where the U.K.
Employee’s rights prior to that transfer were to benefits under an occupational
pension scheme other than on old age, disability, or death; (j) resulting from
any claim for indemnification asserted against the Company pursuant to the
Purchase and Sale Agreement dated as of April 7, 2004 by and between the Company
and Energy-Williams Acquisition Corp., and (k) resulting from any claim for
indemnification asserted against the Company pursuant to the Purchase and Sale
Agreement dated as of February 5, 2009 by and between CGTI and the Company;
provided, however, that nothing herein (including this indemnification) is
intended to alter, amend, modify or reduce, and does not alter, amend, modify or
reduce the Company’s post-closing obligations as set fort in such Purchase and
Sale Agreement. For purposes of this Agreement, and subject to Section 14.3(g)
and Schedule 14.1, “Damages” shall mean damages, losses, costs, expenses
(including reasonable legal, accounting and other fees and expenses of
professional advisers), charges, settlements, judgments, liabilities or
obligations imposed on, sustained, incurred or suffered by or asserted against
an indemnified party under this Article XIV, subject to Schedule 14.1.

 

- 68 -



--------------------------------------------------------------------------------



 



14.2. Indemnification by Purchasers. Subject to the restrictions and limitations
otherwise set forth in this Article XIV, Purchasers shall, jointly and
severally, indemnify and hold Sellers and their respective Affiliates harmless
against and in respect of (a) all obligations and liabilities for
post-retirement welfare benefits, as provided in Section 9.5; (b) all
obligations and liabilities in connection with workers compensation claims filed
against Company, as provided in Section 9.6; (c) any Damages incurred or
sustained by Sellers or their Affiliates resulting from any breach by Purchasers
of their covenants or agreements contained herein, including Damages resulting
from Purchasers’ or Company’s failure to pay Taxes pursuant to Section 15.3 or
failure to perform or comply with any of Purchasers’ or Company’s obligations
under Article XV; (d) any Damages incurred or sustained by Sellers or their
Affiliates directly resulting from Company’s use of the “Textron” name after the
Closing; (e) resulting from any claim against Sellers or their Affiliates of the
type described in Section 10.5; (f) any Damages incurred or sustained under
Environmental and Safety Requirements by Sellers or their Affiliates with regard
to the Company or the U.K. Seller, but only to the extent such Damages are not
subject to indemnification from Sellers under Sections 8.1, 8.2 or 14.1 of this
Agreement; (g) matters arising out of, or based upon, or in any way connected
with (whether such connection be proximate or remote, foreseeable or
unforeseeable as of the Closing Date), in whole or in part, the failure of
Purchasers or Company to perform their obligations under the Government
Contracts; and (h) any Damages incurred or sustained by Sellers or their
Affiliates resulting from any breach of or inaccuracy in the representations and
warranties of Purchasers contained in Article V; provided, however, that any
claim for indemnification under this subsection (h) must be made in writing and
state the basis for such claim no later than eighteen (18) months after the
Closing Date; and (i) the U.K. Purchaser’s failure to pay, perform or discharge
the Assumed Liabilities as and when due. In no event shall Purchasers’ liability
for indemnification under this Section 14.2 exceed the Purchase Price.
14.3. Indemnification Procedures and Other Indemnification Matters.
(a) Third Party Claims.
(i) Claim Notice. Promptly after receipt by a person or entity entitled to
indemnification under Article XIV (an “Indemnified Party”) of notice of the
assertion of a third-party claim, proceeding, suit or other action (other than
those involving Taxes, which are addressed in Article XV) (each a “Claim”)
against it, the Indemnified Party will, if it desires to make a claim against a
person or entity obligated to indemnify it under Article XIV (an “Indemnifying
Party”), give notice (a “Claim Notice”) to the Indemnifying Party of the
assertion of such Claim. An Indemnified Party’s failure to promptly provide an
Indemnifying Party with a Claim Notice will relieve Indemnifying Party from any
liability that it may have to the Indemnified Party with respect to such Claim
only if and to the extent that the Indemnifying Party is materially prejudiced
in its ability to defend such action as a result of such failure. Section 16.8
will not apply to Sections 14.3(a)(i)-(iii).

 

- 69 -



--------------------------------------------------------------------------------



 



(ii) Response to Claim Notice. Within 30 days after the Indemnifying Party
receives a Claim Notice (such 30 day period, the “Response Period”), the
Indemnifying Party will deliver a written notice (a “ Claim Response”) to the
Indemnified Party in which the Indemnifying Party indicates whether it will
(1) assume the sole defense of the Claim (an “Assumption Notice”), (2) assume
the defense of the Claim subject to a Reservation Notice or its right to deliver
a Reservation Notice pursuant to Section 14.3(a)(ii)(C), or (3) decline to
assume the defense of the Claim. If the Indemnified Party does not receive such
a written notice within the Response Period, then the Indemnifying Party will be
deemed to have declined to assume defense of the Claim pursuant to the preceding
sentence; provided, however, that this will not prevent the Indemnifying Party
from subsequently delivering an Assumption Notice or a Reservation Notice at any
time pursuant to this Section 14.3(a).
A. Indemnifying Party Assumes Defense. If the Indemnifying Party delivers a
Claim Response containing an Assumption Notice, or thereafter assumes the sole
defense of Reserved Claim pursuant to the first sentence of Section 14.3(a)(ii),
then (1) such Claim will be deemed to be an indemnifiable claim under
Article XIV, (2) the Indemnifying Party will assume all liability related to
such Claim, except as set forth in Section 14.3(a)(ii)(E), (3) the Indemnified
Party will be relieved of all liability related to such Claim, except as set
forth in Section 14.3(a)(ii)(E), (4) the Indemnifying Party may assume the sole
defense of such Claim with counsel reasonably acceptable to the Indemnified
Party, and may compromise or settle such claim as it deems appropriate, and (5)
the Indemnifying Party forever waives the right to assert a defense to any
indemnification claim under Article XIV with respect to the Claim.
Notwithstanding the foregoing, no compromise or settlement of such Claim may be
effected by the Indemnifying Party without the Indemnified Party’s consent
(which consent may not be unreasonably withheld, conditioned or delayed), if:
(1) there is any finding or admission of any violation of Law or any violation
of rights of any person or any effect on any other claim that may be made
against the Indemnified Party; or (2) any relief provided is other than monetary
damages that are paid in full by the Indemnifying Party. Notwithstanding the
foregoing, if, in connection with such Claim, the Indemnified Party determines
that there is a reasonable probability that: (1) there will be a finding or
admission of any violation of Law or any violation of rights of any person, or
there is any effect on any other claim that may be made against the Indemnified
Party, then the Indemnified Party may, by notice to the Indemnifying Party,
assume the right to co-defend, compromise and settle such Claim and the
Indemnifying Party will not be bound by any determination of such Claim so
defended or any compromise or settlement so effected without its consent (which
consent may not be unreasonably withheld, conditioned or delayed); or (2) any
relief provided will be other than monetary damages that are paid in full by the
Indemnifying Party, then the Indemnified Party may, by notice to the
Indemnifying Party, assume the right to co-defend, compromise and settle such
Claim and, with respect to non-monetary damages, take the lead in defending,
compromising and settling such Claim, provided that the Indemnifying Party will
not be bound by any determination of such Claim so defended or any compromise or
settlement so effected without its consent (which consent may not be
unreasonably withheld, conditioned or delayed).
B. Indemnifying Party Declines to Assume Defense. If the Indemnifying Party
sends a Response in which it declines to assume defense of the Claim or if it
fails to deliver a Claim Response within the Response Period, then the
Indemnified Party may assume the sole defense of such Claim, and unless the
Indemnified Party first receives an Assumption Notice, may compromise or settle
such claim as it deems appropriate, and assert an indemnity claim against the
Indemnifying Party for Damages arising from or related to such Claim pursuant to
this Article XIV, and the Indemnifying Party will be bound by any determination
made in such Claim or any compromise or settlement effected by the Indemnified
Party if it is determined that the Indemnifying Party is liable therefor.

 

- 70 -



--------------------------------------------------------------------------------



 



C. Indemnifying Party Assumes Defense Subject to Reservation of Rights.
Following its receipt of a Claim Notice, the Indemnifying Party may send a
written notice to the Indemnified Party (a “Reservation Notice”) pursuant to
which it (A) elects to defend a Claim (a “Reserved Claim”) subject to a
reservation of rights and (B) states, in good faith, the reasons known (if any)
to the Indemnifying Party that the Reserved Claim may not be subject to
indemnification pursuant to Article XIV; provided, however, that:
1. such Reservation Notice must be received by the Indemnified Party within
150 days after the date on which the Indemnifying Party received the Claim
Notice for such Reserved Claim;
2. if the Indemnifying Party has delivered an Assumption Notice, it may not send
a Reservation Notice;
3. in defending the Reserved Claim, the Indemnifying Party may retain only the
litigation counsel it typically retains to represent it in claims of a similar
nature as the Reserved Claim or a counsel which has a similar or lower, blended
hourly rate;
4. the Indemnified Party may, at any time, elect to co-defend such Reserved
Claim (with the Indemnifying Party serving as lead counsel), but may retain only
the litigation counsel it typically retains to represent it in claims of a
similar nature as the Reserved Claim or a counsel which has a similar or lower,
blended hourly rate;
5. at the election of either party, the parties will enter into a joint defense
agreement in customary form; and
6. if, at any time thereafter, the Indemnifying Party becomes aware of any facts
or information, or if there are any events or circumstances, that would make it
substantially more likely that a Reserved Claim is not indemnifiable pursuant to
Article XIV, then the Indemnifying Party will promptly provide the Indemnified
Party with a written notice describing such facts, information, events or
circumstances in reasonable detail (a “New Information Notice”).
D. Assumption of Sole Defense. At any time after the delivery of a Reservation
Notice, the Indemnifying Party may assume the sole defense of a Reserved Claim
by delivering to the Indemnified Party a notice to that effect, whereupon
Section 14.3(a)(ii)(A) will apply. At any time, the Indemnified Party may assume
the sole defense of a Reserved Claim, but if it does so it will be prohibited
from seeking indemnification under Article XIV with respect to such Reserved
Claim.
E. Defense After Receipt of New Information Notice. Within 30 days after the
Indemnified Party receives a New Information Notice, the Indemnified Party must
deliver to the Indemnifying Party a written notice in which the Indemnified
Party indicates whether it will (A) assume the sole defense of the Reserved
Claim (a “New Information Assumption Notice”), or (B) decline to assume the sole
defense of the Reserved Claim. If the Indemnifying Party does not receive such a
written notice within such 30 day period, then the Indemnified Party will be
deemed to have declined to assume the sole defense of the Reserved Claim
pursuant to the preceding sentence. If the Indemnified Party delivers a New
Information Assumption Notice, then it will be prohibited from seeking
indemnification under Article XIV with respect to such Reserved Claim. If the
Indemnified Party declines to assume the sole defense of the Reserved Claim,
then the delivery of the New Information Notice will have no effect on the
rights and obligations of the Indemnifying Party and Indemnified Party under
this Section 14.3(a).

 

- 71 -



--------------------------------------------------------------------------------



 



(iii) Legal Fees, Costs and Expenses. “Defense Costs” means all reasonable legal
fees, expenses, filing fees, costs of investigation of a party related to a
Claim. The Indemnifying Party and the Indemnified Party will each pay their
respective Defense Costs in connection with any Claim, except as follows:
(A) If the Indemnifying Party (1) declines, in its Response Notice, to assume
the defense of a claim, or fails to deliver a Response Notice within the
Response Period, or (2) delivers a Reservation Notice with respect to a Claim
and neither party subsequently elects to assume the sole defense of such Claim,
then the Indemnifying Party will pay the amount of the Indemnified Party’s
Defense Costs multiplied by the quotient of (x) the amount payable or paid in
settlement or awarded in a final, non-appealable judgment to the Indemnified
Party by the Indemnifying Party pursuant to any indemnity claim asserted by the
Indemnified Party under this Article XIV with respect to such Claim, divided by
(y) the amount payable or paid in settlement or awarded in a final,
non-appealable judgment by the Indemnified Party or the Indemnifying Party or
both to any third party with respect to such Claim;
(B) If, at any time, the Indemnifying Party assumes the sole defense of a Claim
pursuant to Section 14.3(a)(iii), then, the Indemnifying Party will be
responsible for paying all Defense Costs of the Indemnified Party through the
date of such assumption; and
(C) If the Indemnified Party does not deliver a New Information Assumption
Notice to the Indemnifying Party within 30 days after the Indemnified Party
receives a New Information Notice, then the Indemnified Party will pay the
amount of the Indemnifying Party’s Defense Costs multiplied by the quotient of
(x) the amount payable or paid in settlement or awarded in a final,
non-appealable judgment to the Indemnifying Party by the Indemnified Party
pursuant to any indemnity claim asserted by the Indemnifying Party under this
Article XIV with respect to such Claim, divided by (y) the amount payable or
paid in settlement or awarded in a final, non-appealable judgment by the
Indemnified Party or the Indemnifying Party or both to any third party with
respect to such Claim.
Notwithstanding any of the foregoing, the Indemnified Party will pay all of its
own Defense Costs related to any Claim from the date on which a Claim is
asserted against it until the earlier of (1) 150 days after the date on which
the Indemnifying Party receives a Claim Notice for such Claim, and (2) the date
on which the Indemnified Party receives a Reservation Notice, if any.
(b) The indemnities provided in this Agreement shall survive the Closing. Except
as set forth in Article VIII, Article XV and Section 16.14 and except in the
case of fraud, the indemnity provided in this Article XIV shall be the sole and
exclusive remedy for damages of the Indemnified Party against the Indemnifying
Party at law or equity for any matter covered by this Agreement following the
Closing (but without prejudice to any remedies available under the Related
Documents with respect to the transactions contemplated thereunder).

 

- 72 -



--------------------------------------------------------------------------------



 



(c) If the amount with respect to which any claim is made under any of
Sections 14.1 or 14.2 of this Agreement (an “Indemnity Claim”) gives rise to a
currently realizable Tax Benefit to the party making the claim, the indemnity
payment shall be reduced by the amount of the Tax Benefit available to the party
making the claim. To the extent such Indemnity Claim does not give rise to a
currently realizable Tax Benefit, if the amount with respect to which any
Indemnity Claim is made gives rise to a subsequently realized Tax Benefit to the
party that made the claim, such party shall refund to the Indemnifying Party the
amount of such Tax Benefit when, as and if realized. For the purposes of this
Agreement, any subsequently realized Tax Benefit shall be treated as though it
were a reduction in the amount of the initial Indemnity Claim, and the
liabilities of the parties shall be redetermined as though both occurred at or
prior to the time of the indemnity payment. For purposes of this
Section 14.3(c), a “Tax Benefit” means an amount by which the Tax liability of
the party (or group of corporations including the party) is reduced (including,
by deduction, reduction of income by virtue of increased Tax basis or otherwise,
entitlement to refund, credit or otherwise) plus any related interest received
from the relevant Taxing authority. Where a party has other losses, deductions,
credits or items available to it, the Tax Benefit from any losses, deductions,
credits or items relating to the Indemnity Claims shall be deemed to be realized
only after the utilization of such other losses, deductions, credits or items.
For the purposes of this Section 14.3(c), a Tax Benefit is “currently
realizable” to the extent it can be reasonably anticipated that such Tax Benefit
shall be realized in the current Taxable period or year or in any Tax Return
with respect thereto (including through a carryback to a prior Taxable period)
or in any Taxable period or year prior to the date of the Indemnity Claim. In
the event that there should be a determination disallowing the Tax Benefit, the
Indemnifying Party shall be liable to refund to the Indemnified Party the amount
of any related reduction previously allowed or payments previously made to the
Indemnifying Party pursuant to this Section 14.3(c). The amount of the refunded
reduction or payment shall be deemed a payment under Sections 14.1 and 14.2 of
this Agreement and thus shall be paid subject to any applicable reductions under
this Section 14.3(c). The parties agree that the Indemnified Party will provide
to the Indemnifying Party, as part of any Indemnity Claim, an explanation and
documentation of when a Tax Benefit is realized or anticipated to be realized.
(d) The parties agree that any indemnification payments made, and/or any
payments (or adjustments) made with respect to a Tax Benefit, pursuant to this
Agreement shall be treated for all Tax purposes as an adjustment to the Purchase
Price, unless otherwise required by applicable law, in which event payments
shall be made in an amount sufficient to indemnify the party on a net after-Tax
basis.
(e) Each party and their Affiliates shall be obligated in connection with any
claim for indemnification under this Article XIV to use all commercially
reasonable efforts to obtain any insurance proceeds available to such indemnitee
with regard to the applicable claims (including the amount of any
indemnification, contribution or other similar payment paid to the Indemnified
Party with respect to applicable Damages). The amount which the Indemnifying
Party is or may be required to pay to any Indemnified Party pursuant to this
Article XIV shall be reduced (retroactively, if necessary) by any insurance
proceeds or other amounts actually recovered by or on behalf of such Indemnified
Party in reduction of the related Damages (including the amount of any
indemnification, contribution or other similar payment paid to the Indemnified
Party with respect to such Damages). If an Indemnified Party shall have received
the payment required by this Agreement from an Indemnifying Party in respect of
Damages and shall subsequently receive insurance proceeds or other amounts in
respect of such Damages, then such Indemnified Party shall promptly repay to the
Indemnifying Party a sum equal to the amount of such insurance proceeds or other
amounts actually received.

 

- 73 -



--------------------------------------------------------------------------------



 



(f) Any amounts payable pursuant to the indemnification obligations under this
Article XIV shall be paid without duplication, and in no event shall either
party be indemnified under different provisions of this Agreement for the same
Damages.
(g) No Indemnifying Party shall be required to make any payment hereunder in
respect of any Damages which are contingent until the time that such contingent
Damages cease to be contingent. For the avoidance of doubt, this Section 14.3(g)
affects only the parties’ payment obligation hereunder, not the parties’
indemnification rights or obligations hereunder, and an Indemnifying Party shall
be liable to indemnify an Indemnified Party for expenses actually incurred with
respect to any claim that is subject to indemnity under this Article XIV (and
subject to the limits contained herein), notwithstanding the fact that such
underlying claim may be contingent.
(h) To the extent that Sellers make any payment pursuant to this Article XIV in
respect of Damages for which Purchasers or any of their respective Affiliates
have a right to recover against an insurance company, Sellers shall to the
extent permitted by Law and Purchasers’ insurance policies, be subrogated to the
right of Purchasers or any of their Affiliates to seek recovery from such
insurer; provided, however, that if Sellers shall be prohibited from such
subrogation, Purchasers or their respective Affiliates shall use commercially
reasonable efforts to seek recovery from such insurer on Sellers’ behalf and pay
any such recovery to Sellers after allowing for (i) Tax on such payment, and
(ii) the out-of-pocket costs and expenses of claiming for the payment.
(i) If Purchasers, or either of U.S. Purchaser or U.K. Purchaser, shall make a
claim for Schedule 14.1 Damages, to the extent that (i) Sellers make any payment
on account of Schedule 14.1 Damages pursuant to this Article XIV and (ii) U.S.
Purchaser or U.K. Purchaser has a right to recover against a third party (other
than an insurance company, as to which subsection (h) above will apply) on
account of the claim underlying such Schedule 14.1 Damages, then Sellers shall,
to the extent permitted by Law, be subrogated to the right of such Purchaser to
seek and obtain recovery from such third party; provided, however, that if
Sellers shall be prohibited from such subrogation, Purchasers shall use
commercially reasonable efforts to seek recovery from such third party on
Sellers’ behalf and pay any such recovery to Sellers after allowing for (i) Tax
on such payment, and (ii) the out-of-pocket costs and expenses of claiming for
the payment.
(j) Each Indemnified Party shall be obligated in connection with any claim for
indemnification under this Article XIV to use all commercially reasonable
efforts to mitigate Damages upon and after becoming aware of any event which
could reasonably be expected to give rise to such Damages.

 

- 74 -



--------------------------------------------------------------------------------



 



(k) Notwithstanding anything to the contrary contained herein, neither Sellers
nor any of their Affiliates shall be liable to Purchasers or any of their
Affiliates, including Company, nor shall Purchasers or any of their Affiliates
be liable to Sellers or any of their Affiliates, pursuant to any provision of
this Agreement, any of the agreements contemplated hereby, or otherwise, for any
special, punitive or incidental damages or loss of goodwill; and Purchasers and
Sellers each hereby waive their right and that of its respective Affiliates to
assert any such damages with respect to any claim, action, charge, suit or
proceeding arising out of or in connection with the any of the transactions
contemplated by this Agreement.
(l) Notwithstanding anything in Article XIV to the contrary, Sellers shall not
be liable for any Damages pursuant to Section 14.1 arising out of any matter to
the extent that the Damages with respect to such matter have been reflected in
the Closing Statement of Working Capital or an adjustment to the Purchase Price
pursuant to Section 1.5(e).
(m) If the Purchasers provide a Dispute Notice pursuant to Section 1.5(b) with
respect to any fact or matter, and the Accounting Arbitrator makes a final,
written determination pursuant to Section 1.5(b) with respect to such fact or
matter, then the Purchasers may not seek indemnification under Section 14.1(a)
arising from a breach of the representations and warranties in Section 4.6 or
4.19(a)(i) relating to such fact or matter.
14.4. Limitations of Liability. The obligations and liabilities of Sellers under
Section 14.1 hereof shall be subject to the following additional limitations:
(a) Subject to Sections 14.5(a) and 14.5(b) and other than with respect to
Damages incurred or sustained by Purchasers or their respective Affiliates
resulting from any breach of or inaccuracy in Sellers’ representations and
warranties in Sections 4.1, 4.2, 4.3 and 4.4 of this Agreement (the “Seller
Fundamental Representations”), Sellers shall not be obligated to indemnify
Purchasers or their respective Affiliates (i) pursuant to Section 14.1(a) for
any Damages or (ii) pursuant to Section 14.1 for any Damages arising out of
Sellers’ or Company’s failure to pay non-Income Taxes of the Global Business or
failure to perform or comply with any of the Sellers’ other obligations under
Article XV hereof relating to non-Income Taxes of the Global Business: (i) with
respect to any claim resulting from any breach of or inaccuracy in Sellers’
representations and warranties (other that the Seller Fundamental
Representations) that individually (or in the aggregate with respect to related
claims) does not exceed $25,000 (the “Claim Threshold Amount”), (ii) until such
time as the aggregate amount of Damages to Purchasers or their Affiliates for
which Purchasers or their Affiliates would otherwise be entitled to
indemnification pursuant to Section 14.1 exceeds $3,000,000 (the “Global
Deductible”) and thereafter, only to the extent of such aggregate Damages in
excess of the Global Deductible, provided, however, that claims that do not meet
the Claim Threshold Amount shall not be applied against or towards the Global
Deductible or (iii) in an aggregate amount (including amounts paid (A) pursuant
to Section 14.5(b) and (B) on account of Schedule 14.1 Damages) in excess of
$54,750,000 (the “Global Cap”).

 

- 75 -



--------------------------------------------------------------------------------



 



(b) Other than with respect to Damages arising from fraud, Sellers’ aggregate
liability for indemnification pursuant to Sections 14.1(a), 14.1(b), 14.1(d) and
14.1(e) and arising out of Sellers’ or Company’s failure to pay non-Income Taxes
of the Global Business or failure to perform or comply with any of the Sellers’
other obligations under Article XV hereof relating to non-Income Taxes of the
Global Business shall not exceed the Purchase Price. Notwithstanding the
foregoing, neither the preceding sentence nor anything else in this Agreement
shall limit the Sellers’ indemnification obligations arising pursuant to
Sections 14.1(c), 14.1(f), 14.1(g) (other than those arising out of Sellers’ or
Company’s failure to pay non-Income Taxes of the Global Business or failure to
perform or comply with any of the Sellers’ other obligations under Article XV
hereof relating to non-Income Taxes of the Global Business), 14.1(h), 14.1(i),
14.1(j) or 14.1(k).
(c) Notwithstanding anything contained in Section 10.7, if, within 18 months
after the Closing Date, the U.S. Purchaser obtains a survey of the Owned Real
Property in connection with (i) the sale of the Owned Real Property other than
in connection with the sale of the Company or (ii) the erection, repair or
improvement of any structure or other improvement on the Owned Real Property,
then the Purchaser may not thereafter assert a claim under Section 14.1(a)
arising from a breach of the representations and warranties contained in
Section 4.7(a) on the basis of any Encumbrance against the Real Property or
other state of facts disclosed pursuant to such a survey.
(d) Notwithstanding anything to the contrary contained in this Article 14, if
U.S. Seller or any of its Affiliates assert a claim, action, suit or proceeding
against the Company or the U.K. Purchaser, other than claims, actions, suits or
proceedings related to matters or items reflected, reserved against or disclosed
on the Reference Balance Sheet or incurred in the ordinary course of business
between the date of the Reference Balance Sheet and the Closing Date (an
“Intercompany Claim”), then (i) neither Purchaser may assert a claim for
indemnification pursuant to Article 14.1 with respect to any such Intercompany
Claim until Damages with respect to such claim exceeds $100,000, (ii) the Claim
Threshold Amount will not apply to any such claim, and (c) the Global Deductible
will not apply to any such claim.
14.5. General Limitations on Liability.
(a) Notwithstanding anything to the contrary herein, in the event the Purchasers
terminate this Agreement pursuant to Section 16.11(c)(ii) on account of or due
to a breach of a representation or warranty arising from (i) a Pre-Existing
Matter disclosed on a Schedule Update, the Sellers’ aggregate liability to the
Purchasers or their Affiliates for any claim arising from a Pre-Existing Matter
disclosed on a Schedule Update shall be limited to the Purchasers’ and their
Affiliates’ actual out-of-pocket costs in connection with or related to the
transactions contemplated by this Agreement that were incurred on or after the
date hereof (but on or before the date of such termination), and (ii) a New
Matter disclosed on a Schedule Update, Sellers shall have no obligation
whatsoever to indemnify Purchasers or their Affiliates under this Agreement.
(b) Notwithstanding anything to the contrary herein, in the event the Closing
occurs, (i) Sellers’ aggregate liability for indemnification for breaches of
their representations and warranties (other than Seller Fundamental
Representations) arising from a Pre-Existing Matter disclosed on a
Schedule Update shall be limited to $36,500,000, (ii) all Schedules referred to
in Article IV to which a Schedule Update was made will be deemed to be updated
with respect to all New Matters for purposes of this Agreement and (iii) Sellers
shall have no liability whatsoever for indemnification for breaches of any of
their representations or warranties (other than Seller Fundamental
Representations) arising from a New Matter disclosed on a Schedule Update.

 

- 76 -



--------------------------------------------------------------------------------



 



ARTICLE XV
Tax Matters
15.1. Tax Sharing. On the Closing Date, all Tax sharing agreements and
arrangements between Company, on the one hand, and U.S. Seller or U.K. Seller or
any Affiliates of U.S. Seller or U.K. Seller other than Company, on the other
(copies of which have been attached to Schedule 15.1), shall be terminated, all
liabilities shall be extinguished or deemed satisfied and no additional payments
shall be made thereunder.
15.2. Payments: Sellers’ Responsibility.
(a) Except as otherwise provided in this Agreement, including in Sections 15.11
and 15.12 of this Agreement, Sellers shall pay or cause to be paid (without
duplication of amounts otherwise payable, including amounts set forth as a
current liability in the Closing Statement of Working Capital, and excluding any
interest, penalties and additions to Tax arising solely from any act or omission
after the Closing Date by Purchasers or Company if such act or omission was not
caused by an act or omission of Sellers or any Affiliate of Sellers other than
Company) the following Taxes attributable to periods ending on or before the
Closing Date and the portion of any period up to the Closing Date that includes
(but does not end on) such day (“Pre-Closing Tax Periods”): (i) all federal
Income Taxes payable with respect to which Company has filed or is required to
file a federal Income Tax Return whether separately or as part of a consolidated
federal Income Tax Return, (ii) all state, local and foreign Income Taxes with
respect to which Company has filed or is required to file a state, local or
foreign Income Tax Return whether separately or as part of a combined,
consolidated, unitary or similar Return payable with respect to Company,
(iii) all Taxes other than Income Taxes for which Company may be held liable,
and (iv) all Taxes of any person for which Company may be held liable pursuant
to Treasury Regulations Section 1.1502-6(a) (or any comparable or similar
provision of Law) as a transferee, pursuant to any contractual obligation, or
otherwise.
(b) With respect to Taxes attributable to Pre-Closing Tax Periods that do not
end on the Closing Date, the amount of Taxes of Company attributable to the
portion of such period up to the Closing Date shall be determined as follows:
(i) in the case of Taxes imposed on a periodic basis (e.g. property Taxes), the
amount of such Taxes incurred during the entire taxable period that includes the
Pre-Closing Tax Period shall be multiplied by a fraction, the numerator of which
is the number of days in such period up to the Closing Date and the denominator
of which is the total number of days in such period; and (ii) in the case of
other Taxes, the amount of such Taxes shall be computed as if such taxable
period ended as of the close of business on the Closing Date. The obligation of
Sellers in respect of the Taxes described in clauses (i) and (ii) above shall be
effected by the payment to Purchasers of the excess of (A) the amount of such
Taxes attributable to the portion of the period up to the Closing Date over
(B) the sum of (x) the amount of such Taxes paid by Sellers or Company on or
prior to the Closing Date and (y) the cumulative reserve and/or liabilities for
such Taxes on the Closing Statement of Working Capital. If the sum set forth in
clause (B) in the immediately preceding sentence exceeds the amount of Taxes
described in clause (A) of such sentence, Purchasers shall pay to Sellers the
amount of such excess.

 

- 77 -



--------------------------------------------------------------------------------



 



15.3. Payments: Purchasers’ Responsibility. Purchasers shall pay or cause to be
paid all Taxes payable with respect to Company that are not described as being
the responsibility of Sellers in Section 15.2.
15.4. Returns: Sellers’ Responsibility. Sellers and Purchasers shall cause
Company, to the extent permitted by law to join, for all taxable periods ending
on or prior to the Closing Date, in (a) the consolidated federal Income Tax
Returns of Sellers’ Group and (b) the combined, consolidated, unitary or similar
Returns for state, local and foreign Income Taxes with respect to which Company
(i) filed such a Return for the most recent taxable period for which a Return
has been filed prior to the Closing Date and may file such a Return for
subsequent taxable periods or (ii) is required to file such a Return by the
applicable taxing authority. Except as provided in Sections 15.2(b) and 15.5,
the income, deductions and credits of Company for periods ending on or prior to
the Closing Date shall be included in the consolidated federal Income Tax
Returns of Sellers’ Group and in such combined, consolidated, unitary or similar
Returns where applicable. Sellers shall file, or cause to be filed, all other
Returns including any separate Income Tax Returns, relating to the business or
assets of Company required to be filed on or before the Closing Date. All
Returns described in this Section 15.4 shall be prepared on a basis consistent
with those prepared for prior taxable periods unless otherwise required by Law.
Sellers may, in their sole and absolute discretion, amend any Tax Return
referred to in (a) and (b) above.
15.5. Returns: Purchasers’ Responsibility. Purchasers shall file, or cause to be
filed, all Returns relating to the business or assets of Company other than
those Returns described in Section 15.4 (including any federal Income Tax Return
filed by the consolidated group of which Purchasers are a member with respect to
any taxable period ending after the Closing Date). The income, deductions and
credits of Company, other than those required to be included in the Returns
described in Section 15.4, shall be included in the Returns described in the
immediately preceding sentence, including, (a) items for periods ending on or
prior to the Closing Date with respect to state, local and foreign Income Taxes
that are not required to be included in combined, consolidated, unitary or
similar Returns or in Returns required to be filed on or before the Closing Date
pursuant to Section 15.4 and (b) all items for periods after the Closing Date.
Any such Returns for which Purchasers are responsible shall, insofar as they
relate to items for periods ending on or prior to the Closing Date, be prepared
on a basis consistent with the last previous such Returns filed in respect of
Company unless otherwise required by Law. Notwithstanding anything to the
contrary in this Section 15.5, Sellers and Purchasers agree that, where
permitted by law, they shall treat (or elect to treat) the Closing Date as the
end of a Tax Period or, if not so permitted, Sellers and Purchasers agree that
the Closing Date shall be deemed the end of the Tax Period. For purposes of
Sections 15.2 and 15.5, the amount of income attributable to the portion of 2009
that ends or is deemed to end on the Closing Date and the portion after the
Closing Date shall be determined on the basis of a closing of the books of
Company, the ratable elections under Treasury
Regulation Sections 1.1502-76(b)(2)(ii)(D) and 1.1502-76(b)(2)(iii) or any
similar state, local or foreign election, shall not be made, and all
transactions not in the ordinary course of business occurring after the Closing
shall be reported on the Tax Returns of Purchasers or their Affiliates to the
extent permitted by applicable law.

 

- 78 -



--------------------------------------------------------------------------------



 



15.6. Cooperation. Purchasers and Sellers shall cooperate, and Purchasers shall
cause Company to cooperate with Sellers, with respect to the preparation and
filing of any Return for which the other is responsible pursuant to
Sections 15.4 and 15.5 (including, providing work papers and schedules);
provided, however, that the party requesting assistance shall pay the
out-of-pocket costs and expenses of the party providing such assistance, and
further, such assistance and cooperation shall not unreasonably interfere with
the operations and business of the party providing such assistance. Purchasers
shall prepare or cause Company to prepare, not later than ninety (90) days
following the date of Closing and in a manner consistent with the past practice
of Company, the tax work paper preparation package or packages necessary to
enable Sellers to prepare consolidated federal and combined, consolidated and
unitary state and local Income Tax Returns for the period or periods from
January 4, 2009 through the Closing Date. In connection therewith, Purchasers
shall not dispose of any Tax work papers, books or records relating to Company
or with respect to any assets of Company during the seven (7) year period
following the Closing Date, and thereafter shall give Sellers reasonable written
notice before disposing of such items. At Sellers’ request, Purchasers shall
cause Company to make and/or join with Sellers in making any Tax election after
Closing that involves a Tax Return which includes Company as part of any
combined, unitary, consolidated, affiliated or similar group that also includes
Sellers if the making of such election does not have an adverse impact on
Purchasers for any Tax period after the Closing Date.
15.7. Refunds.
(a) Sellers shall be entitled to retain, or receive immediate payment from
Purchasers or Company, and Purchasers shall cause Company to pay over to Sellers
any refund or credit with respect to Taxes (including, refunds and credits
arising by reason of amended Returns filed or a carryback filing after the
Closing Date) within five (5) days of receipt of such refund or credit, plus any
interest received with respect thereto from the applicable taxing authorities,
relating to Company that are described as being the responsibility of Sellers in
Section 15.2, other than refunds or credits of Taxes that are identified as
assets in determining Closing Net Working Capital; provided that none of Sellers
or their Affiliates other than Company shall file an amended Return that would
increase the Taxes that are described as being the responsibility of Purchasers
in Section 15.3 unless required to do so by a taxing authority. Purchasers shall
pay Sellers interest at the rate prescribed under Section 6621(a)(1) of the
Code, compounded daily, on any amount not paid when due under this Section 15.7.
For purposes of this Section 15.7, where it is necessary to apportion any such
refund or credit between Purchasers and Sellers for the current taxable period,
such refund or credit shall be apportioned in the same manner that Income Tax
liabilities are apportioned under Section 15.5.
(b) Purchasers shall cooperate, and shall cause Company to cooperate, with
Sellers, with respect to claiming any refund or credit with respect to Taxes
referred to in this Section 15.7 that Sellers reasonably believe should be
available. Such cooperation shall include preparing, signing and filing
appropriate forms with the applicable Tax authority, providing Sellers with all
relevant information available to Purchasers including copies of Returns
(through Company or otherwise, as the case may be), with respect to any such
claim; filing and diligently pursuing such claim (including by litigation, if
appropriate); paying over to Sellers in accordance with this provision, any
amount received by Purchasers (or Company), as the case may be, with respect to
such claim; and, in the case of Purchasers or Company filing such a claim,
consulting with Sellers prior to agreeing to any disposition of such claim,
provided that the foregoing shall be done at Sellers’ expense and in a manner so
as not to interfere unreasonably with the conduct of the business of the
parties.

 

- 79 -



--------------------------------------------------------------------------------



 



15.8. Audits and Contests.
(a) With respect to any issue that may affect the Taxes of U.K. Seller with
respect to the U.K. Business or Company for taxable periods ending on or prior
to the Closing Date, each of U.S. Purchaser, U.K. Purchaser, U.S. Seller and
U.K. Seller shall promptly notify the other in writing within ten (10) business
days from its receipt of notice of (i) any pending Tax audits or assessments of
Company, and (ii) any pending Tax audits or assessments of Purchasers or
Sellers, or any of the Affiliates thereof. If either party fails to give the
other party prompt notice under this subsection, then if such failure to give
prompt notice results in a detriment to the party with an indemnification
obligation hereunder, then any amount which such party is otherwise required to
pay pursuant to this Agreement with respect to such indemnification obligation,
shall be reduced by the amount of such detriment.
(b) Sellers shall have the right to represent the interests of Company in any
Tax audit or administrative or court proceeding to the extent relating to Taxes
that are described as being the responsibility of Sellers in Section 15.2, and
to employ counsel of its choice at its expense, provided that Sellers shall give
prompt notice to Purchasers, keep Purchasers reasonably informed and consult
with Purchaser with respect to any issue relating to such audit or proceeding
that could have a material adverse effect on Purchasers. Sellers may not enter
into on behalf of Company or Purchasers a settlement agreement with respect to
any asserted Tax liability that has a materially adverse effect on the
Purchasers without the written consent of Purchasers, which consent shall not be
unreasonably withheld. Purchasers shall have the right to represent the
interests of Company in any Tax audit or administrative or court proceeding not
described in the immediately preceding sentence and to employ counsel of its
choice at its expense, provided that Purchasers shall give prompt notice to
Sellers, keep Sellers reasonably informed and consult with Sellers with respect
to any issue relating to such audit or proceeding that could have a material
adverse effect on Sellers. Purchasers may not enter into on behalf of Company or
Sellers a settlement agreement with respect to any asserted Tax liability that
has a materially adverse effect on Sellers without the written consent of
Sellers, which consent shall not be unreasonably withheld. Purchasers and
Sellers shall cooperate, and Purchasers shall cause Company to cooperate with
Sellers, with respect to any Tax audit or administrative or court proceeding
relating to Taxes referred to in this Section 15.8. Such cooperation shall
include providing all relevant information available to Sellers or Purchasers
(through Company or otherwise), as the case may be, with respect to any such
audit or proceeding and making personnel available at and for reasonable times,
including, to prepare responses to requests for information, provided that the
foregoing shall be done in a manner so as not to interfere unreasonably with the
conduct of the business of the parties; and provided further, that the party
requesting said assistance shall pay any out-of-pocket costs and expenses
incurred by the party providing such assistance.
(c) The expenses of settlement, compromise or contest of such asserted Tax
liability shall be borne by the party that is ultimately determined to be
responsible for such Tax liability. In any event, each of U.S. Purchaser, U.K.
Purchaser, U.S. Seller, U.K. Seller, and Company may participate at its own
expense in the contest of such asserted Tax liability.

 

- 80 -



--------------------------------------------------------------------------------



 



15.9. Post-Closing Actions which Affect Sellers’ Liability for Taxes.
(a) If Purchasers (or an Affiliate of Purchasers, including Company) take any
action after the Closing, other than (i) actions that are in the ordinary course
of business and are consistent with past practices or (ii) required by Law, then
Purchasers shall indemnify Sellers for any resulting increase in Sellers’ (or
any of their Affiliates’) liability for Taxes (including any liability of
Sellers to indemnify Purchasers for Taxes pursuant to this Agreement). For the
avoidance of doubt, any increase in non-Income Taxes of the Global Business for
which either Seller is required to indemnify either Purchaser that result from
actions taken by Purchasers (or Affiliates of Purchasers, including Company)
described in (ii) of the preceding sentence shall be subject to the applicable
limitations of Section 14.4(a). Neither U.S. Purchaser or U.K. Purchaser nor any
Affiliate of U.S. Purchaser or U.K. Purchaser (including the Company) shall take
any action which would change the character of any income or gain that Sellers
or any of their Affiliates must report on any Income Tax Return for a
Pre-Closing Period; provided, however, that Purchasers shall be permitted to
make an election under Section 338(h)(10) of the Code.
(b) Neither Purchasers nor any Affiliate of Purchasers (including Company) shall
amend, refile or otherwise modify any Tax Return or make any carryback filing
relating in whole or in part to Company with respect to any taxable year or
period ending on or before the Closing Date (or with respect to the pre-Closing
portion of the current taxable year) without the prior written consent of
Sellers, which consent may be withheld in the sole discretion of Sellers.
15.10. Conduct of Business. Notwithstanding any other provision of this
Agreement, Purchasers shall be responsible for, and neither U.S. Seller nor U.K.
Seller nor any of their respective Affiliates other than Company shall bear, any
Taxes that arise due to the failure, following the Closing, of Purchasers to
cause Company to carry on its business on and after the Closing Date only in the
ordinary course and in substantially the same manner as heretofore conducted.
15.11. Transaction Related Taxes. Purchasers shall be responsible for the timely
payment of, and shall indemnify and hold harmless Sellers from and against, all
Taxes, including Transfer Taxes, that relate to the purchase and sale of the
Shares pursuant to this Agreement, other than Income Taxes of Sellers’ Group
resulting directly from such sale, which shall be borne by Sellers except as set
forth in Section 15.12 hereof. With respect to such Tax Returns that are
required to be filed prior to the Closing Date, Sellers shall prepare and file
all necessary documentation and Tax Returns with respect to such Transfer Taxes
and, with respect to all other such Tax Returns, Purchasers shall prepare and
file all necessary documentation and Tax Returns with respect to such Transfer
Taxes; provided, however, that Sellers shall cooperate with Purchasers and take
any action reasonably requested by Purchasers which does not cause Sellers to
incur any cost or inconvenience in order to minimize such Transfer Taxes.

 

- 81 -



--------------------------------------------------------------------------------



 



15.12. Section 338 Election.
(a) The parties shall jointly make and file an election under Section 338(h)(10)
of the Code (and any comparable provisions of state or local tax law set forth
on Schedule 15.12(a)-(State Elections) with respect to the purchase of the
Shares and, at Closing, the parties shall execute a Form 8023 (or successor
form), with all attachments, with respect to each such purchase and Purchasers
shall promptly file such form with the relevant tax authorities and submit
evidence of the filings to the Sellers. The parties shall cooperate with each
other to take all actions necessary and appropriate (including filing such
additional forms, returns, elections, schedules and other documents as may be
required) to effect and preserve each timely election in accordance with the
provisions of Section 1.338(h)(10)-1 of the Treasury Department regulations (or
any comparable provisions of state or local tax law) or any successor
provisions. In connection with each such election, Purchasers and Sellers shall
use their best efforts to prepare their own Form 8883 and agree to the fair
market value of each asset class on Form 8883 the (“Final Form 8883”)(or
successor form) on or before the Closing Date, which shall be prepared in a
manner reasonably consistent with the allocation of Purchase Price, plus any
liabilities deemed assumed for Tax purposes, among the assets of Company set
forth on Schedule 15.12(a)-(Allocation). If Purchasers and Sellers are unable to
agree on the Final Form 8883 by the Closing Date, Purchasers shall prepare a
draft Form 8883 (or successor) and provide such draft Form 8883 to Sellers no
later than sixty (60) days after the Closing Date. If, within thirty (30) days
after the receipt of the draft Form 8883, Sellers notify Purchasers in writing
that Sellers disagree with the draft Form 8883, then the parties shall attempt
in good faith to resolve their disagreement within the twenty (20) days
following Sellers’ notification to Purchasers of such disagreement; provided,
however, that Sellers shall not dispute the draft Form 8883 if, and to the
extent that, such draft Form 8883 is reasonably consistent with the allocation
set forth in the Schedule 15.12(a)-(Allocation). If Sellers do not so notify
Purchasers within thirty (30) days of receipt of the draft Form 8883, or upon
resolution of the disputed items by the parties, the draft Form 8883 shall
become the Final Form 8883. If the parties are unable to resolve their
disagreement within the twenty (20) days following any such notification by
Sellers (the “Twenty Day Period”), the items remaining in dispute shall be
submitted for resolution to Mercer Capital (the “Allocation Arbitrator”), who
shall arbitrate any such dispute. The Allocation Arbitrator shall determine the
proper allocation of the Purchase Price among the assets of Company for purposes
of preparing the Form 8883. Within thirty (30) days after his or her
appointment, the Allocation Arbitrator shall make a final written determination,
which determination shall be final and binding on the parties. The Form 8883
that is prepared by each party in a manner consistent with the Allocation
Arbitrator’s determination shall become the Final Form 8883. All fees and
expenses of the Tax Arbitrator in resolving the dispute shall be shared equally
by Purchasers and Sellers. The parties shall (i) be bound by each such Final
Form 8883 for purposes of determining any Taxes, (ii) prepare and file their Tax
Returns on a basis consistent with each such Final Form 8883, and (iii) take no
position inconsistent with each such Final Form 8883 on any applicable Tax
Return or in any proceeding before any Tax authority. In the event that any such
Final Form 8883 is disputed by any Tax authority, the party receiving notice of
such dispute shall promptly notify the other party hereto of the dispute.
(b) Purchasers shall pay to Sellers an amount equal to the Tax Detriment (as
hereinafter defined). “Tax Detriment” is the amount determined by Sellers in a
manner identical to the method described on Schedule 15.12(b); provided,
however, that the Tax Detriment shall not exceed $12,000,000 nor be less than
$0. Sellers shall, and shall cause Company to, provide Purchasers with access to
all books, records, and other information (including, all information relating
to Sellers’ tax basis in the Share and Company’s tax basis in its assets)
necessary to compute the Tax Detriment. If the Final Form 8883 is prepared on or
before the Closing Date, Purchasers shall pay to the Sellers the Tax Detriment
on the Closing Date. If the Final Form 8883 is not prepared on or before the
Closing Date, the Purchasers shall pay to the Sellers an estimated Tax Detriment
on the Closing Date

 

- 82 -



--------------------------------------------------------------------------------



 



as determined by the Sellers in good faith and reasonably consistent with the
allocation set forth in the Schedule 15.12(a)-(Allocation) and the Tax Detriment
shall be finally determined by the Sellers when the Final Form 8883 is done, or
the end of the Twenty Day Period. If the Tax Detriment as finally determined
exceeds the estimated Tax Detriment, Purchasers shall pay to Sellers the excess
of the Tax Detriment over the estimated Tax Detriment within two (2) days of
such final determination. If the estimated Tax Detriment exceeds the Tax
Detriment as finally determined, the Sellers shall pay to Purchasers the excess
of the estimated Tax Detriment over the Tax Detriment to the Purchasers within
two (2) days of such final determination. If Purchasers fail to make full
payment to Sellers of an amount equal to the Tax Detriment on the Closing Date,
in addition to such payment, Purchasers shall pay to Sellers interest on the
amount of such payment at the rate of six percent (6%) per annum from the
Closing Date through and including the date of payment. The parties agree that
the payment of the Tax Detriment shall be treated as an adjustment to the
Purchase Price of the Shares. In addition, Purchasers shall be liable for all
state and local Company Taxes, other than Income Taxes payable by the Sellers’
Group, resulting from the election under Code Section 338(h)(10) (or any
elections under analogous state and local law provisions).
(c) Sellers shall have no indemnification obligation under this Agreement to
Purchasers by reason of the election under Code Section 338(h)(10) (or any
elections under analogous state and local law provisions) being invalid or
ineffective for any reason.
15.13. Definitions. For the purposes of this Agreement, the following terms
shall be defined as follows:
(a) Income Tax. “Income Tax” means any Tax computed in whole or in part by
reference to net income (including all interest and penalties thereon and
additions thereto).
(b) Return. “Return” means any federal, state, local or foreign Tax return,
report, declaration or form relating to the business or assets of Company or
U.K. Seller, including any attachments, exhibits or other materials submitted
with any of the foregoing and including any amendments or supplements to any of
the foregoing.
(c) Tax. “Tax” means any federal, state, local, foreign and other income,
profits, franchise, capital, withholding, unemployment insurance, social
security, occupational, production, severance, gross receipts, value added,
sales, use, excise, real and personal property, ad valorem, occupancy, stamp,
transfer, employment, disability, workers’ compensation or other similar tax,
duty or other governmental charge (including all interest and penalties thereon
and additions thereto).
(d) Transfer Taxes. “Transfer Taxes” means any and all transfer Taxes, including
without limitation sales, use, excise, stock, stamp, documentary, filing,
recording, permit, license, authorization and similar Taxes, fees, duties,
levies, customs, tariffs, imposts, assessments, obligations and charges of the
same or of a similar nature to any of the foregoing.
(e) Sellers’ Group. “Sellers’ Group” means any affiliated group within the
meaning of Section 1504(a) of the Code or any similar group defined under a
similar provision of Law, of which Sellers are or were required to be a member.

 

- 83 -



--------------------------------------------------------------------------------



 



15.14. Tax Dispute Resolution Mechanism. In case of any dispute with respect to
matters set forth in this Article XV, such dispute shall be resolved as follows:
(a) either party shall provide a “Notice of Dispute” to the other party setting
forth in reasonable detail the issue to be resolved pursuant to this
Section 15.14; (b) the parties shall in good faith attempt to negotiate a
settlement of the dispute; (c) if the parties are unable to negotiate a
resolution of the dispute within thirty (30) business days from the receipt of a
Notice of Dispute, the dispute shall be submitted to a senior tax partner of
KPMG LLP or other independent accountants of nationally recognized standing
reasonably satisfactory to Sellers and Purchasers to be chosen within fifteen
(15) business days after notification from KPMG LLP that he or she is unwilling
or unable to serve (the “Tax Dispute Accountant”); (d) the parties shall present
their arguments to the Tax Dispute Accountant within fifteen (15) business days
after submission of the dispute to the Tax Dispute Accountant; (e) the Tax
Dispute Accountant shall resolve the dispute, in a fair and equitable manner and
in accordance with the applicable Tax law, within thirty (30) business days
after the parties have presented their arguments to the Tax Dispute Accountant,
whose decision shall be final, conclusive and binding on the parties; and
(f) any payment to be made as a result of the resolution of a dispute shall be
made, and any other action to be taken as a result of the resolution of a
dispute shall be taken, on or before the later of (i) the date on which such
payment or action would otherwise be required, or (ii) the third business day
following the date on which the dispute is resolved (in the case of a dispute
resolved by the Tax Dispute Accountant, such date being the date on which the
parties receive written notice from the Tax Dispute Accountant of their
resolution). The fees and expenses of the Tax Dispute Accountant in resolving a
dispute shall be borne by the party against whom the Tax Dispute Accountant
resolves the dispute.
15.15. Options and Other Equity Based Compensation. Sellers and their Affiliates
shall claim any Tax deductions arising by reason of the exercise of options to
acquire, or the vesting or award of, Sellers’ or their Affiliates’ stock or
attributable to any other equity-based compensation based on Sellers’ or their
Affiliates’ stock, such as restricted stock units, at any time, including with
respect to the exercise of stock options or disposition of other equity-based
compensation, if allowable under applicable law. To the extent Sellers or their
Affiliates are prohibited from claiming such Tax deduction by applicable law
and, at Sellers’ request, Purchasers are able to claim such deduction,
Purchasers shall pay to Sellers, within thirty (30) days of claiming such
deduction, the amount of any resulting Tax Benefit less any out-of-pocket costs
associated with claiming the deduction.
15.16. Survival of Article XV Covenants. Anything herein to the contrary
notwithstanding, the covenants contained in this Article XV shall survive the
Closing for the applicable statutes of limitations.
ARTICLE XVI
Miscellaneous
16.1. Broker Compensation. Each of U.S. Seller and U.K. Seller, on the one hand,
and U.S. Purchaser and U.K. Purchaser, on the other hand, shall indemnify and
hold the other harmless from any and all liabilities (including, cost of counsel
fees in defending against such liabilities) for brokerage commissions or
finder’s fees in connection with the transactions contemplated by this
Agreement, insofar as such claims shall be based on arrangements or agreements
made or claimed to have been made prior to the Closing by or on behalf of
Sellers or Company, on the one hand, or Purchasers, on the other hand,
respectively.

 

- 84 -



--------------------------------------------------------------------------------



 



16.2. Expenses. Each of the parties hereto shall pay its own expenses in
connection with the negotiation and preparation of this Agreement and the
Related Documents.
16.3. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
provided that neither party shall assign this Agreement without the prior
written consent of the other party hereto, and in no event shall any assignment
relieve the assigning party of its obligations hereunder.
16.4. Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) and the Confidentiality Agreement: (a) constitute the entire agreement
between the parties hereto with respect to the Contemplated Transactions,
(b) supersede all prior negotiations and oral or written understandings, if any,
and (c) may not be amended or supplemented except by an instrument in writing
signed by both parties hereto; provided, however, that the Confidentiality
Agreement shall terminate on the Closing Date. Neither party makes any
representation or warranty except as provided herein.
16.5. Waiver and Extension. At any time prior to the Closing Date, the parties
may (a) extend the time for the performance of any of the obligations or other
acts of the other parties hereto, (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto or (c) except to the extent prohibited by Law, waive compliance
with any of the agreements described or conditions contained herein. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed by such party. The
failure of any party at any time or times to demand performance of any provision
hereof shall in no manner affect the right of such party at a later time to
enforce the same or any other provision of this Agreement. No waiver of any
condition or the breach of any term contained in this Agreement in one or more
instances shall be deemed to be a, or construed as a, further or continuing
waiver of such condition or breach or of any other condition or breach.
16.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Delaware. Each of the
parties hereto agrees (a) that this Agreement involves at least $100,000.00 and
(b) that this Agreement has been entered into by the parties hereto in express
reliance upon 6 Del. C. § 2708. Each of the parties hereto hereby irrevocably
and unconditionally agrees to be subject to the jurisdiction of the courts of
the State of Delaware and of the federal courts sitting in the State of
Delaware. Any claim, suit, action or other proceeding arising out of or relating
to this Agreement must be brought in the courts of the State of Delaware, County
of New Castle, or, if it has or can acquire jurisdiction, in the United States
District Court for the District of Delaware, and each of the parties irrevocably
submits to the exclusive jurisdiction of each such court in any such claim,
suit, action or other proceeding, waives any objection it may now or hereafter
have to venue or to convenience of forum, agrees that all claims in respect of
the claim, suit, action or other proceeding will be heard and determined only in
any such court and agrees not to bring any claim, suit, action or other
proceeding arising out of or relating to this Agreement in any other court. Any
party may file a copy of this paragraph with any court as written evidence of
the knowing, voluntary and bargained agreement amongst the parties irrevocably
to waive any objections to venue or to convenience of forum.

 

- 85 -



--------------------------------------------------------------------------------



 



16.7. No Rights of Third Parties. Nothing in this Agreement is intended to
confer any right on any person other than the parties to it and their respective
successors and assigns; nor is anything in this Agreement intended to modify or
discharge the obligation or liability of any third person to any party to this
Agreement, nor shall any provision give any third person any right of
subrogation or action over against any party to this Agreement.
16.8. Informal Dispute Resolution. If any controversy or claim arising out of or
relating to this Agreement (other than controversies or claims for which a
dispute mechanism is specifically provided or controversies or claims arising
pursuant to Section 14.3) or any event under Section 16.11 permitting
termination of this Agreement occurs (the “Controversy”), Sellers and Purchasers
shall first attempt in good faith to have the Controversy discussed by senior
executives of the parties. The disputing party shall give the other party
written notice (the “Notice”) of the Controversy. Within 30 calendar days from
the date of receipt of the Notice, the receiving party shall submit to the
disputing party its written response (the “Response”). The Notice and the
Response shall include: (a) a statement in reasonable detail of such party’s
position and (b) the name and title of the senior executive who shall represent
that party. Promptly after receipt of the Response (but in no event later than
30 calendar days from the date of receipt of the Response), the senior
executives shall meet, along with a legal representative if desired, at a
mutually acceptable time and place, or by telephone, to exchange relevant
information and to discuss in good faith a resolution of the Controversy.
Neither party shall commence a legal action with respect to the Controversy
until the above-mentioned time periods have elapsed and the meeting of the
senior executives shall have taken place, except for legal actions seeking
immediate injunctive relief.
16.9. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed as an original, but all of which
together shall constitute one and the same instrument.
16.10. Headings: Table of Contents; Construction. The headings of the sections
of this Agreement and the table of contents at the forepart of this Agreement
are inserted for convenience only and shall not constitute a part hereof nor
affect the rights of the parties hereto. Unless otherwise expressly provided,
the word “including” does not limit the preceding words or terms and shall mean
“including, but not limited to” and “including without limitation.”
16.11. Termination. This Agreement may be terminated and abandoned at any time
prior to the Closing Date (a) by mutual consent of both U.S. Seller and U.K.
Seller, on the one hand, and U.S. Purchaser and U.K. Purchaser, on the other
hand; (b) by Sellers, on the one hand, or Purchasers, on the other hand, if
(i) the Closing has not occurred on or before the Outside Date or such later
date, if any, as the parties shall agree upon in writing, provided that the
right to terminate this Agreement shall not be available to any party whose
failure to fulfill any obligation under this Agreement has resulted in the
failure of the Closing to occur on or before such date or (ii) any court or
other governmental entity of competent jurisdiction shall have issued an order,
decree, writ or ruling or taken any other action (which order, decree, writ,
ruling or other action the parties hereto shall use their

 

- 86 -



--------------------------------------------------------------------------------



 



respective reasonable efforts to vacate) in each case permanently restraining,
enjoining or otherwise prohibiting or materially restricting the transactions
contemplated hereby and such order, decree, writ, ruling or other action shall
have become final and nonappealable; (c) by Purchasers, if any of Sellers’
(i) covenants and agreements have been breached so that the conditions set forth
in Section 6.1 are not reasonably likely to be satisfied or (ii) representations
and warranties have been breached so that the conditions set forth in
Sections 6.2(a) or 6.2(b) are not reasonably likely to be satisfied, in the case
of (i) or (ii), if such breach cannot be cured or has not been cured upon the
earlier of (A) ten (10) days after the giving of written notice from Purchasers
to Sellers specifying such breach and (B) the Outside Date; or (d) by Sellers,
if any if Purchasers’ (i) covenants and agreements have been breached so that
the condition set forth in Section 7.1 is not reasonably likely to be satisfied
or (ii) representations and warranties have been breached so that the condition
set forth in Section 7.2 is not reasonably likely to be satisfied, in the case
of (i) or (ii), if such breach cannot be cured or has not been cured upon the
earlier of (A) ten (10) days after the giving of written notice from Sellers to
Purchasers specifying such breach and (B) the Outside Date. If this Agreement is
terminated pursuant to this Section 16.11, all further obligations of the
parties hereunder shall terminate, provided that (i) the obligations set forth
in Article XIV and Sections 16.1, 16.2, 16.3, 16.4, 16.5, 16.6, 16.7, 16.9,
16.10, 16.11 and 16.15 shall survive and each party shall retain any rights it
may have against the other as a result of the other party’s breach or failure to
comply with any other provision of this Agreement prior to such termination and
(ii) the obligations of the parties set forth in the Confidentiality Agreement
shall remain in effect.
16.12. Meaning of Sellers’ Knowledge For purposes of this Agreement the phrase
“to Sellers’ Knowledge” shall mean, and be limited to, the actual knowledge of
John R. Curran, Steven Beresford, Ray Scarcello, John Marshall, Rick Bartz, Raj
Barman, Arnold Friedman (with respect to facts and disclosures related to
intellectual property), Jamieson Schiff (with respect to facts and disclosures
related to environmental issues), Claudia Mojkowski (with respect to facts and
disclosures related to employee benefits) and Patricia Gammage (with respect to
facts and disclosures related to government contracts), together with either
(i) the actual knowledge each such person shall have obtained from actual
inquiry of such person’s direct reports who would reasonably be expected to have
knowledge of the accuracy of the applicable representations or warranty set
forth in Article IV, or (ii) if no such inquiry shall have been made, the actual
knowledge such person would have obtained had such inquiry been made.
16.13. Survival of Representations, Warranties, Covenants and Agreements. The
representations and warranties of Sellers contained in this Agreement shall
survive the Closing for a period of eighteen (18) months; provided, however,
that the representations and warranties set forth in Section 4.15 shall survive
for a period of five (5) years, the representations and warranties set forth in
Section 4.21 shall survive for a period of twelve (12) months, the
representations and warranties set forth in Section 4.16 shall survive for the
period of the applicable statute of limitations, the representations and
warranties set forth in Sections 4.24(d) and 4.24(f)(iii) shall survive for a
period of three (3) years, the representations and warranties set forth in
Section 4.22(b) (other than those set forth in the first sentence of
Section 4.22(b)) shall last for a period of two (2) years and Seller Fundamental
Representations shall survive indefinitely; provided, however that the
indefinite survival of Seller Fundamental Representations shall not prevent
Seller from defending any third-party claim based on the statute of limitations.

 

- 87 -



--------------------------------------------------------------------------------



 



16.14. Specific Performance. The parties agree that the failure of either party
to perform its agreements and covenants hereunder will cause irreparable damage
to the other party (the “Injured Party”), and that the Injured Party would not
have any adequate remedy at law in such event. It is accordingly agreed that,
unless and until this Agreement is terminated in accordance with its terms,
notwithstanding anything to the contrary in this Agreement, an Injured Party
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement by the other party (the “Injuring Party”), and to enforce specifically
the terms and provisions of this Agreement in any Delaware Court, this being in
addition to any other remedy to which such Injured Party is entitled at law or
in equity. Notwithstanding anything to the contrary in this Agreement, all
expenses of the Injured Party incurred in connection with any litigation brought
by such Injured Party relating to any injunction or injunctions or the right to
enforce specifically the terms and provisions of this Agreement shall be paid
for by the Injuring Party in the event that the Injured Party is successful in
such litigation. Nothing contained in this Section 16.14 shall be deemed or
construed in any manner whatsoever as a waiver by an Injured Party of any of the
rights that it may have against the Injuring Party at law, equity, by statute or
otherwise arising out of, in connection with or resulting from the breach by the
Injuring Party of any of its covenants, agreements, duties or obligations under
this Agreement.
16.15. Waiver of Jury Trial. The parties hereby irrevocably waive all right to
trial by jury in any action, proceeding or counterclaim (whether based in
contract, tort or otherwise) arising out of or relating to this Agreement or the
transactions contemplated hereby or the actions of the parties or any of their
respective directors, officers or shareholders in the negotiation,
administration, performance and enforcement thereof.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

- 88 -



--------------------------------------------------------------------------------



 



The parties have executed and delivered this Agreement as of the date indicated
in the first sentence of this Agreement.

              U.S. PURCHASER:    
 
            WOODWARD GOVERNOR COMPANY    
 
            By:   /s/ Thomas A. Gendron              
 
  Name:   Thomas A. Gendron    
 
  Title:   President and Chief Executive Officer    
 
            U.K. PURCHASER:    
 
            WOODWARD (U.K.) LIMITED    
 
            By:   /s/ A. Christopher Fawzy              
 
  Name:   A. Christopher Fawzy    
 
  Title:   Director    

[Purchasers’ Signature Page to Purchase and Sale Agreement]

 

 



--------------------------------------------------------------------------------



 



              U.S. SELLER:    
 
            TEXTRON INC.    
 
            By:   /s/ John R. Curran              
 
  Name:   John R. Curran    
 
  Title:   Vice President    
 
      Mergers and Acquisitions    
 
            U.K. SELLER:    
 
            TEXTRON LIMITED    
 
            By:   /s/ John R. Curran                   Acting by John R. Curran
by         power of attorney    

[Sellers’ Signature Page to Purchase and Sale Agreement]

 

 